EXHIBIT 7
                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION




OPTIS WIRELESS TECHNOLOGY, LLC,
OPTIS CELLULAR TECHNOLOGY, LLC,
UNWIRED PLANET, LLC, UNWIRED
PLANET INTERNATIONAL LIMITED,
AND PANOPTIS PATENT
MANAGEMENT, LLC
                                              Civil Action No. 2:19-cv-66-JRG
                 Plaintiffs,

           vs.
                                              Jury Trial Requested
APPLE INC.,

                 Defendant



 Dr. Mark Mahon's Declaration in Support of Plaintiffs' Claim Construction Positions




10768431                                  i
                                                     TABLE OF CONTENTS


I.         Engagement ............................................................................................................................... 1

II.        Background and Qualifications............................................................................................. 1

III.       Materials Reviewed ................................................................................................................. 4

IV.        The '284 Patent ......................................................................................................................... 5

           A.          Overview of Background Technology ................................................................... 8

           B.          Overview of The '284 Patent's Jointly Encoded TF/RV Field ........................ 12

V.         The '154 Patent ....................................................................................................................... 16

VI.        The '774 Patent ....................................................................................................................... 18

VII.       Level of Skill .......................................................................................................................... 19

VIII.      U.S. Pat. No. 8,385,284 ........................................................................................................ 20

           A.          "reserved for indicating" (claims 1, 14) ............................................................... 20

           B.          "processing unit for determining based on the received control
                       channel signal a transport format of and a redundancy version for
                       an initial transmission or a retransmission of a protocol data unit
                       conveying user data, and … wherein the processing unit is further
                       configured for the determination of the control information field,
                       which consists of a number of bits representing a range of values
                       that can be represented in the control information field" (claim 1) ............... 31

IX.        U.S. Pat. No. 8,005,154 ........................................................................................................ 39

           A.          "control information extractor for configuring transmission
                       information for the downlink control channel via higher layer
                       signaling" (claim 37) ............................................................................................... 39

X.         U.S. Pat. No. 9,001,774 ........................................................................................................ 48

           A.          "at least one of a time delay, a phase rotation and a gain" (claim 6) ............. 48




10768431                                                                   i
I.         Engagement

           1.    I have been retained by counsel for PanOptis Patent Management LLC and

Optis Wireless Technologies, LLC (collectively, "PanOptis") as an expert witness in the

above-captioned proceeding.

           2.    I have been asked to provide an opinion regarding the meaning of various

terms found in U.S. Patent Nos. 8,385,284 (the "'284 patent"), Ex. 1; 8,005,154 (the "'154

patent"); and 9,001,774 (the "'774 patent").

II.        Background and Qualifications

           3.    I am an Associate Teaching Professor in the School of Electrical Engineering

and Computer Science at Pennsylvania State University, University Park, PA ("Penn State").

I have worked on telecommunications networks, including IS-95, CDMA2000, GSM,

EDGE, UMTS, and LTE cellular systems, since 1988.

           4.    I received my B.S. in Electronics Engineering from the University of

Scranton in 1987, M.S. in Electrical Engineering and Ph.D. in Acoustics from Penn State in

1991 and 2001 respectively.

           5.    In 1988, after I received my Bachelor of Science degree in Electronics

Engineering, I joined the Central Intelligence Agency (CIA) while pursuing my M.S. degree

at PSU part-time. My first job at the CIA involved designing and testing systems to

automatically capture and characterize telecommunication signals and emissions from

various computer networking devices.

           6.    I returned to PSU in early 1990 to pursue graduate research full-time and to

complete my M.S. degree. My graduate research work focused on wideband beamforming

and adaptive signal processing. After completing my M.S. degree in EE in 1991, I accepted



10768431                                       -1-
a full-time faculty research position at the Applied Research Lab at PSU, primarily working

on classified programs, and began working on diverse radio frequency and acoustic sensor

systems including wireless communications and small wireless networks for acoustic

tracking, source localization, and feature extraction.

           7.   I began pursuing my Ph.D. part-time in 1993 while continuing my faculty

research position. In 1998, as part of my faculty research position, I began working on

classified programs focused on mathematical analytical modeling of cellular communication

networks and the development of hardware and software systems to test against cellular

networks. My role was to develop the algorithms and write the code running on a specially

developed embedded system. For this work, I received a letter of recognition as the "genius

behind the VELA software algorithms" from the Director of National Reconnaissance

Office (NRO) Systems Engineering and Technology Office. In 2000, my research extended

into utilizing non-orthogonal wavelets for improving detection and localization of cellular

handsets from high altitude sensor systems including IS-95 and CDMA2000 protocols.

           8.   In 2001, I completed my Ph.D. and my research focused on the utilization of

advanced communication signals for wideband characterization and remote sensing of

propagation channels.

           9.   Beginning in 2003 my cellular communications research work focused on

GSM, EDGE, UMTS, and LTE cellular systems under grants sponsored primarily by the

Department of Defense. This classified research work required 3GPP protocol analysis and

development of real-time embedded hardware and software systems capable of interacting

with cellular networks and cellular handsets. A large portion of my work was directed at

architectures, protocols, software, and signaling.


10768431                                     -2-
           10.   I have been working on classified projects since 1988. Before 1999, because

the work was not deemed highly classified, I was able to publish eight journal and

conference papers prior to 2000. See Appendix A.

           11.   Between 1999 and 2015, however, I was allowed to publish only one article

in an unclassified symposium and published and presented about a dozen articles in

classified settings. This is because during this period, the vast majority of my research was

highly classified. As a result, nearly all of my research results were summarized in

classified reports and not available to the general public. Further, because the US

government owns any intellectual property resulting from the sponsored research work, I did

not pursue or file patent applications.

           12.   In 2015, I transferred to the School of Electrical Engineering and Computer

Science at Penn State as a teaching faculty member. In that role, I have continued teaching

graduate and undergraduate courses, guiding Ph.D. and M.S. students in communication and

mobile networking (including LTE and 5G cellular networks), and pursuing research in this

and related areas. Since 2015, I have been an author on two refereed papers as listed in my

curriculum vitae (CV).

           13.   Because of my decades of research and my continuing work at Penn State, I

have intimate knowledge of telecommunication networks, including the technology involved

in the '284, '154, and '774 patents. I have been highly recognized as an expert in such

systems within the research community. I was recognized twice by the National

Reconnaissance Office with commendation letters (one is quoted above) for work dealing

with detecting cellular signals in low signal to noise ratio environments. The U.S.

government awarded me over $12M between 2003 and 2015 for projects focused on mobile


10768431                                     -3-
communication devices and networks, in which I served as a Principal Investigator (PI), Co-

PI, and/or technical lead.

           14.   During my research career, I interacted extensively with computer scientists

and engineers responsible for the design, development, and testing of telephony and data

networking systems and testbeds. As a research faculty member, I oversaw engineers and

computer scientists that executed many joint projects with development organizations.

These interactions exposed me to a wide range of computer scientists and engineers working

on telecommunication network technologies. Since 2011, I have been teaching

undergraduate and graduate classes in communication and mobile networking and am

familiar with the curricula being taught to electrical engineers and computer scientists. The

interactions with a wide range of computer scientists and engineers working on

telecommunication network technologies and the familiarity with the classes taught to

electrical engineers and computer scientists have allowed me to have a good understanding

of the level of skills possessed by a person of ordinary skill as defined in Section VII.

           15.   My CV is included as Appendix A to this declaration.

III.       Materials Reviewed

           16.   Appendix B to this declaration includes a list of materials that I have

reviewed for this declaration. In addition to intrinsic evidence such as the patents, the

priority documents (PCT/EP2008/010845; provisional applications 60/673,574, 60/673,674,

and 60/679,026; and the translation of KR 10-2006-0133210), U.S. Patent Application No.

11/327,799 (incorporated by reference in the '774 specification) and the prosecution

histories, I also reviewed the following extrinsic evidence:




10768431                                      -4-
      •    PanOptis' and Huawei's expert declaration and briefings as related to the claim

           construction of the '284 patent's disputed terms in Optis Wireless Technology, LLC,

           et al. v. Huawei Device USA, Inc., et al., C.A. No. 17-CV-123, (E.D. Tex.);

      •    the Court's memorandum and order on claim construction as related to the '284

           patent in Optis Wireless Technology, LLC, et al. v. Huawei Device USA, Inc., et al.,

           C.A. No. 17-CV-123, Dkt. 114 (E.D. Tex. Jan. 18, 2018) [Appendix C]; 1

      •    Dr. Womack's infringement report as related to the '284 patent in Optis Wireless

           Technology, LLC, et al. v. Huawei Device USA, Inc., et al., C.A. No. 17-CV-123,

           (E.D. Tex. March 26, 2018);

      •    Dr. Womack's rebuttal validity report as related to the '284 patent in Optis Wireless

           Technology, LLC, et al. v. Huawei Device USA, Inc., et al., C.A. No. 17-CV-123,

           (E.D. Tex. April 23, 2018);

      •    Dr. Womack's trial testimony as related to the '284 patent in Optis Wireless

           Technology, LLC, et al. v. Huawei Device USA, Inc., et al., C.A. No. 17-CV-123,

           (E.D. Tex. August 21, 2018);

      •    Rahbar, "Quality of Service in Optical Packet Switched Networks";

      •    Microsoft Computer Dictionary, Fifth Edition (2002).



IV.        The '284 Patent

           17.    The '284 patent, entitled "Control Channel Signaling using a Common

Signaling Field for Transport Format and Redundancy Version," claims priority to


           1
        I have reviewed the "Legal Principles" section of Appendix C and have used that
understanding of the law for the purposes of this declaration.

10768431                                       -5-
PCT/EP2008/010845 filed on December 18, 2008. It names as inventors Christian

Wengerter, Akihiko Nishio, Hidetoshi Suzuki, Joachim Loehr and Katsuhiko Hiramatsu,

and was originally assigned to Panasonic Corporation.

           18.   I have reviewed Dr. Womack's infringement report in Optis Wireless

Technology, LLC, et al. v. Huawei Device USA, Inc., et al., C.A. No. 17-CV-123, (E.D. Tex.

March 26, 2018). I agree with his description of the background technology in paragraphs

251 to 258 of the report, and adopt these descriptions herein as if they were my own.

           19.   I understand that claims 1-5, 8, 10-12, 14-18, 21, 23-25 and 27-29 of the '284

patent are currently at issue in this litigation. Of these, claims 1 and 14 are independent

claims.

           20.   The '284 specification generally "relates to a method of providing control

signalling associated [with] a protocol data unit conveying user data in a mobile

communication system and to the control channel signal itself." Ex. 1, Abstract, 1:8-11.

The specification also describes the operation of a mobile station or a base station "in view

of the newly defined control channel signals" described in the specification. Ex. 1, Abstract,

1:11-15. "One object of the ['284] invention is to reduce the amount of bits required for

control channel signaling, such as for example L1/L2 control signaling, in uplink or

downlink." Id., 6:57-61. In other words, the '284 patent teaches reducing control channel

signaling overhead in the downlink.

           21.   This objective is achieved with "a new format for the control channel

information," whereby "[i] the transport format/transport block size/payload size/modulation

and coding scheme and [ii] the redundancy version/constellation version for the associated

transmission of the user data . . . is provided in a single field" referred to as "the control


10768431                                      -6-
channel information." Id., 6:65-7:5. The patent refers to the single field as "the control

information field" or abbreviated as "a TF/RV field." Id., 7:5-8. An example of such a field

is the jointly encoded TF/RV field shown in Figure 5 of the specification and reproduced

below:




           22.    The '284 patent states that the object of the invention—reducing the amount

of bits needed for control channel signaling—"is solved by the subject matter of the

independent claims." 6:62-64. One independent claim of the '284 patent is claim 1,

reproduced below:

           1[pre]. A mobile terminal for use in a mobile communication system, the
           mobile terminal comprising:

           1[a] a receiver unit for receiving a sub-frame of physical radio resources
           comprising a control channel signal destined to the mobile terminal,

           1[b] a processing unit for determining based on the received control channel
           signal a transport format of and a redundancy version for an initial
           transmission or a retransmission of a protocol data unit conveying user data,
           and

           1[c] a transmitter unit for transmitting the protocol data unit on at least one
           physical radio resource using the transport format and the redundancy version
           of the protocol data unit indicated in the received control channel signal,


10768431                                       -7-
           1[d] wherein the control channel signal received within said sub-frame
           comprises a control information field, in which the transport format and the
           redundancy version of the protocol data unit are jointly encoded,

           1[e1] wherein the processing unit is further configured for the determination
           of the control information field, which consists of a number of bits
           representing a range of values that can be represented in the control
           information field, [1e2] wherein a first subset of the values is reserved for
           indicating the transport format of the protocol data unit and a second subset
           of the values, different from the first subset of the values, is reserved for
           indicating the redundancy version for transmitting the user data, and

           1[f] wherein the first subset of the values contains more values than the
           second subset of the values.

           A.     Overview of Background Technology

           23.    I discuss below pertinent background technology, including terminology, as

related to the '284 inventions.

           24.    The '284 patent involves a packet-based mobile communication system. In

other words, the mobile communication system referenced in the preamble of claim 1

involves exchange of data packets between a base station and one or more mobile terminals

(users). To schedule the transmission of the packets, "at least part of the air-interface

resources are assigned dynamically to different users." Ex. 1, 1:20-23. The "dynamically

allocated resources are typically mapped to at least one Physical Uplink or Downlink Shared

Channel (PUSCH or PDSCH)." Id., 1:23-25. The dynamic scheduling allows for "multi-

user diversity gain by time domain scheduling (TDS) and dynamic user rate adaptation." Id.,

1:60-62. For example, "at a given time instant the scheduler can assign . . .

subcarriers/subbands in case of OFDMA . . .to users having good channel conditions in

time domain scheduling." Id., 1:63-67.

           25.    As noted in the '284 patent, "[i]n order to exploit multi-user diversity and to

achieve scheduling gain in frequency domain, the data for a given user [mobile terminal]


10768431                                       -8-
should be allocated on resource blocks on which the users have a good channel condition."

Id., 2:36-39.

           26.   To achieve this, "L1/L2 control signaling" over Physical Downlink Control

Channel (PDCCH) "needs to be transmitted." Id., 3:9-12. L1/L2 control signaling refers to

control signaling exchanged between Layers 1 and 2. L1, or Layer 1, refers to the Physical

Layer. The Physical Layer is the layer over which digital bits are physically transmitted,

and comprises the radio component of a wireless communication system. The Physical

Layer sends and receives data to the Medium Access Control (MAC) layer. The MAC layer

is part of L2, or Layer 2, of a wireless network.

           27.   L1/L2 control signaling can be provided on the downlink to a mobile device

to inform the mobile device of the parameters for the uplink transmission. Traditionally,

L1/L2 signaling contained information on the time and frequency resources allocated to the

UE for transmission of data. Id., 6:1-5, Table 2. The '284 patent introduced a jointly

encoded single field comprising transport format and redundancy version as part of the

L1/L2 control signaling for the uplink transmission. Id., 6:65-7:8, 7:15-26. The '284 patent

contemplates transmitting this inventive L1/L2 control information/channel signal on the

PDCCH of a 3GPP LTE system. Id., 15:3-7.

           28.   A mobile device for use in such a packet-based mobile communication

system includes "a receiver unit for receiving a sub-frame of physical radio resources

comprising a control channel signal destined to the mobile terminal." "A sub-frame (also

referred to as a time slot) reflects the smallest interval at which the scheduler . . . performs

the dynamic resource allocation (DRA)." Ex. 1, 1:40-44. For example, in Figure 1, each

transmission time interval or TTI in an OFDMA system is assumed to be one sub-frame in


10768431                                      -9-
time domain, although "generally a TTI may also span over multiple sub-frames." Id., 1:44-

46. In an OFDMA system, the smallest unit of radio resources, or a "resource block," "is

typically defined by one sub-frame in time domain and by one subcarrier/subband in the

frequency domain." Id., 1:47-51.




           29.   A sub-frame in an OFDMA system can include both control signaling and

user data, as showing in Figures 2 and 3.




10768431                                    - 10 -
           30.   Because control signals and user data are transmitted over shared sub-frames,

reducing the amount of bits for the control signals increases the amount of bits available for

transmitting user data.

           31.   The mobile device of the invention also includes "a processing unit for

determining based on the received control channel signal a transport format of and a

redundancy version for an initial transmission or a retransmission of a protocol data unit

conveying user data." In the context of the '284 patent, "the term 'transport format' means

either one of 'transport format,' 'transport block size,' 'payload size' or 'modulation and

coding scheme'." Id., 15:10-15. Similarly, in the context of the '284 patent, "redundancy

version" may be "replaced by 'redundancy version and/or constellation version." Id., 15:13-

15. In the '284 patent, a redundancy version "denotes a set of encoded bits generated [for] a

given transport block" and "is required for de-rate-matching." Id., 14:27-42, 4:17-21. In

contrast, a constellation version "denotes the constellation diagram being applied for the

modulation of the data transmission" such as "a specific bit-to-symbol mapping for a given

modulation scheme" or "a specific bit operations by interleaving and/or inversion of bit

values in order to achieve a similar effect as by applying a specific bit-to-symbol mapping."

Id., 14:43-52. Constellation version is "required for demodulation." Id., 4:17-21.

           32.   While prior art systems' L1/L2 control signaling, such as HSDPA's L1/L2

signaling, also included transport format (TF, 6 bits) and redundancy version (RV, 2 bits),

those bits were all explicitly signaled as separate bits. Id., 6:44-53. The '284 patent,

however, introduced the concept of jointly encoding the TF and RV information as a single

field in order to increase the throughput for user data transmission. This innovative concept

is reflected in, for example, the three wherein clauses of claim 1.


10768431                                     - 11 -
           33.   The mobile device of the invention further includes "a transmitter unit for

transmitting the protocol data unit on at least one physical radio resource using the transport

format and the redundancy version of the protocol data unit indicated in the received control

channel signal." As explained by the '284 specification, an L1/L2 control signal may be

"provided on the downlink to the transmitters in order to inform them on the parameters for

the uplink transmission." Id., 5:2-4. Such an L1/L2 control signaling "typically indicates

the physical resource(s) on which the UE should transmit the data (e.g., subcarriers or

subcarrier blocks in case of OFDM) . . . and a transport format the mobile station should use

for uplink transmission." Id., 5:27-31. Similarly, the L1/L2 control signaling of the '284

invention "is associated to protocol data unit transporting user data and comprises a control

information field consisting of a number of bits jointly encoding a transport format and a

redundancy version used for transmitting the protocol data unit." Id., 7:15-22. As noted in

the '284 patent's Technical Background section, the protocol user data is transmitted over

resource blocks. See Figs. 2 and 3.

           34.   I explain below the '284 patent's inventive jointly encoded TF/RV control

information field and its various implementations, as reflected, for example, in the three

"wherein" clauses of claim 1.

           B.    Overview of The '284 Patent's Jointly Encoded TF/RV Field

           35.   In contrast to the 3GPP HSDPA system where TF and RV are separately

signaled, the '284 patent manages "to reduce the amount of bits required for control channel

signaling" without increasing HARQ protocol error rate (e.g., miscommunication of the

redundancy version). Id., 6:57-61. This is achieved in part by including in the control

channel signal a common "control information field" denoted as "TF/RV" field that



10768431                                     - 12 -
"consists of a number of bits jointly encoding a transport format and a redundancy version

used for transmitting the protocol data unit." 2 Id., 6:65-7:8, 7:18-26. This aspect of the

invention is reflected in the claim limitation "wherein the control channel signal received

within said sub-frame comprises a control information field, in which the transport format

and the redundancy version of the protocol data unit are jointly encoded."

           36.   As the '284 patent explains, "[w]hen using joint encoding, there is one

common field for the transport format and the redundancy version defined in the control

channel information/signal." Id., 15:29-31. This is illustrated by Figure 5's 4-bit "Joint

TF/RV field." In this illustration, "the transport format and redundancy version are jointly

encoded in a common field ("Joint TF/RV field") irrespective of whether the control channel

information relates to an initial transmission or a retransmission. The four bits of the

common field for transport format and redundancy version may for example represent the

transport format and redundancy versions." Id., 22:52-58.




           2
         In the '284 patent, the received control channel signal is "associated to [sic] the
protocol data unit transporting user data." Ex. 1, 7:18-19.

10768431                                     - 13 -
           37.   The joint-encoding approach differs from the alternative "shared signaling of

transport format and redundancy version" approach, shown in Figure 6. Id., 15:21-25,

22:42-23:6. In the alternative shared signaling or shared field approach, the field represents

different parameters for initial transmission and retransmission. Id.




           38.   In one joint-encoding embodiment, the control information field "consists of

a number of bits yielding a range of values that can be represented in the control information

field." Id., 7:36-39. For example, "if there are N bits provided in the field, 2N different

values may be represented in the field." Id., 7:39-40. These 2N different values may be

divided into e.g., two subsets, with a first subset "reserved for indicating a transport format

of the protocol data unit and a second subset of values . . . reserved for indicating a

redundancy version for transmitting the user data." Id., 7:41-44; see also 8:40-54, 15:29-41,

16:46-59. By identifying the number of bits corresponding to the control information field,

the control information field—which consists of the jointly encoded "transport format and

the redundancy version for the protocol data packet conveying user data"—can be

determined "based on the received control channel signal." Id., 10:25-31.




10768431                                    - 14 -
           39.   The '284 patent provides several examples, including Tables 3-8, illustrating

the composition of the 4-bit control information field. For example, Table 3 consists of 16

entries for the 4-bit TF/RV field, corresponding to 24 values of TF/RV field. The first 13

entries (as outlined in the red box) in the "TF range" "is used to indicate different transport

formats that are associated to a given redundancy version (RV 0)." Id., 16:61-64. The last 3

entries (outlined in the blue box) in the "RV range" "indicate[s] a redundancy version of the

respective transmission." Id. 16:64-67. In this example, there are more values in the first

subset of values (TF range) than the second subset of values (RV range).




           40.   This aspect of the invention is reflected by the limitation "wherein the

processing unit is further configured for the determination of the control information field,

which consists of a number of bits representing a range of values that can be represented in

the control information field, wherein a first subset of the values is reserved for indicating

the transport format of the protocol data unit and a second subset of the values, different

from the first subset of the values, is reserved for indicating the redundancy version for


10768431                                     - 15 -
transmitting the user data" and "wherein the first subset of the values contains more values

than the second subset of the values."

V.         The '154 Patent

           41.   I have been asked to provide opinions regarding the meaning of certain claim

terms in the '154 patent. The '154 patent is titled "Method and apparatus for transmitting

and receiving shared control channel message in a wireless communication system using

orthogonal frequency division multiple access."

           42.   I understand that Plaintiffs have asserted claims 33, 34, 37, and 38, and assert

a priority date of December 22, 2006 for the '154 Patent. I have been asked to assume this

priority date for this patent and have therefore analyzed the claim constructions and

knowledge of one of ordinary skill as of that date.

           43.   Cellular communication systems such as Long Term Evolution (LTE)

networks are made up of "cells" in which end users receive communication service. Each

cell is operated by a base station. Wireless standards provide specific formats in which base

stations communicate with mobile stations (such as cellular phones). In LTE, base stations

send downlink data to mobile stations using Orthogonal Frequency Division Multiple

Access (OFDMA).

           44.   Some cellular networks, such as LTE networks, support multi-antenna

technologies such as multiple-input, multiple-output (MIMO). The use of MIMO can

increase overall speeds by transmitting two or more different data streams on two or more

different antennas, using the same resources in both frequency and time, separated only

through the use of different reference signals. The two or more separate data streams are




10768431                                     - 16 -
then received by two or more separate antennas. One type of MIMO is open-loop spatial

multiplexing.

           45.   Spatial multiplexing can be used when the signal to noise ratio is high—that

is, when channel conditions are good. When channel conditions are poor and the signal to

noise ratio is lower, a possible alternative is to use other types of multi-antenna techniques

such as transmit diversity.

           46.   The specification of the '154 patent describes a method and apparatus for

transmitting/receiving a shared control channel message in an OFDMA system. '154 Patent

at 1:15-24. The patent explains that these systems commonly support various antenna

technologies using multiple transmit antennas, and that these technologies include Single

Input Single Output (SISO) technology, Single Input Multi Output (SIMO) technology,

Transmit Diversity technology, and a Multi Input Multi Output (MIMO) technology. '154

Patent at 1:29-35. One type of MIMO technology is open-loop spatial multiplexing.

           47.   However, as the patent explains, the use of these multiple technologies poses

a problem: when the transmitter chooses not to use MIMO technology, but instead transmits

using another technology such as Transmit Diversity, the receiver cannot detect the use of

the other technology. '154 Patent at 6:1-12. To address this problem, the patent discloses

techniques for a base station to indicate which of these transmission schemes, such as

transmit diversity or spatial multiplexing, is going to be used in a downlink transmission.

See, e.g., '154 Patent at 10:4-37. The patent also teaches techniques for a mobile station to

use this transmission information to demodulate the downlink transmission according to the

appropriate transmission scheme. See, e.g., '154 Patent at 11:30-36, 12:64-67; cl. 33, 34, 37,

38.


10768431                                    - 17 -
VI.        The '774 Patent

           48.   I have been asked to provide opinions regarding the meaning of certain claim

terms in the '774 patent. The '774 patent is titled "System and method for channel

estimation in a delay diversity wireless communication system."

           49.   I understand that Plaintiffs have asserted claims 6-10 and assert a priority

date of April 21, 2005 for the '774 Patent. I have been asked to assume this priority date for

this patent and have therefore analyzed the claim constructions and knowledge of one of

ordinary skill as of that date.

           50.   Similar to the '154 Patent discussed above, the '774 Patent relates to multi-

antenna communication in an OFDMA wireless communication system. Figure 5 shows

how a representative embodiment works:




10768431                                     - 18 -
           51.    The specification of the '774 patent discusses techniques for selecting symbol

processing parameters, such as delay and gain values, to be applied to OFDM symbols. In

the embodiment of Figure 5, the '774 patent discloses a system where a subscriber station

determines the best processing parameters to use, and then sends that information to the base

station (step 505, at the top of the diagram). The base station then uses that information to

process the OFDM symbols for transmission to the subscriber station (shown in steps 520

and 525). The subscriber station then receives and demodulates the OFDM symbols. By

using this feedback from the subscriber station to process the OFDM signals in a better way,

performance of the system is improved.

VII.       Level of Skill



10768431                                     - 19 -
            52.   I understand that terms in a patent are construed as would have been

understood by a person of ordinary skill in the art (a "POSITA") at the time of the invention.

It is my opinion that for the '284, '154, and '774 patents, such a POSITA is one having an

undergraduate degree in Electrical Engineering, Computer Science, or Computer

Engineering, or a related field, and around two years of experience in the design,

development, and/or testing of cellular networks, and equivalents thereof.

VIII. U.S. Pat. No. 8,385,284

            53.   I provide below my opinions on the proper constructions of the terms in

dispute for the '284 patent. 3

            A.    "reserved for indicating" (claims 1, 14)

           Term        Plaintiffs' Position                  Apple's Position


"reserved for          No construction necessary. If,        "explicitly signaled"
indicating"            however, further parsing is
                       needed for the term, "reserved
                       for" should be understood as
                       "kept, but not exclusively, for the
                       purpose of," and "indicating"
                       should be understood in the
                       context of the '284 patent as
                       "signaling" or "identifying"
                       explicitly or implicitly.

            54.   I understand that in Optis Wireless Tech., LLC v. Huawei Device Co., No.

2:17-CV-123-JRG-RSP, 2018 WL 476054, ECF No. 114 (E.D. Tex. Jan. 18, 2018), the

Court has construed the term "wherein a first subset of the values is reserved for indicating


            3
          I understand that the parties have agreed that the term "transport format" should be
interpreted as "transport format, transport block size, payload size, or modulation and coding
scheme" as adopted by the Court in Optis Wireless Tech., LLC v. Huawei Device Co., No.
2:17-CV-123-JRG-RSP,2018 WL 476054, ECF No. 114 (E.D. Tex. Jan. 18, 2018).

10768431                                      - 20 -
the transport format of the protocol data unit and a second subset of the values, different

from the first subset of values, is reserved for indicating the redundancy version for

transmitting the user data" "to have its plain and ordinary meaning." Id. at 59. Hence,

PanOptis's interpretation of the term "reserved for" by its plain and ordinary meaning is

consistent with the court's prior construction.

           55.    Further, the Court has ruled that the '284 specification as a whole makes

"clear that 'reserved for' does not have to be reserved for exclusive use." Id. at 58.

Specifically, the Court observed (id.):


            In the context of joint encoding embodiments of the specification, it is clear
           that some subset of values is reserved for the transport format and some
           subset of values is reserved for the redundancy version. That the values are
           reserved, however, does not mean that the values are reserved "exclusively
           for" so that nothing else can be found there, nor does it mean that there
           cannot be overlap of the subsets, as shown in the joint encoding
           embodiments. See '284 Patent 16:60-21:3.

           56.    PanOptis's further clarification that "reserved for" means "kept, but not

exclusively, for the purpose of" [signaling/identifying a parameter explicitly or implicitly] is

therefore consistent with the Court's prior finding as well as the specification's teachings and

the plain and ordinary meaning for the word "reserved."

           57.    For example, one example of the joint encoding embodiments as shown in

Table 3 of the '284 patent includes a first subset of 13 values that "indicate different

transport formats that are associated to [sic] a given redundancy version (RV 0)," and a

second subset of 3 values that "indicate a redundancy version of the respective

transmission." Ex. 1, 16:60-67. The first subset of the values in the TF range indicate both

the transport format and the redundancy version (0). Hence, in this example, "reserved for

indicating the transport format of the protocol data unit" does not mean the values are kept


10768431                                       - 21 -
exclusively for the purpose of signaling the transport format.




           58.   Similarly, the implementation corresponding to Table 4 includes a first subset

of values (TF range) that signal both transport format and redundancy versions and a second

subset of values (RV range) that indicates different redundancy versions associated with

retransmission. See Table 4, 17:46-64. Specifically, the entries in the TF range of Table 4

each "identify a transport format of the protocol data unit" and a "redundancy version" for

initial transmission. Id., 17:54-59. In contrast, the three entries in the RV range "indicat[e]

a specific redundancy version" under the assumption that "the transport format is constant or

known for all transmissions of a respective protocol data unit." Id., 17:59-64. In this

example, the first subset of values (TF range) can explicitly signal both different transport

block sizes and redundancy version, based on the signaled value. Id., 17:46-59. For

example, a signaled value of "0000" identifies a "small transport block size[]" or a "low

MCS level[]" with a corresponding redundancy version of RV 0. Id., Table 4, 17:46-51. As


10768431                                    - 22 -
another example, a signaled value of "0101" identifies a TBS of 100 (a larger transport size)

and an RV of 1. Id.




           59.   In a further variant, an entry corresponding to "Out of Range" transport block

size is included in the range of values that can be signaled. Id., 18:41-55, Table 5. In this

implementation, "the interpretation of the transport format (TBS) value in the common

TF/RV field depends on the resource allocation field . . . ." Id., 18:41-44. Given the

constraint on the resource block size, "only a specific range of transport block sizes may be

signaled." Id., 18:44-49. Thus, if the resource allocation size changes between initial

transmission and retransmission, it may not be "possible to signal the correct transport block

size," and the out-of-range TF value is helpful under the circumstance. Id., 18:49-55.

Nevertheless, as in Table 3, the first subset of values in Table 5 identifies both a transport

format and implicitly RV0.




10768431                                    - 23 -
           60.   The fourth example for the joint encoding embodiment is similar, in which

the first set of values identifies different transport formats associated with RV0, and the

second set of values identifies three different redundancy versions, including RV0

(corresponding to the signaled value "1101"). Id., 19:16-43.




10768431                                    - 24 -
           61.   In further variants, the jointly encoded common field encodes three pieces of

control information: a sequence number indicating a new protocol data unit or a new data

indicator indicating initial transmission of a new data or retransmission of data. Id., 19:45-

50, 19:62-67. Tables 7 and 8 of the '284 patent show two implementations of jointly

encoding the new data indicator with the transport format and redundancy version, where

Table 7 is similar to Table 6 with RV range including a value corresponding to RV0 and

Table 8 is similar to Table 3 where RV range does not include a value corresponding to RV0.

Id., 20:51-54. Thus, in Table 8, "the use of redundancy version RV0 may be considered to

implicitly also indicate new data" and "all other redundancy versions RVs (RV1-3) indicate

retransmissions." Id. 20:4-9. Regardless, in both examples, the first subset of values, for

example, indicate not only different transport formats, but also associated redundancy value

and new data indicator.




           62.   In each of the examples above, the first subset of values is kept for

identifying/signaling at least the transport format and the second subset of values is kept for

identifying/signaling at least the redundancy version.




10768431                                     - 25 -
           63.    In this litigation, Apple does not follow the Court's prior construction and

argues that the term "reserved for indicating" should be construed as "explicitly signaled."

This proposed construction has several issues. First, Apple's construction does not make

any sense when substituted back into the claim language: "[is] reserved for indicating the

transport format" would now become "explicitly signaled the transport format" and "[is]

reserved for indicating the redundancy version for transmitting the user data" would now

become "explicitly signaled the redundancy version for transmitting the user data." Neither

makes much sense.

           64.    Second, to the extent that Apple intends the construction to mean the first

subset of values has to "explicitly" signal the transport format and the second subset of

values has to "explicitly" signal the redundancy version for transmitting the user data, such

an interpretation is inconsistent with the teachings of the '284 patent. For example, the

summary of the invention provides that:

           In another embodiment, it may be assumed that the transmission of the
           before-mentioned protocol data unit is an initial transmission of the user data.
           In this case, the value of the encoded information bits in the control channel
           field is representing a value of the first subset of values. Hence, in general, in
           case of an initial transmission, the transport format and optionally the
           redundancy version of the protocol data unit is indicated in the control
           channel signal. As indicated previously, the redundancy version may also
           be implicit to the transport format. Ex.1, 7:58-67.

           65.    This disclosure teaches that the first subset of the value can "indicate" both

the transport format and the redundancy version. But as the very next sentence make clear,

this indication may be implicit. Thus "indicate" does not require explicit signaling or

identification.

           66.    The specification also does not support an interpretation that "reserved for

indicating [transport format or redundancy versions]" requires explicit signaling of only the

10768431                                       - 26 -
transport format or the redundancy version. For example, Table 4 teaches an

implementation where the values in the TF range explicitly signal both the transport format

and the corresponding redundancy versions. Ex. 1, 17:54-64, 18:30-40.

           67.   The example in Table 4 needs to be distinguished from that in Table 3. Table

3 is an example in which the transport format is "associated to [sic] a given fixed or

preconfigured redundancy version." Id., 15:31-38. In such a case with "fixed or

preconfigured redundancy version," "one could speak of an explicit signaling of the

transport format and a simultaneous implicit signaling of the redundancy version." Id.,

15:31-38; see also, 16:51-67. In contrast, Table 4 is an example where "the respective

values/transport formats are associated to different redundancy versions," for which the

conclusion that redundancy version is implicitly signaled does not apply as "redundancy

versions may be defined depending on the actual signaling value." Id., 17:21-25, 17:46-47,

17:57-59 ("the signaled value does not only identify a transport format of the protocol data

unit but also indicates the respective redundancy version.").

           68.   The use of the word "indicate" in this example also supports a conclusion that

"reserved for indicating" does not require explicit indication. For example, if the phrase

"indicates the respective redundancy version" for the Table 4 implementation refers to

explicit indication, then it is improper for Apple to exclude this preferred embodiment from

the scope of claim 1 by excluding from the scope of "a first subset of the values is reserved

for indicating the transport format of the protocol data unit" an embodiment in which the

redundancy version is also explicitly signaled.

           69.   On the other hand, if the phrase "indicates the respective redundancy version"

for the Table 4 implementation refers to implicit indication as Apple may be interpreting,


10768431                                    - 27 -
then the fact that the '284 patent used the word "indicate" to mean "indicate implicitly"

would also dissuade a person of ordinary skill in the art to narrowly interpret "reserved for

indicating" as requiring "explicitly signaled." either

           70.    I understand that Apple believes that Dr. Womack's infringement report,

invalidity report and trial testimony supports its construction. I have reviewed the relevant

passages, and the extrinsic evidence does not overcome the strength of the intrinsic evidence.

For example, many relevant portions of Dr. Womack's expert reports and trial testimony

related to (1) implementations such as Table 3 of the '284 patent and the LTE standard's TS

36.213 v 8.8.0, Table 8.6.1-1 where RV was implicitly signaled in the first subset of values

because the transport format is associated with a given fixed or preconfigured redundancy

version, or (2) rebuttal of Huawei expert's description of whether certain information is

explicitly or implicitly signaled. Ex. 1, 15:31-37; Infringement report at ¶¶ 312-314 (pp.

209-212), ¶¶ 325-328 (pp. 220-222), ¶¶ 385-388 (pp. 265-266); Validity report at ¶¶ 96, 99-

105, 108-110, Tr. Testimony at 74:14-18, 77:12-79:19, 82:2-84:16, 94:5-95:21. These

passages do not reflect any inconsistent positions to what I express here.

           71.    In fact, Dr. Womack differentiated the situation where, as in Table 3, a

parameter such as transport format is "indicated" in the first subset of values whereas the

associated redundancy version is "predetermined." Tr. Transcript at 74:14-18, 78:6-12,

79:2-6.

           72.    I understand that Dr. Womack had the following exchange with Huawei's

counsel (Tr. at 140:16-141:17):

           Q. (By Mr. Haslam) And you can look in your report – your invalidity report
           at Paragraph 105.

           [long exchange re objections]

10768431                                      - 28 -
           ...

           Q. (By Mr. Haslam) If something explicitly signals both transport format and
           redundancy versions, it was your opinion that that would not be covered by
           the claims of the '284 patent, correct?

           A. Yes.

           Q. And that would be because there would be values for both transport
           format and redundancy version, correct?

           A: Yes.

           73.    First, it is unclear what Dr. Womack meant when he answered "Yes" to the

question "it was your opinion that that would not be covered by the claims of the '284 patent,

correct." It is unclear whether "Yes" means "Yes, that was my opinion" or "Yes, it was

covered by the claims of the '284 patent."

           74.    Second, this exchange occurs in relation to paragraph 105 of Dr. Womack's

invalidity report, which states:




           75.    It is apparent, in this paragraph 105, Dr. Womack did not opine whether "[i]f

something explicitly signals both transport format and redundancy versions," "that [would or]

would not be covered by the claims of the '284 patent." All he opined was that the prior art




10768431                                     - 29 -
does not teach explicit signaling of either transport format or redundancy versions, contrary

to what Huawei's expert opined. Validity report at ¶¶ 103-105.

           76.         During re-direct, Dr. Womack also testified regarding 15:31-38, and nowhere

testified that his view is that indicating requires explicit signaling. Tr. Transcript at 146:20-

148:5. Instead, he explained that it is significant that the indicated value of TF varies in

Table 3 in the TF range, while the RV is constant in this same range. This testimony is to

shed light on his cross-examination testimony in 140-141. As noted above, the cross-

examination testimony was purportedly related to paragraph 105 of Dr. Womack's validity

report, where he distinguished prior art that combined two values into a unique code word

for every combination in a way inconsistent with the jointly encoded described by the 284

patent:

           Q. Can you explain again why in your opinion the -- the first subset that's
           highlighted in blue here is reserved for indicating the transport format?

           A. It's because the transport format values change from the range 0 through
           12.

           Q. And what about the RV values?

           A. The redundancy version values do not change.

           Q. And is that significant?

           A. It is.

           Q. And let me -- let me point you, if I could, to the section of the patent that's
           quoted here in -- at Column 15, Lines 31 to 38, it's the bottom of the two
           quotes that are pulled up?

           A. Yes, sir.

           Q. And you see at the bottom that's underlined in red?

           A. Yes, sir.




10768431                                         - 30 -
           Q. What's the significance of the -- of the discussion there of explicit
           signalling of the transport format versus implicit signalling of the redundancy
           version?

           A. Well, according to the inventors, they say that you can view this as
           explicit signalling of the transport format and explicit [sic?] signalling of the
           redundancy version.

           Q. And in the sentence -- in the sentence before that parenthetical, do you see
           reference to associated to a given fixed or pre-configured redundancy
           version?

           A. Yes, sir.

           Q. And is that the reason why you think it's significant that the redundancy
           version is staying the same is the key to the first subset indicating the
           transport format?

           A. Yes, sir.

           B.     "processing unit for determining based on the received control channel
                  signal a transport format of and a redundancy version for an initial
                  transmission or a retransmission of a protocol data unit conveying user
                  data, and … wherein the processing unit is further configured for the
                  determination of the control information field, which consists of a
                  number of bits representing a range of values that can be represented in
                  the control information field" (claim 1)

       Term               Plaintiffs' Position                 Apple's Position

"processing unit          No construction necessary.           Function: "determining based on the
for determining           Plaintiffs do not believe Apple is   received control channel signal a
based on the              justified to treat two disparate     transport format of and a redundancy
received control          parts of claim 1 that are            version for an initial transmission or a
channel signal a          separated by two other claim         retransmission of a protocol data unit
transport format          elements as a single term.           conveying user data, and determining
of and a                  Further, the second part is not      the control information field, which
redundancy                governed by § 112, ¶ 6 and is not    consists of a number of bits
version for an            indefinite.                          representing a range of values that
initial                                                        can be represented in the control
transmission or           To the extent that the Court         information field"
a retransmission          determines construction of this      Structure: Indefinite under 35 U.S.C.
of a protocol             full term is necessary, Plaintiffs   § 112(6)
data unit                 believe that the term must be
conveying user            expanded to include at least the
data, and . . .           entire clause, and identify the

10768431                                           - 31 -
       Term        Plaintiffs' Position                  Apple's Position

wherein the        following functions, and
processing unit    corresponding structures, acts or
is further         materials for this clause:
configured for
the                Part I (as construed by the
determination of   Court):
the control
information        Function: "determining based
field, which       on the received control channel
consists of a      signal a transport format of and a
number of bits     redundancy version for an initial
representing a     transmission or a retransmission
range of values    of a protocol data unit conveying
that can be        user data"
represented in
the control        Structure: hardware
information        programmed, or hardware with
field."            software programmed, according
                   to an algorithm in which a
                   determination of the transport
                   format and the redundancy
                   version is made such as
                   described at 10:21-34 by
                   determining the data within a
                   joint field of a transmission such
                   as shown and described in Figure
                   5, 12:55-58, 22:45-59 and that
                   data is correlated to the transport
                   format and redundancy version
                   via tables such as Tables 3-8, and
                   equivalents thereof.

                   Second Part:
                   Function: "determination of the
                   control information field, which
                   consists of a number of bits
                   representing a range of values
                   that can be represented in the
                   control information field,
                   wherein a first subset of the
                   values is reserved for indicating
                   the transport format of the


10768431                                   - 32 -
       Term          Plaintiffs' Position                 Apple's Position

                     protocol data unit and a second
                     subset of the values, different
                     from the first subset of the
                     values, is reserved for indicating
                     the redundancy version for
                     transmitting the user data"

                     Associated structure: hardware
                     programmed, or hardware with
                     software programmed, according
                     to algorithms in which a
                     determination of the control
                     information field is made by
                     interpreting the control
                     information field content, such as
                     described in 6:65-8:54, 10:21-34,
                     12:55-58, 15:29-60, 16:46-21:3,
                     22:45-59, 27:61-28:12, Tables 3-
                     8, Figs. 5, 8, 9, and equivalents
                     thereof.


           77.   I understand that Apple has proposed to construe the term "[1[b]] a

processing unit for determining based on the received control channel signal a transport

format of and a redundancy version for an initial transmission or a retransmission of a

protocol data unit conveying user data, . . . . [1[e1]] wherein the processing unit is further

configured for the determination of the control information field, which consists of a number

of bits representing a range of values that can be represented in the control information

field . . . ."

           78.   I understand that term actually consists of limitations from two disjointed

parts of claim 1, 1[b] and 1[e1] (see paragraph 22), separated by elements 1[c] directed to a

claimed transmitter and 1[d] specifying that the received control channel signal referenced

in 1[b] comprises a control information field having jointly encoded transport format and

10768431                                     - 33 -
redundancy version. I also understand that Apple did not include in the term the remainder

of element 1[e], which further characterizes the range of values represented in the control

information: "wherein a first subset of the values is reserved for indicating the transport

format of the protocol data unit and a second subset of the values, different from the first

subset of the values, is reserved for indicating the redundancy version for transmitting the

user data." Apple has not explained why it proposes to construe two separate parts of the

claim and leave out a portion of element 1[e].

           79.    I understand that the Court has previously construed element 1[b] ("a

processing unit for determining based on the received control channel signal a transport

format of and a redundancy version for an initial transmission or a retransmission of a

protocol data unit conveying user data"), the first part of Apple's proposed construction.

Specifically, the Court rejected Huawei's contention that the term is indefinite for having no

corresponding structure, algorithm, or flowchart in the specification, and observed:

           Though Huawei contends no algorithms are disclosed, the Court finds
           otherwise. Specifically, Figure 5 provides exemplary channel signals that
           have a joint transport format and redundancy version (TF/RV) field. '284
           Patent Figure 5, 12:55-58, 22:45-59. Tables 3-8 illustrate signaled values
           identifying joint transport format and redundancy version. In context of the
           specification, the processing unit detects these signaled values in the TF/RV
           field. The patent describes the control information field has this data jointly
           encoded, and the transport format and redundancy version are determined
           from the control information field. Id.10:21-34. Thus, as shown in the Figures
           and Tables, an algorithm for detecting transport format and redundancy
           version is provided in which data in a joint field of a transmission is detected
           to obtain a signaled value that correlates to a transport format and redundancy
           version.

Optis Wireless Tech., LLC v. Huawei Device Co., No. 2:17-CV-123-JRG-RSP, 2018 WL

476054, ECF No. 114 at 60, 66-67 (E.D. Tex. Jan. 18, 2018).

           80.    Based on its analysis, the Court construed 1[b] as follows:



10768431                                       - 34 -
           Function: "determining based on the received control channel signal a
           transport format of and a redundancy version for an initial transmission or a
           retransmission of a protocol data unit conveying user data"

           Structure: hardware programmed, or hardware with software programmed,
           according to an algorithm in which a determination of the transport format
           and the redundancy version is made such as described at 10:21-34 by
           determining the data within a joint field of a transmission such as shown and
           described in Figure 5, 12:55-58, 22:45-59 and that data is correlated to the
           transport format and redundancy version via tables such as Tables 3-8, and
           equivalents thereof.

Id. at 67.

           81.    I agree with the Court's analysis that the specification provides algorithms for

determining a transport format of and a redundancy version for an initial transmission or a

retransmission of a protocol data unit conveying user data based on the received control

channel signal. Specifically, Figure 5, Tables 3-8 and associated text disclose an algorithm

for detecting transport format and redundancy version and this algorithm allows detection of

signaled values transmitted in a jointly conceded common field and each of the signaled

value correlates with a specific transport format and/or redundancy version. Further, I

interpret the Court's finding of the corresponding structure as including text associated with

Figures 5 and Tables 3-8.

           82.    As to the second part of Apple's proposed construction, I understand that

PanOptis is of the opinion that if the term is to be construed, it should include 1[e2] for

completeness. I offer no opinion whether this is correct from a legal perspective, but a

person of ordinary skill in the art, reading the claim as a whole, would treat all of 1[e]

"wherein the processing unit is further configured for the determination of the control

information field, which consists of a number of bits representing a range of values that can

be represented in the control information field, [1e2] wherein a first subset of the values is



10768431                                      - 35 -
reserved for indicating the transport format of the protocol data unit and a second subset of

the values, different from the first subset of the values, is reserved for indicating the

redundancy version for transmitting the user data" as a single part.

           83.    PanOptis has asked me to analyze if 1[e] is treated as a means-plus-function

term, what is the function of the term and what is the corresponding structure, algorithm, or

flowchart as disclosed by the specification, from the perspective of a person of ordinary skill

in the art.

           84.    It is my opinion that a person of ordinary skill in the art would interpret the

function of the term as "determination of the control information field, which consists of a

number of bits representing a range of values that can be represented in the control

information field, wherein a first subset of the values is reserved for indicating the transport

format of the protocol data unit and a second subset of the values, different from the first

subset of the values, is reserved for indicating the redundancy version for transmitting the

user data."

           85.    I am also of the opinion that a person of ordinary skill in the art, reading the

specification as a whole, would understand that the specification provides an algorithm to

achieve the function. For example, as the Court has found in connection with 1[b], Figure 5

and Tables 3-8 data provide an algorithm in which "data in a joint field of a transmission is

detected to obtain a signaled value that correlates to a transport format and redundancy

version." Optis Wireless Tech., LLC v. Huawei Device Co., No. 2:17-CV-123-JRG-RSP,

2018 WL 476054, ECF No. 114 at 66-67 (E.D. Tex. Jan. 18, 2018). This joint field is the

claimed "control information field" because the specification teaches that:

           One main aspect of the invention is to suggest a new format for the control
           channel information. According to this aspect, the transport format/transport

10768431                                       - 36 -
           block size/payload size/modulation and coding scheme and the redundancy
           version/constellation version for the associated transmission of the user data
           (typically in form of a protocol data unit or transport block) is provided in a
           single field of the control channel information. This single field is referred
           to as the control information field herein, but may for example also be
           denoted a transport format/redundancy version field or, in abbreviated
           form, a TF/RV field. . . . .

Ex. 1, 6:65-7:14.

           86.    By detecting data (i.e., bits) in the single jointly encoded TF/RV field, the

processing unit determines the control information field. For example, as shown in Figure 5,

the control channel signal consists of four fields, including the 4-bit joint TF/RV field. Each

of the other three fields have a fixed number of bits as well. The processing unit can

therefore determine the 4 bits that belong to the TF/RV field and thereby determine the

control information field.




           87.    Further, Tables 3-8 provide examples of the 4-bit TF/RV field, its range of

signaled values and the fact that the range of the signaled values is divided into two subsets,

a 13-member TF range reserved to indicate the transport format and a 3-member RV range

reserved to indicate the redundancy value. For example, Table 3 provides a common field



10768431                                       - 37 -
consisting of 4 bits and 24=16 different signaled values represented in the field. Ex. 1,

16:60-67. This range of 16 values is divided into two subsets. Id. The first subset—TF

range—is kept for the purpose of (though not exclusively for that purpose of) identifying

different transport formats that are associated with RV0 for initial transmission. Id., 16:60-

67, 20:51-21:6. The second subset—RV range—is kept, though not exclusively, for the

purpose of identifying a redundancy version of e.g., a respective retransmission. Id.




           88.   Implementations corresponding to Tables 4 and 8 are similar. See my

description in paragraphs 38-39, 58-62.

           89.   Additional disclosures that teach "determination of the control information

field, which consists of a number of bits representing a range of values that can be

represented in the control information field, wherein a first subset of the values is reserved

for indicating the transport format of the protocol data unit and a second subset of the values,

different from the first subset of the values, is reserved for indicating the redundancy version




10768431                                    - 38 -
for transmitting the user data" include 6:65-8:54 (in particular, 6:65-7:8, 7:36-46), 10:21-34,

12:55-58, 15:29-60, 22:45-59, and 27:61-28:12.

           90.    Hence, contrary to Apple's contention, the specification provides a detailed

algorithm to carry out the function.

IX.        U.S. Pat. No. 8,005,154

           91.    I provide below my opinions on the proper constructions of the terms in

dispute for the '154 patent.

           A.     "control information extractor for configuring transmission information
                  for the downlink control channel via higher layer signaling" (claim 37)

            Term                     Plaintiffs' Position                   Defendant's Position
       "control        Because the claim term itself recites             Function: "configuring
       information     sufficient structure (a "control information      transmission information
       extractor for   extractor"), Plaintiffs contend that this claim   for the downlink control
       configuring     term does not invoke 35 U.S.C. § 112 ¶ 6.         channel via higher layer
       transmission    See, e.g., Skky, Inc. v. MindGeek s.a.r.l.,       signaling"
       information     859 F.3d 1014, 1019 (Fed. Cir. 2017)
       for the         (citing Williamson v. Citrix Online, LLC,         Structure: Indefinite under
       downlink        792 F.3d 1339, 1348 (Fed. Cir. 2015) (en          35 U.S.C. § 112(6)
       control         banc)). Therefore, no construction is
       channel via     necessary, and the term should carry its
       higher layer    plain and ordinary meaning, and is not
       signaling"      subject to § 112 ¶ 6 and not indefinite.
       (claim 37)
                       However, to the extent this term is found to
                       be governed by § 112 ¶ 6, Plaintiffs propose
                       the following construction:
                       Function: "configuring transmission
                       information for the downlink control
                       channel via higher layer signaling"

                       Structure: hardware programmed, or
                       hardware with software programmed, to
                       extract transmission information for the
                       downlink control channel; for example, as
                       shown and described in Figures 1, 2, 5, 6,
                       and 8 and at 9:1-33, 11:12-65 and 12:33-58,
                       and equivalents thereof.



10768431                                      - 39 -
           92.   I understand that the parties dispute the construction of "control information

extractor for configuring transmission information for the downlink control channel via

higher layer signaling," in claim 37 of the '154 patent. I understand that Plaintiffs contend

that this term is not a means-plus-function term, is not indefinite, and should carry its plain

and ordinary meaning. I understand that Apple contends that the term is indefinite. Having

considered the parties' positions, I agree with Plaintiffs' interpretation.

           Means Plus Function

           93.   It is my opinion that, in the context of the entire specification, a person of

skill in the art at the time of the invention would have understood that a "control information

extractor" denote sufficiently definite structure or acts for performing the function of

"configuring transmission information for the downlink control channel via higher layer

signaling."

           94.   To begin with, a "control information extractor" would have been a well

understood term at the time of the invention. For example, in 2002, a few years before the

invention, "extract" was defined by the Microsoft Computer Dictionary as "to remove or

duplicate items from a larger group in a systematic manner." Microsoft Computer

Dictionary at 203. This dictionary was widely available at the time of the invention, was

representative of the understanding of persons of skill in the art, and was consulted by

persons of skill in the art at the time of the invention. Based on my experience, a "control

information extractor" would have had a definite meaning to a person of skill in the art as

the name for structure.

           95.   Further, I note that others within the field of networking use the term "control

information extractor" by persons of skill in the art to designate structure. For example, I


10768431                                      - 40 -
am familiar with the book "Quality of Service in Optical Packet Switched Networks" by

Akbar Rahbar, published in 2015. This book describes network equipment where "control

information… is extracted by the Control Information Extractor (CIE) unit and then sent to

the controller, while the corresponding data are routed toward the switching module."

Rahbar at 310. In Figure 5.17 of the book, the author depicts a network switch architecture

with four units in the structure labeled "CIE" for "control information extractor." Rahbar at

311. This further confirms my understanding that the term "control information extractor"

would have been understood by a person of skill in the art to have sufficiently definite

meaning as the name for structure

           96.   This understanding of "control information extractor" is consistent with the

function recited in the claim, "configuring transmission information for the downlink control

channel via higher layer signaling." A person of skill in the art would understand that a

control information extractor could extract information such as transmission information

from a higher layer signal or other signal.

           97.   The figures and specification of the '154 patent also refer to "control

information extractor" as the name for structure. For example, Figure 8 of the patent

includes a "control information extractor" block:




10768431                                      - 41 -
           98.   The description of Figure 8 similarly uses a "control information extractor" as

the name for structure:

                 Referring to FIG. 8, the receiver includes a demodulation and
                 channel decoding unit 802, a control information extractor
                 803, a controller 804, a reception processor 805, a reception
                 combiner 806, and a demodulation, channel decoding &
                 interference cancellation unit 807.
                 A control channel reception unit composed of the
                 demodulation and channel decoding unit 802 and the control
                 information extractor 803 extracts control information through
                 a demodulation and channel decoding process on the signal
                 received over a specific control channel. The extracted control
                 information is input to the controller 804.
'154 patent at 12:35-45.

           99.   Accordingly, because the words "control information extractor" would be

understood by persons of ordinary skill in the art to have a sufficiently definite meaning as




10768431                                     - 42 -
the name for structure, I agree with Plaintiffs' position that this claim term is not a means-

plus-function term.

           Structural Support If Means Plus Function

           100.   Plaintiffs have asked me to analyze, if this claim term were nonetheless to be

treated as a means-plus-function term, what is the function of the term and what is the

corresponding structure, algorithm, or flowchart as disclosed by the specification, from the

perspective of a person of ordinary skill in the art.

           101.   In my opinion, a person of ordinary skill in the art would understand the

function of this claim term to be "configuring transmission information for the downlink

control channel via higher layer signaling," as literally recited in the claim. I understand this

view to be consistent with both Plaintiffs' and Apple's positions.

           102.   It is my opinion that a person of ordinary skill in the art, reading the

specification as a whole, would understand that the specification provides an algorithm

sufficient to achieve this function.

           103.   For example, the patent shows a control information extractor in Figure 8:




10768431                                       - 43 -
           104.   The description of Figure 8 similarly provides structure for the control

information extractor:

                  Referring to FIG. 8, the receiver includes a demodulation and
                  channel decoding unit 802, a control information extractor
                  803, a controller 804, a reception processor 805, a reception
                  combiner 806, and a demodulation, channel decoding &
                  interference cancellation unit 807.
                  A control channel reception unit composed of the
                  demodulation and channel decoding unit 802 and the control
                  information extractor 803 extracts control information through
                  a demodulation and channel decoding process on the signal
                  received over a specific control channel. The extracted control
                  information is input to the controller 804.
'154 patent at 12:35-45.

           105.   In my opinion, a person of skill in the art would understand that the control

information extractor disclosed above could extract information from a signal, and therefore

provides structure for the claimed control information extractor. See '154 patent at 12:35-45.


10768431                                      - 44 -
           106.   Further, in my opinion, a person of skill in the art would understand how the

control information extractor disclosed above could perform configuration "through a

demodulation and channel decoding process on the signal received over the control channel"

and therefore configures the controller by supplying the controller with "[t]he extracted

control information." '154 patent at 12:43-45. This further provides support for the claimed

"control information extractor for configuring transmission information." See '154 patent at

12:33-58.

           107.   Figure 5 of the patent, along with its description, describes how in one

embodiment transmission information (which ultimately is extracted by the control

information extractor) is generated and sent to the mobile device by the base station:




10768431                                      - 45 -
           108.   The description of Figure 5 notes that "Layer-3 signaling" is used to transmit

control information between the base station and the terminal. See '154 Patent at 9:30-33.

           109.   The description of Figure 5 also shows that control information sent can

include transmission information, such as information about whether transmit diversity or

spatial multiplexing is used. For example, in one embodiment the base station may send

TD-Scheme information indicating whether transmit diversity or spatial multiplexing is used:

                  However, if it is determined in step 505 that the base station
                  does not transmit the data using the precoding scheme recently
                  fed back by the terminal over the BFCH during data the
                  transmission to the scheduled terminal, the base station
                  transmits control information to the terminal using TD-FLAM
                  in step 507. The TD-FLAM is characterized in that it is
                  defined to identify the TD technologies (including random
                  beamforming) agreed upon between the base station and the
                  terminal. As a detailed example, the 2-bit Rank field of Table
                  2 and the 2-bit TD-scheme field of Table 3 can be defined as
                  follows.
                      Embodiment 1 for Meaning of 2-Bit TD-Scheme Field
                  00: SISO (replaceable with SIMO according to the number of
                  receive antennas of terminal)
                  01: STTD rate 1
                  10: STTD rate 2
                  11: Spatial Multiplexing (SM) (for rank 4)
'154 patent at 9:63-10:15 (see also 10:16-37).

           110.   Figure 6 describes an embodiment for how data is received:




10768431                                      - 46 -
           111.   The description of Figure 6 further demonstrates how the extracted control

information can be used to configure transmission information. For example, step 607

demodulates data based on received transmission information indicating the use of a

transmit diversity scheme. See '154 Patent at 11:30-36; see also ‘'154 Patent at 12:64-67

("when the data transmitter transmits the data by applying the SISO or STTD technology

without applying the [precoding], the data receiver can detect the application of the SISO or

STTD technology.")

           112.   Finally, Figures 1 and 2 of the '154 Patent provide additional detail by

showing exemplary embodiments of the type of prior art communication systems in which

the claimed invention can be used.

10768431                                      - 47 -
           113.   Hence, contrary to Apple's contention, if this were considered a means plus

function claim term, the specification provides a detailed algorithm to carry out the function.

In my opinion, a person of skill in the art would understand the structure of the claim. In my

opinion, the structure could be fairly described as "hardware programmed, or hardware with

software programmed, to extract transmission information for the downlink control channel;

for example, as shown and described in Figures 1, 2, 5, 6, and 8 and at 9:1-33, 11:12-65 and

12:33-58, and equivalents thereof."

           114.   Further, as described above, in my opinion, this claim term would inform,

with reasonable certainty, those skilled in the art about the scope of the invention.

X.         U.S. Pat. No. 9,001,774

           115.   I provide below my opinions on the proper constructions of the terms in

dispute for the '774 patent. 4

           A.     "at least one of a time delay, a phase rotation and a gain" (claim 6)

Term                        Plaintiffs' Position                 Apple's Position
"at least one of a time     No specific construction             "at least one time delay, at least
delay, a phase rotation     necessary. However, Plaintiffs'      one phase rotation, and at least
and a gain"                 position is that this term has a     one gain"
                            disjunctive meaning, requiring
                            at least one of any of the three
                            listed items alone or in some
                            combination, and not requiring
                            at least one of all three.



           116.   I understand that the parties dispute the construction of "at least one of a time

delay, a phase rotation and a gain" in claim 6 of the '774 patent. I understand that Plaintiffs



           4
        I understand that the parties have agreed that no construction is necessary for the
term "based on a received uplink signal".

10768431                                      - 48 -
contend that the term has a disjunctive meaning, such that at least one of any of the three

listed items alone or in some combination is sufficient. I understand that Apple, on the other

hand, contends that the term should be construed as "at least one time delay, at least one

phase rotation, and at least one gain."

           117.   As the '774 patent acknowledges, "[i]n general, a time delay in the time

domain translates into a phase rotation in the frequency domain." '774 Patent at 10:26-30.

           118.   For example, in the following time-domain plot, sin(t) is shown in blue, and

sin(t-30°) (the same function with a phase rotation of 30 degrees) is shown in purple.




           119.   It is evident from the plot that the phase-rotated purple wave is equivalent to

the original blue wave plus a short time delay. This illustrates that a time delay (in the time

domain) and phase rotation (in the frequency domain) are generally equivalent, i.e. in linear

systems theory a delay in the time domain corresponds to a linear phase term (phase rotation)

in the frequency domain.

           120.   Most of the specification of the '774 Patent refers to a gain and a time delay,

without using the term "phase rotation." See, e.g., '774 Patent at 1:52-56, 1:61-64, 1:67-2:6,

2:13-59, 6:30-35, 7:3-22, 7:52-59, 8:21-24, 9:9-16, 9:35-38, 9:52-57, 10:1-4. However, at



10768431                                      - 49 -
the very end, the specification explains that "the compensation can either be done on the

time domain OFDM symbol or directly in the frequency domain." '774 Patent at 10:21-23

(emphasis added). "Therefore, the OFDM subcarriers carrying the pilot symbols may be

appropriately phase rotated in the frequency domain to account for time delay." '774 Patent

at 10:28-30.

           121.   Moreover, I have reviewed U.S. patent application No. 11/327,799 (the "'799

Application"), incorporated by reference in the '774 specification. I see nothing in the '799

Application to indicate that all three of a gain, a time delay, and a phase rotation are

simultaneously used. To the contrary, like the '774 patent, the '799 application explains how

instead of applying a time delay in the time domain, "[i]n the frequency domain, ACDD

may be implemented by applying the equivalent phase shift (e-j2πkDm/N) corresponding to a

certain delay Dm." '799 Application at ¶ 0059.

           122.   I have also reviewed U.S.provisional patent applications Nos. 60/673,574,

60/673,674, and 60/679,026. I see nothing in these applications to indicate that all three of a

gain, a time delay, and a phase rotation are simultaneously used.

           123.   In my opinion, based on the above portions of the specification, a person of

ordinary skill in the art would understand that a phase rotation is plainly disclosed as an

alternative way of implementing a time delay rather than something to be implemented in

addition to a time delay. This is inconsistent with Apple's construction requiring both "at

least one time delay" and "at least one phase rotation.

           124.   Figure 3 of the patent illustrates this principle as well:




10768431                                       - 50 -
           125.   In this figure, for the antenna on top (331), only a gain is applied (in element

321). See '774 Patent at 6:56-7:16. For the remaining antennas, both delays (in elements

311-312) and gains (in elements 322-323) are applied. None of the paths have a third

element for phase rotation.

           126.   In summary, no disclosed embodiment in the specification shows the separate

application of both a time delay and a phase rotation. Rather, the specification makes clear

that the two are alternatives. Therefore, in light of the specification, my opinion is that the

only interpretation that a person of skill in the art could reasonably arrive at is that the

phrase "at least one of a time delay, a phase rotation and a gain" has a disjunctive meaning

that does not require all three, but rather at least one of any of the three listed items alone or

in some combination is sufficient.




10768431                                      - 51 -
APPENDIX A
                                             Mark P. Mahon, Ph.D.
                             School of Electrical Engineering and Computer Science
                                             W209A Westgate Bldg.
                                          Pennsylvania State University
                                              University Park, PA


Highlights
Teaching faculty experienced in research and systems development in cellular and mobile wireless networks,
wireless local area networks, wireless network security, mobility management, mobile data systems
including networks, protocols, and applications, wideband signal processing, modulation theory, algorithms,
mathematical/analytical modeling, communication, detection and estimation, and control systems. Pursues
funding for and conducts advanced research in: computer and mobile networks, theoretical and experimental
analysis of communication systems, cellular, wireless, and mobile systems, wideband signal processing, sensors,
tracking, localization, and data fusion. Experienced in hardware/software development, data acquisition,
integration, and testing, field test planning, preparation, and execution. Extensive programming experience
including UI, analysis tools, real-time object oriented programming, and embedded systems code development in
C, C++, python, java, and assembly.

Education
   PhD. Acoustics, The Pennsylvania State University, University Park, PA 16802, 2001
   M.S. Electrical Engineering, The Pennsylvania State University, University Park, PA, 16802, 1991
   B. S. Electronics Engineering, The University of Scranton, Scranton, PA, 18510, 1987

Employment
  Aug. 2015 – Present: Associate Teaching Professor, School of Electrical Engineering and Computer
  Science, The Pennsylvania State University, University Park, PA 16801
  Teach graduate and undergraduate courses in computer science and electrical engineering such as communication
  networks, mobile networks, programming, mathematics, and wireless security. Advise and direct graduate students’
  MS and PhD research in the areas of networks, wireless and cellular networks, and cyber security. HackPSU and
  BlockChain@PSU faculty adviser, member of graduate advising committees, member of computer science
  undergraduate Curriculum Committee, member of School of EECS Management Committee, advise
  undergraduate electrical engineering, computer science, computer engineering, and data science students.

    2003 – Aug. 2015: Associate Research Professor, Applied Research Laboratory, Communications,
    Information, and Navigation Office, The Applied Research Laboratory, The Pennsylvania State University,
    State College, PA Principal Investigator, Co-Principal Investigator, Technical lead conducting research on
    cellular and mobile networks, network security, mobile communication systems, data fusion, and wideband
    signals and image processing with total funding over $12M.

    2002 – 2003: Sr. Systems Engineer, Klein & Stump, Inc., 2120 Washington Blvd. #400, Arlington, VA 22204
    Researcher and technical consultant working on wireless communications projects for US Special Operations
    Command (SOCOM) and Naval Information Warfare Activity (NIWA). Awarded $150k SBIR for SOCOM
    advanced signal simulator.

    1991 – 2002: Assistant Research Professor, Applied Research Laboratory, Communication Sciences and
    Technology Division, The Applied Research Laboratory, The Pennsylvania State University, State College,
    PA 16804 Principal Investigator and researcher conducting research on cellular and mobile networks,
    wideband signals, tracking and localization, adaptive signal processing, acoustic propagation, sensor systems,
    remote sensing, and active noise control. Awarded $750k for development of novel wavelet based wideband
    signal detection for high altitude sensors.
    1988 – 1989: Program Engineer, Central Intelligence Agency, Langley, VA 22101
    Assisted in the development of algorithms and signal processing systems for novel applications in the areas
    of RF communications and signal modulation techniques

Detailed Research Experience:

    2015 – Present
    Lead graduate and undergraduate student research in wireless communication networks, distributed video
    processing, software defined network security, application of game theory to cyber resiliency, wireless
    communication systems and security, machine learning, big data analytics, and artificial intelligence for
    mobile and computer network security.

    2014 – 2015
    Leading internal research and development effort on deep packet inspection for zero day and predictive
    detection for data networks. Technical performer developing novel deformable wavelet based contour
    matching technique for automated object detection in satellite images.

    2014
    Developed real-time scanner for 802.15.4 (LR-WPAN) protocol deployed on software defined radio
    platform.

    2013-2014
    Technical lead on developing novel mathematical model for analyzing torpedo threat surrogate systems for
    US Navy. Experimental lead on disposable, adaptive, high bandwidth fiber-optic undersea communication
    system for US Navy.

    2013
    Implemented a novel matched filter receiver for a unique OFDM signal of interest to facilitate signal
    detection in a high co-channel interference environment of a wide field of view high altitude receiver and
    wideband signal set design in highly complex propagation environments for Department of Defense (DoD).

    2012-2013
    Technical lead for design and implementation of a real-time transmitter/receiver on a software defined radio
    platform for maritime communication systems (Automatic Information System/Maritime Security).

    2012
    Communications/signal processing technical consultant on Maritime Domain Operations and
    Unmanned Surface Ship Interdiction study effort for US Navy.

    2011-2012
    Principal Investigator, technical and experimental lead on fiber optic undersea communication system for
    Advanced Submarine System Development effort for US Navy.

    2011
    Technical lead on mathematical analysis, algorithm development, and implementation of pattern of life signal
    to noise ratio analysis in high co-channel interference environment for DoD.

    Trusted agent for Army Research Lab to review and critically analyze work associated with wideband
    signaling and passive emissions collection from cell phones. Reviewed contractor data analysis and
    technical briefings for scientific accuracy and rigor. Advised the sponsor on contractor testing
    methodologies, procedures, and analysis techniques.
Technical lead implementing unique wideband acoustic communication system and specialized signal
processing hardware for an acoustic system being utilized in a complex maritime environment for the DoD.

2009 – 2010
Tiger team lead for large unmanned undersea vehicle (UUV) assigned to identify platform induced
electromagnetic interference with electronic payload system in the HF regime for the US Navy.

Developed and implemented a novel algorithm to calculate the effective force charge based on muzzle sensor
data utilizing MEMS transducers and PIC controller on a portable howitzer for the US Army.

Conducted study and authored Intelligence, Surveillance, and Reconnaissance (ISR) for
Unmanned/Minimally Manned Undersea Vehicle (UMUV) report presented to Defense Advanced Research
Projects Agency (DARPA).

2006 – 2009
Principal Investigator for a multi-year research and FPGA-based engineering prototype development effort in
the area of 3G/4G (UMTS/LTE) cellular and wireless (IEEE 802.16 and 802.11) communication systems;
Effort consisted of three phases: theoretical and analytical study, proof-of-concept development, and testing,
and prototype development for DoD.

2005-2006
Technical lead on Information Fusion engine integration into a sandbox enclave at Joint Interagency Task
Force South (JIATF-S) to support multi-int data fusion

2003 – 2006
Principal Investigator for multi-year Office of Secretary of Defense sponsored research program in the area of
multi-intelligence data fusion as part of the overall initiative of Force Transformation; worked extensively
with NGA, DIA, DISA, OSD, all military services, and some coalition components.

2002 – 2003
Pursued funding for research interests in the areas of wireless/wideband communications, wideband systems,
source detection/localization, intelligent system of systems design, and data fusion; Awarded Phase I, Small
Business Innovative Research contract for Portable Signal Training System by SOCOM (02-013); Technical
consultant for Naval Information Warfare Center on Common for High Performance Computing Software
Support Initiative’s (CHSSI) Electronic Battlefield Environment (EBE) portfolio (Electromagnetic
Environmental Effects Toolkit), SBIR, MERIT/TENCAP, TST programs

1998 – 2002
Researcher and principal investigator performed research in large time-bandwidth product (wavelets) source
detection and localization – theoretical, analytical, and field testing; CDMA IS-95A/3G cellular
communications; Developed mathematical analytical models and included code development of the CDMA
air interface physical layer implementing major aspects of the CDMA protocol for test and analysis purposes;
Built real-time hardware platform for deploying developed CDMA physical layer code.

1997 – 1998
Principal Investigator in charge of signal processing algorithm and code development, image acquisition and
compression, telephony, and user interface design for an experimental remote, autonomous, acoustic
rockslide detection for Conrail. Work included algorithm and code development utilizing embedded digital
signal processing (DSP) board and development of unique algorithms for real-time monitoring of transducers
to create an event detection system.
   1991 – 1997
   Performed fundamental research in the areas of signal processing algorithm development, acoustic
   atmospheric propagation, detection, source localization, beamforming, system identification, and
   active control; Main responsibilities include real-time code development (C, Visual C++, assembly) for signal
   processing systems, adaptive beamforming, and embedded processing for eight major projects during this
   time. Multiple DSP platform development; Active Noise Control, feature extraction, data logging and fusion,
   passive acoustic tracking, beamforming, and analysis for these projects

   1988-1989
   Assisted in the development of algorithms and signal processing systems for novel applications in the areas of
   RF communications and signal modulation techniques.

Case History:

   March 2019 – Present; Gibson, Dunn, & Crutcher, LLP
   Consulting for defendant on patents involving LTE downlink cell search and synchronization
   signaling. Assist with non-infringement analysis and claim construction.

   2016 – March 2019, Sidley Austin, LLP
   Consulting for plaintiff on original complaint and for defendant on counter-claims on patents involving control
   channel signaling, network access, and security. Assisted claim construction, IPR petition and preliminary
   response, infringement, validity, invalidity, non-infringement reports. Deposed on IPR, claims, and counter-
   claims.

   2016 Russ, August & Kabat
   Consulted on patents with respect to cellular network protocols. Wrote infringement and validity reports and
   rebuttals. Performed source code review and conformance testing. Deposed.

   2015 - 2016 Hueston & Hennigan
   Consulted for plaintiff on patents with respect to cellular user interface. Present at jury trial and participated in
   mock jury trial. Wrote rebuttal expert report on validity and deposed on the same. Wrote infringement report
   regarding cellular protocols. Performed source code review and conformance testing.

   2015 Bunsow De Mory Smith & Allison
   Consulted for plaintiff on patents with respect to cellular protocols. Wrote declarations on claim construction.
   Prepared tutorial to be presented to court. Retained by client when case was handed off to Hueston &
   Hennigan.

Teaching Experience:

   CMPEN 462 Wireless Communications and Security
   CSE 514 - Communication Networks
   CSE 516 - Mobile Networks
   CMPEN 497 – Wireless Communications and Security
   EE/CMPEN 362 - Communication Networks
   Math 141 - Calculus with Analytical Geometry II
   CMPSC 101 – Programming in C++
   ACS 505 – Experimental Techniques in Acoustics
   Graduate student research advisor
   Undergraduate Honors College student research advisor
Open Publications:

     Swanson, Mahon, Norris, and Mast, “Atmospheric Multipath Resolution Using Spread Spectrum Acoustic
            Signals”, Proceedings of Meetings on Acoustics, accepted September 2017.

     Aquaviva, Mahon, Einfalt, and LaPorta, “Optimal Cyber-Defense Strategies for Advanced Persistent Threats: A
            Game Theoretic Approach,” 2017 International Symposium on Reliable and Distributed Systems, Hong
            Kong, China, September 27 – 29, 2017.

     Young, Mahon, and Wyckoff, “Automated Information Management,” Chap. 12, Mathematical Techniques in
            Multisensor Data Fusion, Hall, David L., Artech House Inc., Mar 2004

     Mahon, Sonsteby, and Wenchel, “Application of Non-Orthogonal Waveletes for Geolocation,” Radiolocation
            and Direction Finding Symposium, Southwest Research Institute, San Antonio, Texas, 2-4 Nov. 1999.

     Myers, Lovette, Kilgus, Giannini, Swanson, Reichard, Mahon, Mast, “A Java-based Information System for
            Wayside Sensing and Control,” Proc. of the 1998 ASME/IEEE Joint Railroad Conference, 1998, pp.
            135-147.

     Mast, Swanson, Mahon, Norris, “Resolution of multipath outdoor sound propagation using spread spectrum
            signals,” J.Acoustic. Soc. Am., Volume 101, Issue 5, 1997

     Swanson, Mast, Mahon, “Atmospheric Multipath Resolution Using Spread Spectrum Acoustic Signals,”
           Proceedings of the 133rd Meeting of the ASA, June 15-20, 1997.

     Mahon, Swanson, “Acoustic Holography as an Active Control Measurement Tool,” Proceedings of Active
            95, The 1995 International Symposium on Active Control of Sound and Vibration, Newport Beach,
            CA, July 1995, pp. 673-684.

     Mahon, Sibul, Valenzuela, “A Sliding Window Update for the Basis Matrix of the QR Decomposition,”
            IEEE Transactions on Signal Processing, May 1993, pp. 1951-1953.

     Mahon, Sibul, Valenzuela, “An Alternative Updating Scheme for the QR Algorithm as Applied to Adaptive
            Beamforming,” Proc. 25th Annual Conf. on Info. Sciences and Systems, Johns Hopkins University,
            Baltimore, MD, March 1991, pp. 193-199.

 Awards/Honors:

     Senior Member IEEE

     2001 Formal citation letter from National Reconnaissance Office (NRO) for experimental work with mobile
     wireless systems

     2001 Formal citation letter for excellence in software development from the NRO for work associated with
     mobile wireless systems
2000 Formal citation letter from NRO for development of wavelet course presented at NRO Technology
Symposium

1997 Invited session chair of “Signal Processing in Acoustics: General Signal Processing,” Noise-Con ’97,
133rd meeting of the ASA

1996 Simowitz Citation Acoustics Department PSU for outstanding publication by a graduate student

1995 Invited co-chair of “Transducers for Active Control of Sound and Vibration,” Active 95, Active Noise
Control Conference

1993 Simowitz Award Acoustics Department PSU for outstanding publication by a graduate student

1987 Dr. A. J. Cawley Award for Excellence in Electronics Engineering by Physics/EE Department
University of Scranton
                APPENDIX B




10773854.1 04
                                      Materials Considered

     •    U.S. Patent No. 8,385,284

     •    PCT/EP2008/010845

     •    Prosecution History of U.S. Patent No. 8,385,284

     •    Plaintiffs Optis Wireless Technology, LLC, Optis Cellular Technology, LLC, and
          PanOptis Patent Management, LLC’s P.R. 4-2 Disclosures (C.A. No. 19-CV-66,
          E.D. Tex. Nov. 14, 2019)

     •    Defendant Apple Inc.’s P.R. 4-2 Second Amended Proposed Preliminary Claim
          Constructions and Extrinsic Evidence (C.A. No. 19-CV-66, E.D. Tex. Dec. 4, 2019)

     •    Optis Wireless Technology, LLC, Optis Cellular Technology, LLC, and PanOptis
          Patent Management, LLC’s Opening Claim Construction Brief (Dkt. No. 94, C.A.
          No. 17-CV-123, E.D. Tex. Oct. 20, 2017)

     •    Declaration of Alexander M. Haimovich, Ph.D. Regarding Claim Construction (Dkt.
          No. 94-2, C.A. No. 17-CV-123, E.D. Tex. Oct. 20, 2017)

     •    Defendants Huawei Device USA Inc. and Huawei Device Co., Ltd.’s Claim
          Construction Brief in Response (Dkt. No. 101, C.A. No. 17-CV-123, E.D. Tex. Nov.
          3, 2017)

     •    Declaration of Harry Bims, Ph.D. Regarding Claim Construction of U.S. Patent Nos.
          6,604,216, 8,385,284, and 8,437,293 (Dkt. No. 101-1, C.A. No. 17-CV-123, E.D.
          Tex. Nov. 3, 2017)

     •    Claim Construction Memorandum Opinion and Order (Dkt. No. 114, C.A. No. 17-
          CV-123, E.D. Tex. Jan. 18, 2018)

     •    Expert Report of Dr. James E. Womack Regarding Infringement of United States
          Patent Nos. 8,208,569 and 8,385,284 (C.A. No. 17-CV-123, E.D. Tex. March 26,
          2018)

     •    Rebuttal Expert Report of Dr. James E. Womack Regarding Validity of U.S. Patent
          Nos. 8,208,569 and 8,385,284 (C.A. No. 17-CV-123, E.D. Tex. April 23, 2018)

     •    Transcript of Jury Trial Before The Honorable Chief Judge Rodney Gilstrap,
          Afternoon Session (C.A. No. 17-CV-123, E.D. Tex. August 21, 2018)

     •    U.S. Patent No. 8,005,154

     •    Prosecution History of U.S. Patent No. 8,005,154

     •    Translation of priority application KR 10-2006-0133210 (APL-UPPO_000584309 -
          PL-UPPO_000584351).

10773854.1 04                                 -2-
     •    Microsoft Computer Dictionary, Fifth Edition (2002), at 203.

     •    Rahbar, "Quality of Service in Optical Packet Switched Networks," at 310-311.

     •    U.S. Patent No. 9,001,774

     •    Prosecution History of U.S. Patent No. 9,001,774

     •    U.S. Patent Application No. 11/327,799 (published as US 2006/0239180 A1)

     •    U.S. Provisional App. No. 60/673,574

     •    U.S. Provisional App. No. 60/673,674

     •    U.S. Provisional App. No. 60/679,026




10773854.1 04                                 -3-
APPENDIX C
                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION



 OPTIS WIRELESS TECH., LLC, ET AL.,
                                                    CIVIL ACTION NO.
 Plaintiffs,                                        2:17-cv-123-JRG-RSP

 v.

 HUAWEI DEVICE CO. LTD., ET AL.,

 Defendants.




                             CLAIM CONSTRUCTION
                         MEMORANDUM OPINION AND ORDER

        On December 1, 2017, the Court held an oral hearing to determine the proper construction

of the disputed claim terms in the following U.S. Patents Nos. 6,604,216 (the “’216

Patent”), 7,769,238 (the “’238 Patent”), 7,940,851 (the “’851 Patent”), 8,358,284 (the “’284

Patent”), and 8,437,293 (the “’293 Patent”). The Court has considered the parties’ claim

construction briefing (Dkt. Nos. 94, 101, and 102) and arguments. Based on the intrinsic and

extrinsic evidence, the Court construes the disputed terms in this Memorandum and Order. See

Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005); Teva Pharm. USA, Inc. v. Sandoz, Inc.,

135 S. Ct. 831 (2015).



                                       BACKGROUND

        Plaintiffs Optis Wireless Technology, LLC, Optis Cellular Technology, LLC and PanOptis

Patent Management, LLC (collectively “PanOptis”) has asserted seven patents against Defendants


                                               1
Huawei Device USA Inc. and Huawei Device Co., Ltd. (collectively “Huawei”). Five of the seven

asserted patents have terms in dispute: the ’216 Patent, the ’238 Patent, the ’851 Patent, the ’284

Patent and the ’293 Patent.

       The ’238 Patent relates generally to encoding and decoding video. The Abstract of the ’238

Patent recites:

       The method includes the following units: a coefficient number detecting unit (109)
       for detecting the number of coefficients which has a value other than 0 for each
       block according to the generated coefficient, a coefficient number storing unit (110)
       for storing the number of coefficients detected, a coefficient number coding unit
       (111) for selecting a table for variable length coding based on the numbers of
       coefficients in the coded blocks located on the periphery of a current block to be
       coded with reference to the selected table for variable length coding so as to perform
       variable length coding for the number of coefficients.

’238 Patent Abstract. More particularly, the ’238 Patent describes prior art techniques of dividing

a picture into blocks. Data compression techniques are then applied to the blocks. Id. at 1:18-27.

This may result in a representation of the data as a matrix of coefficients, having zero and non-

zero coefficients. Id. at 28-38. A variable length coding (VLC) table is used to encode the

information by providing the number of non-zero coefficients in a block with a code number. The

’238 Patent describes the use of multiple VLC tables. Id. at 10:5-11:10. Based upon a prediction

of a block, a different VLC table is chosen for use for a particular block. Id.

       The ’216 Patent relates generally to techniques for redundancy error correction in

telecommunication transmissions. ’216 Patent 1:15-21. The Abstract of the ’216 Patent recites:

       A wireless communications system, transmitter, receiver and method are provided
       that are capable of supporting incremental redundancy error handling schemes
       using available gross rate channels. More specifically, the transmitter includes a
       coding circuit for coding a digital data block and generating a mother code word,
       and a reordering circuit for reordering the mother code word and generating a
       reordered mother code word. The transmitter also includes a modulating circuit for
       modulating at least one subsequence each of which has a desired number of bits
       taken from the reordered mother code word to fill the available bandwidth of at
       least one available gross rate channel. The transmitter continues to forward the

                                                  2
       modulated subsequences to the receiver until the receiver successfully decodes the
       digital data block.

Id. at Abstract. More particularly, the ’216 Patent describes that a digital data block is coded to

generate a mother code word which is then reordered. Id. at 4:32-36. A subsequence of the

reordered mother code word may then be transmitted. The number of bits of the subsequence is

chosen so as to fit the available bandwidth of a gross rate channel over which the data is

transmitted. Id. at 36-46.

       The ’851 Patent relates generally to sending channel quality information (CQI) reports

between a wireless receiving unit and a transmitting unit. ’851 Patent 1:5-56. The Abstract of the

’851 Patent recites:

       A radio communication apparatus and an associated method are provided. The
       apparatus includes a receiving unit configured to receive first data and second data,
       which are transmitted from a plurality of antennas for spatial-multiplexing using a
       plurality of blocks, into which a plurality of consecutive subcarriers in a frequency
       domain are divided. The apparatus further includes a calculating unit configured to
       calculate a first absolute CQI value per each of the blocks for the first data and a
       second absolute CQI value per each of the blocks for the second data, and calculate
       a relative value of the second absolute CQI value with respect to the first absolute
       CQI value, per each of the blocks. The apparatus still further includes a transmitting
       unit configured to transmit the first absolute CQI value and the relative value of the
       second absolute CQI value in the same block.

Id. at Abstract. More particularly, the ’851 Patent describes that increasing the amount of CQI

provided between a receiver and transmitter can undesirably consume system resources. Id at 1:45-

56. The ’851 Patent describes data being sent in blocks or “chunks.” Id. at 6:1-9, Figure 4. The

CQI sent for streams of data may be reduced by sending an absolute CQI value for one stream (the

“reference” stream) and only sending relative CQI values for the other streams. Id. The relative

CQI may be given as a value relative to the absolute value of the reference stream. Id. at 6:1-21.

Because the amount of information in the relative CQI data may be less than the absolute CQI

data, the amount of CQI data sent may be less.

                                                 3
       The ’284 Patent relates generally to control information provided on a control channel

between a mobile station and a base station. The Abstract of the ’284 Patent recites:

       The invention relates to a method for providing control signalling associated to a
       protocol data unit conveying user data in a mobile communication system and to
       the control channel signal itself. Furthermore, the invention also provides a mobile
       station and a base station and their respective operation in view of the newly defined
       control channel signals defined herein. In order to reduce the control channel
       overhead, the invention suggests defining a common field for the transport format
       and redundancy version in the control channel information format. According to
       one approach, the common field is used to jointly encode transport format and
       redundancy version therein. According to another aspect, one shared field is
       provided on the control channel signal that indicates either a transport format or a
       redundancy version depending of whether the control channel signal relates to an
       initial transmission or a retransmission. In another embodiment, further
       enhancements to a HARQ protocol are suggested for addressing certain error cases.

’284 Patent Abstract. More particularly, the ’284 Patent describes that in the prior art it was known

that control signaling information sent between a base station and mobile station included the

“transport format” and the “redundancy version.” Id. at 3:21-4:21. The ’284 Patent describes a

method in which the control channel information is formatted in a manner such that the transport

format and redundancy version information is provided in a single field in the control channel

information. Id. at 6:65-7:14. Further, the control channel information field bits may provide joint

encoding of the transport format and redundancy version. Id. at 7:15-22.

       The ’293 Patent relates generally to scheduling the transmission of information between a

mobile terminal (UE) and a base station. The Abstract of the ’293 Patent recites:

       Aspects of the present invention relate to the scheduling of resources in a
       telecommunication system that includes a mobile terminal and base station. In one
       embodiment, the mobile terminal sends an initial scheduling request to a base
       station. Subsequently, the mobile terminal does not transmit a scheduling request
       to the base station unless and until a scheduling request triggering event is detected.

’293 Patent Abstract. More particularly, the ’293 Patent describes that it is known in the prior art

that when a transmit buffer of a mobile terminal has information to send, the mobile terminal may



                                                 4
send a scheduling request (SR) to the base station. The base station may then assign resources to

the mobile terminal over which to transmit the data by sending a scheduling grant (SG) to the

mobile terminal. After the grant of resources, the mobile terminal may also send a buffer status

report that contains more information on the buffer status than included in the scheduling request.

Id. at 1:48-2:61, Figures 2 and 3. The ’293 Patent describes an addition to the process in which a

scheduling request trigger event is used. After transmitting buffer status information to a base

station, the mobile terminal may determine that a scheduling request triggering event has occurred.

The scheduling request triggering event may be based on determining (1) if additional data has

become available to send, (2) an amount of time has elapsed since the first scheduling request, or

(3) the amount of data in the transmit buffer exceeds a threshold. If a scheduling request trigger

event occurs, then the mobile terminal transmits a second scheduling request to the base station.

Id. at 3:5-33.


                                      LEGAL PRINCIPLES

        “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc.,

381 F.3d 1111, 1115 (Fed. Cir. 2004)). To determine the meaning of the claims, courts start by

considering the intrinsic evidence. Id. at 1313; C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d

858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Group, Inc., 262 F.3d

1258, 1267 (Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the

specification, and the prosecution history. Phillips, 415 F.3d at 1314; C.R. Bard, Inc., 388 F.3d at

861. The general rule—subject to certain specific exceptions discussed infra—is that each claim

term is construed according to its ordinary and accustomed meaning as understood by one of


                                                  5
ordinary skill in the art at the time of the invention in the context of the patent. Phillips, 415 F.3d

at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003); Azure

Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed. Cir. 2014) (“There is a heavy presumption

that claim terms carry their accustomed meaning in the relevant community at the relevant time.”)

(vacated on other grounds).

        “The claim construction inquiry. . . begins and ends in all cases with the actual words of

the claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998).

“[I]n all aspects of claim construction, ‘the name of the game is the claim.’” Apple Inc. v. Motorola,

Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (quoting In re Hiniker Co., 150 F.3d 1362, 1369 (Fed.

Cir. 1998)). A term’s context in the asserted claim can be instructive. Phillips, 415 F.3d at 1314.

Other asserted or unasserted claims can also aid in determining the claim’s meaning, because claim

terms are typically used consistently throughout the patent. Id. Differences among the claim terms

can also assist in understanding a term’s meaning. Id. For example, when a dependent claim adds

a limitation to an independent claim, it is presumed that the independent claim does not include

the limitation. Id. at 1314–15.

        “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. (quoting

Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)). “[T]he

specification ‘is always highly relevant to the claim construction analysis. Usually, it is dispositive;

it is the single best guide to the meaning of a disputed term.’” Id. (quoting Vitronics Corp. v.

Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am. Corp.,

299 F.3d 1313, 1325 (Fed. Cir. 2002). But, “‘[a]lthough the specification may aid the court in

interpreting the meaning of disputed claim language, particular embodiments and examples

appearing in the specification will not generally be read into the claims.’” Comark Commc’ns, Inc.



                                                   6
v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting Constant v. Advanced Micro-

Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)); see also Phillips, 415 F.3d at 1323. “[I]t is

improper to read limitations from a preferred embodiment described in the specification—even if

it is the only embodiment—into the claims absent a clear indication in the intrinsic record that the

patentee intended the claims to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d

898, 913 (Fed. Cir. 2004).

       The prosecution history is another tool to supply the proper context for claim construction

because, like the specification, the prosecution history provides evidence of how the U.S. Patent

and Trademark Office (“PTO”) and the inventor understood the patent. Phillips, 415 F.3d at 1317.

However, “because the prosecution history represents an ongoing negotiation between the PTO

and the applicant, rather than the final product of that negotiation, it often lacks the clarity of the

specification and thus is less useful for claim construction purposes.” Id. at 1318; see also Athletic

Alternatives, Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution

history may be “unhelpful as an interpretive resource”).

       Although extrinsic evidence can also be useful, it is “‘less significant than the intrinsic

record in determining the legally operative meaning of claim language.’” Phillips, 415 F.3d at

1317 (quoting C.R. Bard, Inc., 388 F.3d at 862). Technical dictionaries and treatises may help a

court understand the underlying technology and the manner in which one skilled in the art might

use claim terms, but technical dictionaries and treatises may provide definitions that are too broad

or may not be indicative of how the term is used in the patent. Id. at 1318. Similarly, expert

testimony may aid a court in understanding the underlying technology and determining the

particular meaning of a term in the pertinent field, but an expert’s conclusory, unsupported

assertions as to a term’s definition are entirely unhelpful to a court. Id. Generally, extrinsic



                                                  7
evidence is “less reliable than the patent and its prosecution history in determining how to read

claim terms.” Id. The Supreme Court recently explained the role of extrinsic evidence in claim

construction:

        In some cases, however, the district court will need to look beyond the patent’s
        intrinsic evidence and to consult extrinsic evidence in order to understand, for
        example, the background science or the meaning of a term in the relevant art during
        the relevant time period. See, e.g., Seymour v. Osborne, 11 Wall. 516, 546 (1871)
        (a patent may be “so interspersed with technical terms and terms of art that the
        testimony of scientific witnesses is indispensable to a correct understanding of its
        meaning”). In cases where those subsidiary facts are in dispute, courts will need to
        make subsidiary factual findings about that extrinsic evidence. These are the
        “evidentiary underpinnings” of claim construction that we discussed in Markman,
        and this subsidiary fact finding must be reviewed for clear error on appeal.

Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015).

    A. Departing from the Ordinary Meaning of a Claim Term

        There are “only two exceptions to [the] general rule” that claim terms are construed

according to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts

as his own lexicographer, or 2) when the patentee disavows the full scope of the claim term either

in the specification or during prosecution.” 1 Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d

1362, 1365 (Fed. Cir. 2014) (quoting Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362,

1365 (Fed. Cir. 2012)); see also GE Lighting Solutions, LLC v. AgiLight, Inc., 750 F.3d 1304, 1309

(Fed. Cir. 2014) (“[T]he specification and prosecution history only compel departure from the

plain meaning in two instances: lexicography and disavowal.”). The standards for finding

lexicography or disavowal are “exacting.” GE Lighting Solutions, 750 F.3d at 1309.




1
  Some cases have characterized other principles of claim construction as “exceptions” to the general rule,
such as the statutory requirement that a means-plus-function term is construed to cover the corresponding
structure disclosed in the specification. See, e.g., CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359,
1367 (Fed. Cir. 2002).

                                                    8
       To act as his own lexicographer, the patentee must “clearly set forth a definition of the

disputed claim term,” and “clearly express an intent to define the term.” Id. (quoting Thorner, 669

F.3d at 1365); see also Renishaw, 158 F.3d at 1249. The patentee’s lexicography must appear

“with reasonable clarity, deliberateness, and precision.” Renishaw, 158 F.3d at 1249.

       To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

specification or prosecution history must amount to a “clear and unmistakable” surrender. Cordis

Corp. v. Boston Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009); see also Thorner, 669 F.3d at

1366 (“The patentee may demonstrate intent to deviate from the ordinary and accustomed meaning

of a claim term by including in the specification expressions of manifest exclusion or restriction,

representing a clear disavowal of claim scope.”). “Where an applicant’s statements are amenable

to multiple reasonable interpretations, they cannot be deemed clear and unmistakable.” 3M

Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013).

   B. Functional Claiming and 35 U.S.C. § 112, ¶ 6 (pre-AIA) / § 112(f) (AIA)

       A patent claim may be expressed using functional language. See 35 U.S.C. § 112, ¶ 6;

Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1347–49 & n.3 (Fed. Cir. 2015) (en banc in

relevant portion). Section 112, Paragraph 6, provides that a structure may be claimed as a “means

. . . for performing a specified function” and that an act may be claimed as a “step for performing

a specified function.” Masco Corp. v. United States, 303 F.3d 1316, 1326 (Fed. Cir. 2002).

       But § 112, ¶ 6 does not apply to all functional claim language. There is a rebuttable

presumption that § 112, ¶ 6 applies when the claim language includes “means” or “step for” terms,

and that it does not apply in the absence of those terms. Masco Corp., 303 F.3d at 1326;

Williamson, 792 F.3d at 1348. The presumption stands or falls according to whether one of

ordinary skill in the art would understand the claim with the functional language, in the context of



                                                 9
the entire specification, to denote sufficiently definite structure or acts for performing the function.

See Media Rights Techs., Inc. v. Capital One Fin. Corp., 800 F.3d 1366, 1372 (Fed. Cir. 2015) (§

112, ¶ 6 does not apply when “the claim language, read in light of the specification, recites

sufficiently definite structure” (quotation marks omitted) (citing Williamson, 792 F.3d at 1349;

Robert Bosch, LLC v. Snap-On Inc., 769 F.3d 1094, 1099 (Fed. Cir. 2014))); Williamson, 792 F.3d

at 1349 (§ 112, ¶ 6 does not apply when “the words of the claim are understood by persons of

ordinary skill in the art to have sufficiently definite meaning as the name for structure”); Masco

Corp., 303 F.3d at 1326 (§ 112, ¶ 6 does not apply when the claim includes an “act” corresponding

to “how the function is performed”); Personalized Media Communications, L.L.C. v. International

Trade Commission, 161 F.3d 696, 704 (Fed. Cir. 1998) (§ 112, ¶ 6 does not apply when the claim

includes “sufficient structure, material, or acts within the claim itself to perform entirely the recited

function . . . even if the claim uses the term ‘means.’” (quotation marks and citation omitted)).

        When it applies, § 112, ¶ 6 limits the scope of the functional term “to only the structure,

materials, or acts described in the specification as corresponding to the claimed function and

equivalents thereof.” Williamson, 792 F.3d at 1347. Construing a means-plus-function limitation

involves multiple steps. “The first step . . . is a determination of the function of the means-plus-

function limitation.” Medtronic, Inc. v. Advanced Cardiovascular Sys., Inc., 248 F.3d 1303, 1311

(Fed. Cir. 2001). “[T]he next step is to determine the corresponding structure disclosed in the

specification and equivalents thereof.” Id. A “structure disclosed in the specification is

‘corresponding’ structure only if the specification or prosecution history clearly links or associates

that structure to the function recited in the claim.” Id. The focus of the “corresponding structure”

inquiry is not merely whether a structure is capable of performing the recited function, but rather

whether the corresponding structure is “clearly linked or associated with the [recited] function.”



                                                   10
Id. The corresponding structure “must include all structure that actually performs the recited

function.” Default Proof Credit Card Sys. v. Home Depot U.S.A., Inc., 412 F.3d 1291, 1298 (Fed.

Cir. 2005). However, § 112 does not permit “incorporation of structure from the written description

beyond that necessary to perform the claimed function.” Micro Chem., Inc. v. Great Plains Chem.

Co., 194 F.3d 1250, 1258 (Fed. Cir. 1999).

       For § 112, ¶ 6 limitations implemented by a programmed general purpose computer or

microprocessor, the corresponding structure described in the patent specification must include an

algorithm for performing the function. WMS Gaming Inc. v. Int’l Game Tech., 184 F.3d 1339,

1349 (Fed. Cir. 1999). The corresponding structure is not a general purpose computer but rather

the special purpose computer programmed to perform the disclosed algorithm. Aristocrat Techs.

Austl. Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008).

   C. Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA)

       Patent claims must particularly point out and distinctly claim the subject matter regarded

as the invention. 35 U.S.C. § 112, ¶ 2. A claim, when viewed in light of the intrinsic evidence,

must “inform those skilled in the art about the scope of the invention with reasonable certainty.”

Nautilus Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2129 (2014). If it does not, the claim

fails § 112, ¶ 2 and is therefore invalid as indefinite. Id. at 2124. Whether a claim is indefinite is

determined from the perspective of one of ordinary skill in the art as of the time the application for

the patent was filed. Id. at 2130. As it is a challenge to the validity of a patent, the failure of any

claim in suit to comply with § 112 must be shown by clear and convincing evidence. Id. at 2130

n.10. “[I]ndefiniteness is a question of law and in effect part of claim construction.” ePlus, Inc. v.

Lawson Software, Inc., 700 F.3d 509, 517 (Fed. Cir. 2012).

       When a term of degree is used in a claim, “the court must determine whether the patent

provides some standard for measuring that degree.” Biosig Instruments, Inc. v. Nautilus, Inc., 783
                                                  11
F.3d 1374, 1378 (Fed. Cir. 2015) (quotation marks omitted). Likewise, when a subjective term is

used in a claim, “the court must determine whether the patent’s specification supplies some

standard for measuring the scope of the [term].” Datamize, LLC v. Plumtree Software, Inc., 417

F.3d 1342, 1351 (Fed. Cir. 2005); accord Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364,

1371 (Fed. Cir. 2014) (citing Datamize, 417 F.3d at 1351).

       In the context of a claim governed by 35 U.S.C. § 112, ¶ 6, the claim is invalid as indefinite

if the claim fails to disclose adequate corresponding structure to perform the claimed functions.

Williamson, 792 F.3d at 1351–52. The disclosure is inadequate when one of ordinary skill in the

art “would be unable to recognize the structure in the specification and associate it with the

corresponding function in the claim.” Id. at 1352.



                                        AGREED TERMS

       Prior to the oral hearing, the parties agreed to the following terms:

                    Term                                          Agreed Construction
 “incremental redundancy”                             “transmission scheme whereby the
                                                      transmissions are of sets of coded bits from
 (’216 Patent claims 12, 13, 19)                      the same digital data block, and where, in
                                                      the case of retransmissions, previously
                                                      received sets of coded bits are stored at the
                                                      receiver to be combined with a
                                                      subsequently received set of coded bits,
                                                      which may or may not be identical to a
                                                      previously transmitted set of coded bits”
 “second available gross rate channel”               “second available gross bit rate channel,
                                                     which may have different available bandwidth
 (’216 Patent claim 20)                              from the first available gross bit rate channel”
 “transport format”                                  “transport format, transport block size,
                                                     payload size, or modulation and coding
 (’284 Patent claims 1, 2, 3, 7, 14, 15, 16, 20,     scheme”
 27, 28, 29)
 “serially multiplexing first control signals and    “First control signals and data signals are
 data signals . . ., wherein the first control       mapped with a sequence in which one is
 signals are placed at a front part of the           directly after the other, wherein the first


                                                    12
    multiplexed signals and the data signals are        control signals are placed at a front part of the
    placed at a rear part of the multiplexed            multiplexed signals and the data signals are
    signals”                                            placed at a rear part of the multiplexed
                                                        signals”
    (’833 Patent claim 1)
                                                        See Optis Cellular Tech. et al. v. Kyocera et
                                                        al., 2:16-cv-0059-JRG-RSP, Dkt. 108 at 30
                                                        (E.D. Tex. Feb. 9, 2017) (“Kyocera CC
                                                        Order”).
    “mapping” / “mapped”                                Plain and ordinary meaning

    (’833 Patent claims 1, 8)                           See Kyocera CC Order at 26.
    “mapping the multiplexed signals to”                “after placing the first control signals and the
                                                        data signals [in step (a)], mapping the
    (’833 Patent claims 1, 8)                           multiplexed signals to”

                                                        See Kyocera CC Order at 26.
    “mapping ACK/NACK control signals to”               “after mapping the multiplexed signals [in
                                                        step (b)], mapping ACK/NACK control
    (’833 Patent claim 1)                               signals to”

                                                        See Kyocera CC Order at 26.
    “the ACK/NACK control signals overwrite             “(1) Some of the multiplexed signals, from
    some of the multiplexed signals mapped to           the last row of the specific columns of the 2-
    the 2-dimensional resource matrix at step (b)       dimensional resource matrix, are skipped and
    from the last row of the specific columns”          the corresponding ACK/NACK signals are
                                                        mapped, and (2) the length of the entire
    (’833 Patent claims 1, 8)                           information is maintained equally even after
                                                        the ACK/NACK control signals are inserted”

                                                        See Kyocera CC Order at 36.
    “serially multiplexing first control signals and    “First control signals and data signals are
    data signals, wherein the first control signals     mapped with a sequence in which one is
    are placed at a front part of the multiplexed       directly after the other, wherein the first
    signals and the data signals are placed at a        control signals are placed at a front part of the
    rear part of the multiplexed signals”               multiplexed signals and the data signals are
                                                        placed at a rear part of the multiplexed
    (’833 Patent claim 8)                               signals”

                                                        See Kyocera CC Order at 30.
    “single carrier frequency divisional multiple       “single carrier frequency divisional multiple
    access (SC-FDMA) and subcarriers for each           access (SC-FDMA) symbols 2 and subcarriers
    SC-FDMA symbol”                                     for each SC-FDMA symbol”

2
 The parties’ Joint Chart further states: “Plaintiffs seek correction of this claim language in the ’833 patent
to add the term ‘symbols.’ A typographical error inadvertently omitted the term during prosecution.

                                                       13
 (’833 Patent claim 8)
 “scheduling request triggering event”                “a predefined condition that triggers a
                                                      scheduling request”
 (’293 Patent claim 1, 12, 20)
                                                      See Kyocera CC Order at 42.
 “data processor”                                     Plain and ordinary meaning.

 (’293 Patent claim 12)                               See Kyocera CC Order at 49.
 “means for transmitting…to [a/the] base              This claim term should be governed by 35
 station”                                             U.S.C. § 112(6) and the parties identify one or
                                                      more of the following structure(s), act(s), or
 (’293 Patent claim 20)                               materials correspond to this claim term:

                                                      Structure: FIG. 7 (700 incl. “Transceiver” and
                                                      antenna), col. 9:53-55, and/or equivalents
                                                      thereof.

                                                      Function: “transmitting to a/the base station”

                                                      See Kyocera CC Order at 10.
 “means for receiving…from the base station”          This claim term should be governed by 35
                                                      U.S.C. § 112(6) and the parties identify one or
 (’293 Patent claim 20)                               more of the following structure(s), act(s), or
                                                      materials correspond to this claim term:

                                                      Structure: FIG. 7 (700 incl. “Transceiver” and
                                                      antenna), col. 8:23-24, 9:53-55, and/or
                                                      equivalents thereof.

                                                      Function: “receiving from the base station”

                                                      See Kyocera CC Order at 11.
 “triggering event detection means for                This claim term should be governed by 35
 determining whether a scheduling request             U.S.C. § 112(6) and the parties identify one or
 triggering event has occurred”                       more of the following structure(s), act(s), or
                                                      materials correspond to this claim term:
 (’293 Patent claim 20)
                                                      Structure: a data processor executing
                                                      software, as described in connection with data
                                                      processor 706 and software 708 of FIG. 7 and
                                                      at col. 9:48-53, implementing the algorithm

Plaintiffs submitted supporting case law and facts in the parties Joint Claim Construction and Prehearing
Statement. See Dkt. 89-1 at 4, n.1. A certificate of correction was issued by the U.S. Patent and Trademark
Office on Nov. 7, 2017 correcting the ‘833 patent, claim 8 to now include the omitted term ‘symbols.’”
(Dkt. No. 106-1 at 40, n.2.)

                                                    14
                                               described in FIG. 6b, in FIG. 5 and step 616
                                               of FIG. 6a, and at cols. 6:16-32, 6:36-45,
                                               6:57-7:3, 7:5-14, 7:42-8:2, 8:29-33, 8:41-
                                               9:10

                                               Function: “determining whether a scheduling
                                               request triggering event has occurred”

                                               See Kyocera CC Order at 11.
“means for comparing the transmit buffer       This claim term should be governed by 35
status information transmitted to the base     U.S.C. § 112(6) and the parties identify one or
station with new information concerning the    more of the following structure(s), act(s), or
status of the transmit buffer”                 materials correspond to this claim term:

(’293 Patent claim 21)                         Structure: a data processor executing
                                               software, as described in connection with data
                                               processor 706 and software 708 of FIG. 7 and
                                               at col. 9:48-53, implementing the algorithm
                                               described in FIG. 5, at cols. 6:16-26, 6:62-66,
                                               7:64-8:2, and the comparison described at
                                               8:57-60 (“comparing information in the buffer
                                               status report stored in step 612 to newly
                                               generated information reflecting the status of
                                               the current state of the transmit buffer”)

                                               Function: “comparing the transmit buffer
                                               status information transmitted to the base
                                               station with new information concerning the
                                               status of the transmit buffer”

                                               See Kyocera CC Order at 11-12




                                              15
 “means for determining whether second data         This claim term should be governed by 35
 that is available for transmission from the        U.S.C. § 112(6) and the parties identify one or
 mobile terminal to the base station has a          more of the following structure(s), act(s), or
 higher priority than the first data”               materials correspond to this claim term:

 (’293 Patent claim 22)                             Structure: a data processor executing
                                                    software, as described in connection with data
                                                    processor 706 and software 708 of FIG. 7 and
                                                    at col. 9:48-53, implementing the algorithm
                                                    described in FIG. 5 and step 658 of FIG. 6b,
                                                    and at cols. 6:36-45, 6:62-66, 7:61-8:2, 8:55-
                                                    63

                                                    Function: “determining whether second data
                                                    that is available for transmission from the
                                                    mobile terminal to the base station has a
                                                    higher priority than the first data”

                                                    See Kyocera CC Order at 12.
 “means for determining whether the amount          This claim term should be governed by 35
 of time that has elapsed since the first SR was    U.S.C. § 112(6) and the parties identify one or
 transmitted exceeds a threshold”                   more of the following structure(s), act(s), or
                                                    materials correspond to this claim term:
 (’293 Patent claim 23)
                                                    Structure: a data processor executing
                                                    software, as described in connection with data
                                                    processor 706 and software 708 of FIG. 7 and
                                                    at col. 9:48-53, implementing the algorithm
                                                    described in FIG. 5 and step 662 of FIG. 6b,
                                                    and at cols. 6:36-45, 6:62-66, 7:2-3, 9:7-10

                                                    Function: “determining whether the amount
                                                    of time that has elapsed since the first SR was
                                                    transmitted exceeds a threshold”

                                                    See Kyocera CC Order at 12.

(Dkt. No. 106-1 at 10-11, 13-14, 23-33, 35-41, 43-54.)

       At the oral hearing, the parties agreed to the following terms:

 “gross rate channel”                               “a channel characterized by the rate at which
                                                    bits may be transmitted”
 (’216 Patent claims 1, 11, 19, 20)
 “wherein the redundancy version of the “wherein each individual transport format that
 protocol data unit is implicit in the transport is represented by a specific bit combination of

                                                   16
 format indicating by a corresponding value of the first subset is univocally linked to a
 the first subset”                             respective redundancy version so that no
                                               explicit signaling of the redundancy version of
 (’284 Patent claims 3, 16)                    the protocol data unit is necessary.”

(Dkt. No. 111 at 69, 101.)



                                      DISPUTED TERMS

   1. “variable length code table” [‘238 Patent claim 1]

                     PanOptis:                                             Huawei:
 “a table for transforming each variable length        “a table for transforming each value that
 code into a value that denotes the number of          denotes the number of non-zero coefficients
 nonzero coefficients in a block”                      in a block into a unique variable length code
                                                       and vice versa”

       The parties originally disputed how the uniqueness of variable length codes should be

recited. At the oral hearing, PanOptis agreed to the Court’s construction provided below. (Dkt. No.

111 at 13.) At the oral hearing, Huawei generally agreed to the Court’s construction but stated it

objected to the lack of inclusion of “and vice versa.” The issue presented relates to whether the

variable length code table should be directed to usage from the perspective of a decoder or both a

decoder and encoder.

Positions of the Parties

       PanOptis contends that variable length codes (VLCs) represent values and vary in length

and that the ’238 patent uses multiple VLC tables to enable adaptive coding/decoding of the

number of nonzero coefficients. (Dkt. No. 94 at 2.) PanOptis contends that the claim is directed to

an apparatus that implements decoding. PanOptis objects to Huawei’s construction as being from

the perspective of an encoder (encoding from the number to the code number value to the VLC

bits) and then adding “vice-versa.” PanOptis contends that this adds confusion and that its



                                                  17
construction (from the perspective of a decoder) matches the claim and the description of VLC

tables as used in a decoder as shown in the patent. (Id. (citing ’238 Patent 23:19-23, 27:30-33).)

        PanOptis states that Huawei’s expert admits the claim is directed expressly toward the use

of a decoder. (Dkt. No. 102 at 1 (citing Dkt. No. 101-3 (Schonfeld Decl.) at ¶62).) PanOptis points

to the claim language; the claimed VLC table is selected by “a coefficient number decoding unit

configured to decode” and used by “a variable length decoding unit.” PanOptis notes that the claim

does not mention a VLC table in an encoder. PanOptis states that while an encoder and decoder

must use the same mapping to encode and decode to the same value, the common mapping is not

“the same VLC table,” as one table is part of the encoder, and the other table is part of the decoder.

(Id.)

        Huawei contends that both the encoder and decoder are referenced in claim 1. (Dkt. No.

101 at 4 (citing Dkt. No. 101-3 (Schonfeld Decl.) at ¶62).) Huawei contends that the same VLC

table that is selected for encoding the current block is used to decode the same block, and the use

of “vice versa” is not only correct, but it is consistent with the opinions offered by PanOptis’

expert: “Video decompression or decoding reverses the processing steps of video encoding to

recreate a displayable video picture.” (Id. (quoting Dkt. 94-1 (Richardson Decl.) at ¶20).) Huawei

contends that viewed from the decoder, it is understood that Huawei’s construction reads: “a table

for transforming a unique variable length code into each value that denotes the number of non-

zero coefficients in a block.” (Id.)

Analysis

        The claim within which the term is found is clearly directed to decoding. The claims recite

a “picture decoding unit” which includes “a block decoding unit.” Further, the claims recite “said

block decoding unit includes” “a coefficient number decoding unit.” The “coefficient number



                                                 18
decoding unit includes” the term in question, “a selecting unit configured to select a variable length

code table,” and also the “variable length decoding unit” that performs the decoding “by using the

selected variable length code table.” In context of the claim language itself, it is clear that the

variable length code table in question is a table of a decoder. The claim does not recite the table as

used by the encoder. The parties agree that the encoding and decoding schemes must use a common

mapping scheme, however, as recited in the claim only the decoder structure is claimed. The

presence of a variable length code table in the decoder is further supported by the specification,

which teaches a variable length code table in the decoder. ’238 Patent Figures 17, 18A, and 19,

21:49-60, 23:15-29, 23:29-24:32, 27:14-30. Here, the table claimed is the table in the decoding

unit.

        The Court construes “variable length code table” to mean “a table for transforming

each variable length code into a value that denotes the number of non-zero coefficients in a

block, within a given table each variable length code is unique and maps to one unique

value.”




    2. “generated by coding the number of the non-zero coefficients included in the
       current block” [‘238 Patent claim 1]

                    PanOptis:                                            Huawei:
 “generated by transforming the number of             “generated by transforming only the number
 non-zero coefficients included in the current        of non-zero coefficients included in the
 block into a variable length code”                   current block into a variable length code”

        The parties dispute Huawei’s inclusion of “only” in the construction.

Positions of the Parties

        PanOptis contends that in video coding, a number of parameters may be part of a coded

stream representing the picture component of video, such as the numbers of the coefficients, the


                                                 19
coefficient values themselves, run lengths, motion vectors or the like, as well as the number of

coefficients. (Dkt. No. 94 at 3 (citing Dkt. No. 94-1 (Richardson Decl.) at ¶¶ 50-52).) PanOptis

contends the claim has no requirement of “only” and is drafted as a “comprising,” and thus, does

not exclude additional parameters. (Id.)

        Huawei points to the surrounding claim language as reciting a “variable length decoding

unit” that is configured to perform variable length decoding on a “coded stream” that has been

“generated by coding the number of the non-zero coefficients included in the current block.”

Huawei contends that the ’238 Patent confirms that the “variable length decoding unit” (e.g.,

element 1506 in Figure 20C) is configured to decode a specific piece of data output by the encoder,

i.e., the coded stream of 1s and 0s that contains the number of non-zero coefficients in the current

block. (Dkt. No. 101 at 5 (citing ’238 Patent 24:13-32).) Huawei contends that the patent refers to

this piece of coded data as the “coefficient number bit stream.” (Id. (citing ’238 Patent Figs. 18A-

B, 20A-C, 22A-B, 23A-B, 24A-B, 25).)

        Huawei contends that the ’238 Patent shows that, in every embodiment, the coefficient

number bit stream, which is a VLC received by the “variable length decoding unit,” is generated

by the encoder using only the total number of non-zero coefficients in the current block. (Id.)

Huawei contends that the patentee expressly identified encoding the total number of non-zero

coefficients in a block into a VLC as a key feature of the invention that improves upon the prior

art. (Id. (citing ’238 Patent 1:18-2:14).)

        As to the use of “comprising,” Huawei contends the “comprising” language cannot

abrogate claim limitations. (Dkt. No. 101 at 6, n. 2.) As to PanOptis’ argument that other items

may be coded in the bit stream, Huawei contends that PanOptis relies on portions of the ’238 Patent

that refer to the generic bit stream that is ultimately output from the encoder to the decoder. (Id at



                                                 20
6.) Huawei contends that the phrase in dispute, however, concerns a “variable length decoding

unit” (itself part of the “coefficient number decoding unit”) that is configured to perform only one

task: transform the VLC into the number of non-zero coefficients in the current block. (Id. (citing

Dkt. No. 101-3 (Schonfeld Decl.) at ¶70).) Huawei contends that the variable length decoding unit

does not also decode other information that may be contained elsewhere in a generic bit stream

(e.g., values of coefficients). (Id. (citing Dkt. No. 101-3 (Schonfeld Decl.) at ¶71).) Huawei

contends that the patent teaches that other units are responsible for such decoding (e.g., Fig. 17,

Coefficient value decoder 1404).

       Huawei contends that PanOptis’ construction would allow for the use of the number of

non-zero coefficients in the current block—and additional, unrelated information—to generate the

VLC. At the oral hearing, Huawei emphasized that in the figures of the ’238 Patent the coding of

the number of non-zero coefficients is only shown to occur in a coder that has only one input, the

coefficient number. (Dkt. 111 at 18-27.)

       In reply, PanOptis contends that Huawei’s expert admits the coding of the total number of

non-zero coefficients in a block “uses” not only that value, but also uses the number of non-zero

coefficients in blocks on the periphery to select a VLC table for coding. (Dkt. No. 102 at 2 (citing

Dkt. No. 101-3 (Schonfeld Decl.) at ¶¶38-41).)

       PanOptis contends that the disputed term is nested within the “receiving apparatus”

comprising “a picture decoding unit” that “includes a block decoding unit,” which further includes

“a coefficient number decoding unit configured to decode the coded block data to obtain the

number of nonzero coefficients.” PanOptis contends that “to obtain the number of non-zero

coefficients,” claim 1 requires that the “coded stream” was “generated by coding the number of

the non-zero coefficients included in the current block.” PanOptis contends that this does not



                                                 21
require the exclusion of other coded information from the bit stream provided to the decoder or

any of its components. (Id.)

Analysis

       The parties do not seem to dispute that other data can be coded in the main data stream

between the encoder and decoder. Huawei’s argument relates to an assertion that the part of the

process that codes the number of non-zero coefficients does so by only using the non-zeros in the

current block. In effect, Huawei contends that other information cannot be included for the

particular portion of the coding recited: “coding the number of the non-zero coefficients included

in the current block.” Huawei argues that in this context, Huawei’s construction can be read to not

limit the coding of other data in the stream provided between the encoder and decoder.

       However, Huawei’s arguments fail for two reasons. First, even if Huawei’s embodiment

did not exclude the disclosed coding process, Huawei has not pointed to clear language in the

intrinsic record of lexicography, disavowal, or disclaimer mandating the “only” limitation of

Huawei’s proposed construction. See GE Lighting Solutions, 750 F.3d at 1309; Cordis Corp., 561

F.3d at 1329. Rather, Huawei merely points to an embodiment of the specification. However, even

a single embodiment is not necessarily enough to read a limitation into the claim from the

specification. Arlington Indus., Inc. v. Bridgeport Fittings, Inc., 632 F.3d 1246, 1254 (Fed. Cir.

2011) (“[E]ven where a patent describes only a single embodiment, claims will not be read

restrictively unless the patentee has demonstrated a clear intention to limit the claim scope using

words of expressions of manifest exclusion or restriction.”). For this reason alone, Huawei’s

arguments fail and the Court explicitly rejects inclusion of “only” in the construction.

       Second, as noted by PanOptis, in the ’238 Patent the particular coding recited in the claim

includes more than merely transforming “only” the number of non-zero coefficients in the current



                                                22
block. Huawei’s own expert, and the specification, makes clear that the process includes using the

number of non-zero coefficients in the surrounding blocks to make a prediction and then using the

prediction to select the particular VLC table that is used for the current block. Further, a coefficient

value is encoded in the coded bit stream. (Dkt. No. 101-3 (Schonfeld Decl.) at ¶¶38-41); ’238

Patent Figure 1, 9:42-50, 10:4-7, 11:48-50, 15:11-28, Figure 4A, Figure 5. Huawei’s construction,

which requires “only,” can be read to exclude the disclosed coding embodiment. A construction

that excludes embodiments is rarely correct. See Accent Packaging, Inc. v. Leggett & Platt, Inc.,

707 F.3d 1318, 1326 (Fed. Cir. 2013) (holding that a construction that excludes the preferred

embodiment “is rarely, if ever, correct.”). Huawei contends that the “coded stream” in question

must be a data stream at the location that includes only the encoded coefficient number (the output

of block 111 of Figure 1). However the “coded stream” is not claimed to require such a limitation.

But rather, as claimed, the coded stream merely must be generated by coding the number of non-

zero coefficients included in the current block. This could include the coded stream at the point at

which the coded stream includes the other information, including prediction and value information,

because the claimed stream is not limited to only containing the number of non-zero coefficients.

        The Court construes “generated by coding the number of the non-zero coefficients

included in the current block” to mean “generated by transforming the number of non-zero

coefficients included in the current block into a variable length code.”



    3. “ordering vector” [‘216 Patent claims 1, 2, 3, 11, 14, 19, 21, 34]
                   PanOptis:                                         Huawei:
 “one or more ordering patterns that together       “a one-dimensional array of numbers, not
 define the reordering of the bits of the mother    implemented in an interleaver”
 code word”




                                                   23
        The parties’ arguments raise two issues. First, does the specification mandate a “one-

dimensional array” limitation? Second, does the file history mandate the “not implemented in an

interleaver” limitation?

Positions of the Parties

        PanOptis states that in the prior art, multiple puncturing patterns (all different) would be

used separately to puncture separate copies of the mother code word (all the same) to form separate

subblocks, each comprising a subset of the mother code word. (Dkt. No. 94 at 7 (citing ’216 Patent

6:47-53).) PanOptis characterizes the ’216 Patent as describing applying an ordering vector to the

(single) mother code word to form a unitary reordered mother code word. PanOptis points to

exemplary puncturing “patterns” P1=[100100100100100100 . . . 100], P2=[010010010010010010

. . . 010], and P3=[001001001001001001 . . . 001] “together form” the exemplary ordering vector,

0=[1,4,7,10, . . . ,2,5,8,11, . . . ,3,6,9,12, . . . ], and this ordering vector defines the order in which

the bits forming the reordered mother code word are to be modulated and forwarded to the receiver.

(Id (citing ’216 Patent 7:1-10).) PanOptis contends its construction conforms to such usage.

PanOptis further contends that one skilled in the art would not limit the term to “one-dimensional”

in light of the specification. (Id. at 9-10 (citing Dkt. No. 94-2 (Haimovich Decl.) at ¶¶ 111-20).)

        PanOptis contends that the word “interleaver” is not mentioned in the specification or the

claims. PanOptis contends that the patentee’s Nov. 5, 2002, Office Action Response, relied on by

Huawei does not contain a clear disclaimer. PanOptis contends that the patentee’s remarks refer to

an “interleaver” with respect to the Li reference. (Dkt. No. 94 at 7-8 (citing Dkt. No. 94-2 p. 158

of 193 (File History Excerpts) at pp. 8-12).) PanOptis states that the patentee amended the pending

claims by adding the “wherein the reordered mother code word is generated based on an ordering

vector, the ordering vector defining an order in which bits forming the reordered mother code word



                                                    24
are to be modulated and forwarded to a receiver” limitation. Id. PanOptis states that the patentee

argued that Li fails to teach “a reordered mother code word that is generated based on an ordering

vector . . .,” stating, “[i]n contrast, Li’s interleaver breaks a correlation of sequential fading

coefficients, maximizes the diversity order of the system, and breaks the correlation among

sequentially-coded bits and the correlation among the bits associated with the same seven

symbols.” (Id. (citing Dkt. No. 94-2 p. 165-166 of 193 (File History Excerpts) at pp. 8-9).)

       PanOptis contends that the patentee did not argue that Li is distinct from the claims,

because Li uses an interleaver. PanOptis contends that the patentee explained how Li’s particular

interleaver and the functions it performs are unrelated to the amended claims’ requirement to

generate a reordered mother code word. (Dkt. No. 94 at 8.) PanOptis contends that the Li reference

can be described as: (i) create a mother code word, (ii) puncture the mother code word with a

puncturing pattern to create a subblock, (iii) and then interleave the subblock. PanOptis contends

that Li’s interleaver, at best, creates reordered subblocks, not a reordered mother code word as

required by the amended claims. (Id.) PanOptis states that Li is akin to the prior art described in

the passage at 6:47-53 of the patent. PanOptis contends that prosecution argument echoes the ’216

specification, which contrasts the prior art method of puncturing to create subblocks with the

inventive scheme of reordering the whole mother code word. (Dkt. No. 94 at 8-9.)

       With respect to the “one-dimensional array” limitation, PanOptis contends that Huawei

relies on the “exemplary ordering vector” from the preferred embodiment, which is depicted as a

comma-separated list of numbers between square brackets. PanOptis contends that the ’216 Patent

does not describe the ordering vector as “one-dimensional,” nor does it mention dimensionality or

“arrays” at all. (Dkt. No. 94 at 9.) PanOptis contends that the word “vector” does not suggest single

dimensionality, as a “vector” can have an arbitrary number of dimensions. (Id.).



                                                 25
       PanOptis further contends Huawei’s proposal is inconsistent with the preferred

embodiment, where “the mother code word 506 is sequentially punctured using one or more

puncturing patterns P1, P2, P3, . . . Pn that together form the ordering vector.” PanOptis contends

that even assuming that each pattern is one-dimensional, because there are n distinct patterns in

the preferred embodiment, the resultant ordering vector need not be represented one-

dimensionally, for example, in a matrix. (Id. at 9-10.)

       As to “vector,” Huawei contends that its construction tracks how a skilled artisan

understands “vector.” Huawei notes that as claimed, the ordering vector both reorders the mother

code word and “defines the order in which the bits of the mother code word are to be modulated

and forwarded to a receiver.” Huawei contends that the patent only discloses a one-dimensional

array of numbers for the ordering vector. Huawei also contends that only a one-dimensional array

of numbers can achieve this dual purpose. (Dkt. No. 101 at 8 (citing Dkt. No. 101-1 (Bims Decl.)

at ¶¶96-97).). Huawei also contends that technical dictionaries point to a vector being a one-

dimensional array of numbers. (Id. at 8, n.3.)

       As to PanOptis’ contention that the “ordering vector” could be, for example, a matrix,

Huawei contends that a matrix is a not vector. Huawei also contends that the patent never teaches

or suggests a matrix, but even if it did, the claim term is ordering vector. Huawei contends that a

multi-dimensional array (i.e., a matrix) cannot rearrange a code word and also define the order in

which those bits are to be modulated and forwarded; it requires more information (e.g., to inform

whether bits are sent row-by-row or column-by-column). (Dkt. No. 101 at 11.) Huawei contends

that PanOptis is correct that a vector could be multi-dimensional in that a vector’s entries can

represent multiple dimensions, but the vector itself is still a one-dimensional array (like a line on




                                                 26
a 2D map). Regardless, Huawei contends that the patent does not contemplate or suggest a multi-

dimensional vector. (Id. (citing Dkt. No. 101-1 (Bims Decl.) at ¶¶110-11).)

       With regard to the prosecution history, Huawei contends that the PTO rejected all original

independent claims over three references and each reference taught an interleaver, which the PTO

found to be a reordering circuit. (Id.at 8.) Huawei contends that to overcome this art, the patentees

added the “ordering vector” limitation to the reordering circuit and argued that it now distinguished

their reordering circuit from interleavers. Huawei contends that to overcome Li, the patentees just

quoted Li and argued, without explanation, that what they quoted made Li different. Huawei

contends, however, that what the patentee quoted in Li describes “the purpose of bit-by-bit

interleaving.” Specifically, Huawei compares the statement in the Amendment and Response to

the statement in Li:




(Dkt. No. 101 at 9 (quoting Dkt. No. 101-13 (October 31, 2002 Amendment) at 8) (emphasis

added).)




                                                 27
(Id. (quoting Dkt. No. 101-14 (Li) at 625 (emphasis added)).) Huawei contends that this “purpose”

is the purpose of an interleaving circuit, it is not the interleaver circuit itself, and it is the purpose

of all interleavers. (Id.) Huawei contends that when the patentees distinguished Li based on Li’s

description of the “purpose” of interleaving, a person of ordinary skill understands that the

patentees distinguished their claims from all interleavers. (Id. (citing Dkt. No. 101-1 (Bims Decl.)

at. ¶¶55-56, 80).)

        At the oral hearing, Huawei somewhat shifted arguments and emphasized that, at a

minimum, the file history serves as a disclaimer to a “bit-by-bit interleaver.” (Dkt. No. 111 at 48-

50, 57-59.)

        In reply with respect to the “one dimensional array of numbers,” PanOptis contends that

Huawei relies on extrinsic evidence and the preferred embodiment. As to Huawei’s argument that

a matrix “requires more information” to define the order (express whether the bits are selected

across rows or columns), PanOptis contends the one-dimensional array would also need more: the

starting point, the gaps in between subsequent sequences, and whether the array should be read

left to right or right to left. (Dkt. No. 102 at 3 (citing ‘216 Patent 9:1-3 (“[A] first subsequence []

taken from a first sequence of bits (e.g., starting from the leftmost value) in the reordered mother

code word [] is modulated and transmitted to the receiver”); ’216 Patent 7:34-38 (“the second

sequence of bits can be adjacent to the first sequence”); and 9:19-22 (“a second sequence of bits



                                                   28
preferably starting from where the first subsequence [] stopped”)).) PanOptis contends that

Huawei’s argument regarding matrices raises a distinction without a difference.

        As to interleavers, PanOptis contends that the patentee distinguished the “reordered mother

code word . . . based on an ordering vector . . .” limitation from three references. PanOptis contends

that while the references each have interleavers, at no point did the patentee ever state that simply

having an interleaver was a basis for distinction. PanOptis contends that the patentee’s recitation

of what Li explains to be the functions of Li’s interleaver is not a disclaimer of interleavers as a

whole. (Dkt. No. 102 at 4.) PanOptis contends that there is no suggestion that an interleaver used

differently could not satisfy the claim limitation. Further, PanOptis contends that Huawei ignores

the fact that the patentee did not even mention interleaving while distinguishing Eroz and Kleider

on the same limitation. PanOptis contends that a patentee would not disclaim interleavers to

traverse a first reference, and then not use that same, universal point to traverse the second and

third references, where those references also use interleavers. (Id.)

        PanOptis contends that Huawei (1) refers to the alleged purpose of Li’s interleaver, (2)

argues that the purpose of Li’s interleaver is the same as the purpose of every interleaver, and (3)

reasons that since the patentee distinguished away from Li’s interleaver, it must have disclaimed

all interleavers. PanOptis contends this is a flawed argument, as interleavers are broadly

understood to shuffle bits, and they can be used in a host of different ways and for a host of different

purposes based on where in a system’s data flow they are used. (Id. at 4-5 (citing Dkt. No. 94-2

(Haimovich Decl.) at ¶¶86-93).). PanOptis contends that Li’s interleaver serves the purposes

explained in the file history because of where it exists in Li’s system, namely, downstream from

where Li creates subblocks through puncturing. PanOptis contends that Li’s interleaver does not

create a reordered mother code word.



                                                  29
Analysis

       As to “one-dimensional,” Huawei does not point to intrinsic evidence that mandates

inclusion of the limitation in the term “ordering vector.” The patent does not recite “one-

dimensional” or make references to dimensions at all. What the patent does teach is that in the

disclosed embodiment, the “ordering vector” is comprised of the combination of multiple patterns.

Whether those patterns must be combined in a long series to form a single one-dimensional array

or combined in a multi-dimensional array is not described. Specifically, the patent does teach:

       “In the preferred embodiment of the present invention, the mother code word 506
       is sequentially punctured using one or more puncturing patterns P1, P2, P3 . . . Pn
       that together form the ordering vector. An exemplary ordering vector is given
       below:
       0=[1,4,7,10, . . . ,2,5,8,11, . . . ,3,6,9,12, . . . ]

’216 Patent 7:1-6. Further, the example puncturing patterns in bit form are described as:

       Exemplary puncturing patterns P1, P2 and P3 are given below:
       P1=[100100100100100100 . . . 100]
       P2=[010010010010010010 . . . 010]
       P3=[001001001001001001 . . . 001]

Id. at 6:53-57. Huawei would have these bits be combined to “together form the ordering vector”

in a one dimensional array. To rebut PanOptis’ assertion that the data could be combined in a

multi-dimensional array, Huawei contends that additional information would be needed to apply

the vector (such as row and column information), and thus a multi-dimensional array cannot be

used. That argument conflicts with the specification that teaches additional information beyond

the bit listing is needed, such as whether bits of each pattern are read left to right, how and where

each pattern is placed, and where one pattern stops and one begins. Id. at 9:1-3, 7:34-38, 9:19-22.

At the oral hearing, Huawei acknowledged that nothing in the specification states that the “ordered

vector” cannot be an array. (Dkt. No. 111 at 36.)




                                                 30
       As to the extrinsic evidence (dictionaries and experts), the Court finds that, at most, the

evidence is conflicting. Even Huawei’s own dictionary citations recite a broad meaning beyond

one-dimensional. For example, one definition Huawei cites to includes “a set of numbers in an

order that has meaning when each position is mapped to a corresponding dimension” (Dkt. No.

101-18 at 520.) This definition does not mention “one-dimensional” and comes from a

telecommunications dictionary, as opposed to Huawei’s other general dictionary and computing

dictionary. (Id.) Another of Huawei’s definitions also includes “an ordered set of two or more

numbers.” (Dkt. No. 101-19 at 2.) In light of the specification’s more general description that the

multiple patterns of bits (puncturing patterns) may merely “together form the ordering vector”

(’216 Patent 7:1-6), the Court declines to limit the “reordering vector” to only one-dimensional

arrays of data.

       As to the prosecution history regarding interleavers, the Court finds PanOptis’ arguments

better supported. “Because the prosecution history represents an ongoing negotiation between the

PTO and the applicant, rather than the final product of that negotiation, it often lacks the clarity of

the specification and thus is less useful for claim construction purposes.” Phillips, 415 F.3d at

1317. Here, the prosecution history does not provide clear support to exclude all interleavers from

the claim. If anything, the prosecution stands for the proposition that all interleavers were not

excluded. With regard to Li, “interleaver” was not mentioned. Rather, merely what Li stated to be

the purpose of the bit-by-bit interleaving as characterized and used by Li was referenced by the

patentees. There is no mention that the concept disclosed by Li applies to all interleavers or even

applies to all bit-by-bit interleavers. It is the “actual arguments made” that provide disclaimer.

Tech. Props. LLC v. Huawei Techs. Co., Ltd., 849 F.3d 1349, 1359 (Fed. Cir. 2017). Here,

“interleavers,” “bit-by-bit interleavers” or interleaving in general was not stated to be the point of



                                                  31
distinction. (See Dkt. No. 101-13 (October 31, 2002 Amendment) at 8-9.) The prosecution

statement does not support the position that all interleavers or all bit-by-bit interleavers were

disclaimed. Though the parties dispute whether the stated purpose in Li would apply to every

conceivable interleaver or bit-by-bit interleaver, as opposed to the particular implementation of Li,

that is the very reason prosecution history may “lack the clarity” to limit the claims. Moreover, as

both parties admit, all three references included the use of interleavers. However, “interleaver”

(and the interleaver “purpose” argued by Huawei) was not mentioned with regard to the other two

references. (Dkt. No. 101-13 (October 31, 2002 Amendment) at 8-12.) This further counsels

against the position that the Amendment disclaimed all interleavers in general.

       The Court construes “ordering vector” to mean “one or more ordering patterns that

together define the reordering of the bits of the mother code word.”



   4. “reordering circuit for reordering…and generating” [‘216 Patent claims 1, 11, 34]
                  PanOptis:                                            Huawei:
 No construction necessary.                        “a circuit for reordering a sequence of bits
                                                   without interleaving the sequence … and
                                                   generating”

                                                   OR

                                                   “a circuit for reordering, without using an
                                                   interleaver, the bits of … and generating”

       The parties dispute whether Huawei’s original use of “sequence of bits” causes confusion

and whether “without using an interleaver” is proper (presenting the same dispute as addressed in

“ordering vector”).

Positions of the Parties

       PanOptis contends that Huawei introduces the term “sequence of bits” in a way that is

likely to lead to jury confusion. PanOptis notes that, in the claims, the reordering circuit reorders

                                                 32
the mother code word to create a reordered mother code word, and then a modulating circuit

modulates a “subsequence” that is taken from the reordered mother code word. PanOptis contends

that in Huawei’s proposed construction, the “sequence of bits” is the mother code word before it

is reordered, but the claims also recite a “subsequence” to be taken from the reordered mother code

word. PanOptis contends that “subsequence” would imply a portion of the sequence (pre-

reordered) mother code word, and thus Huawei’s suggestion that the sequence exists both before

and after reordering injects confusion and inconsistency into otherwise clear claim language. (Dkt.

No. 94 at 4-5.)

       Huawei contends that, in the alternative, the Court should construe the term as “a circuit

for reordering, without using an interleaver, the bits of … and generating,” which is substantively

identical to Huawei’s original proposal and removes the “sequence of bits” issue. (Dkt. No. 101 at

7.) As to its original construction, Huawei states that it does not suggest that the sequence exists

both before and after reordering. Huawei states that it recognizes that the “sequence” being

reordered is the mother code word and that the result generated by the reordering circuit is a

different sequence (the reordered mother code word). (Dkt. No. 101 at 7-8.)

       Both parties rely on the arguments presented with regard to “ordering vector” to address

the “without an interleaver” language.

Analysis

       Huawei has proposed a construction without the use of “sequence.” Because both parties

propose a construction without the use of “sequence,” the Court does not have to address the




                                                33
question as to whether the use of “sequence” would potentially cause confusion with regard to the

subsequently recited “subsequence.”

       The only dispute left for the Court to resolve is the inclusion of the phrase “without an

interleaver,” a dispute both parties contend should track (or not) the inclusion of that phrase in the

“ordering vector” term. The Court has resolved the interleaver issue above with regard to the

“ordering vector,” finding that the prosecution history does not support limiting the claims to

“without an interleaver.” The Court applies the same rationale to the “reordering circuit” term.

       The Court construes the term “reordering circuit for reordering … and generating”

to have its plain and ordinary meaning.



   5. “puncturing pattern” [‘216 Patent claims 2, 14, 21, 34]
                  PanOptis:                                           Huawei:
 No construction necessary.                        “pattern of numbers that identifies bits to be
                                                   preserved and bits to be removed”
 Alternatively: “bit selecting pattern used to
 fully or partially reorder the mother code
 word”


       The parties dispute whether puncturing patterns “remove” bits.

Position of the Parties

       PanOptis contends that Huawei proposes “identif[ying] bits . . . to be removed.” PanOptis

contends that this is confusing as the patent makes clear that bits are not “removed” from the

mother code word, but rather they are reordered. (Dkt. No. 94 at 10-11.) PanOptis contends that

unlike the prior art, where the mother code word is punctured to create subblocks, the patent applies

an ordering vector (formed from puncturing patterns in the preferred embodiment) to reorder the

entire mother code word. (Id. (comparing ’216 Patent Fig. 3 with Fig. 5).).



                                                 34
       PanOptis contends that the ’216 Patent discloses puncturing patterns that together form the

ordering vector: “[i]n the preferred embodiment . . . , the mother code word 506 is sequentially

punctured using one or more puncturing patterns P1, P2, P3 . . . Pn that together form the ordering

vector.” ’216 Patent 7:1-7. PanOptis contends that the exemplary puncturing patterns are readily

understood and the term is used in accordance with its plain meaning. (Dkt. No. 94 at 11.) PanOptis

also contends that Huawei’s argument that the claimed “ordering vector” is “not an individual

puncturing pattern” is inconsistent with claim 2, which states that the ordering vector may be

“based on at least one puncturing pattern.” (Dkt. No. 102 at 5.)

       Huawei contends that the patent states, puncturing patterns are “bitmaps containing ones

[bits to keep] and zeros [bits to remove].” ’216 Patent 4:13-17. Huawei contends that the patent

discloses three exemplar puncturing patterns. Huawei points to one of them being P1 =

[100100100100…]. Huawei contends that applying the first ten slots of P1 to a 10-bit code word

will keep the bits in positions 1, 4, 7, and 10 and delete (i.e., “puncture”) the rest. Huawei notes

that P1 could also be written as [1,4,7, …] because these numbers are the bit-positions to keep; the

number(s) in-between (i.e., 2-3, 5-6, etc.) can be left out because they are the bit-positions to

remove. (Dkt. No. 101 at 11.)

       Huawei contends that the admitted prior art uses puncturing patterns to keep and remove

bits from a mother code word to reduce it (use less bits) to a punctured data block that can fit on a

fixed-sized channel. ’216 Patent Figs. 1-3, 1:62-67 (“[T]he coded data block is punctured

according to a selected deleting pattern to produce a corresponding punctured data block having

erasures.”). Huawei contends that prior art cited on the face of the patent describes puncturing

patterns in the same way. (Dkt. No. 101 at 12.)




                                                  35
         Huawei contends that the ’216 patent discloses another use for these puncturing patterns,

applying multiple prior-art puncturing patterns, one after the other. ’216 Patent 7:1-5 (“[T]he

mother code word 506 is sequentially punctured using one or more puncturing patterns ….”).

Huawei contends that supplying these puncturing patterns sequentially means that “together” they

form an “ordering vector.” Huawei contends that the ordering vector (not an individual puncturing

pattern) ensures that no bits are added or removed from the mother code word. (Dkt. No. 101 at

12 (citing ’216 Patent 7:3-5 and Dkt. No. 101-1 (Bims Decl.) ¶¶138-40).) Huawei contends that

each individual pattern still defines bits to keep and remove from the mother code word. Id. If bits

are added or removed, Huawei contends that the result is not a “reordered” mother code word; it

is something else—a modified or punctured data block (like in the prior art). (Dkt. No. 101 at 12,

n. 6.)

         Huawei agrees that bits are not removed from the mother code word, but disagrees that

Huawei’s construction is confusing. Huawei states that though the net overall-effect of using

sequential puncturing patterns that form an ordering vector is only to reorder bits, when each

individual puncturing pattern is applied it defines bits to keep and bits to remove from the code

word. Id. Huawei contends that this is a puncturing pattern, regardless of how the system joins its

result with other puncturing patterns’ results. (Dkt. No. 101 at 12-13.)

         Huawei contends that PanOptis’ construction does not track how the patent uses puncturing

patterns and just muddies the water. PanOptis contends that a puncturing pattern cannot “fully”

reorder a mother code word: it can only remove bits, which PanOptis’ expert agrees is not

“reordering.” (Id. at 13 (citing Dkt. No. 101-1 (Bims Decl.) at ¶134; Dkt. 94-2 (Haimovich Decl.)

at ¶155).) Huawei contends that a puncturing pattern can only “partially reorder the mother code

word” by identifying bits to keep and to remove from the code word; the removed bits must be put



                                                36
back into the final sequence (e.g., via another puncturing pattern that keeps those bits and drops

all others) to ensure that no bits are removed; but accounting for those (temporarily) removed bits

is not the role of any single puncturing pattern. (Id.) Huawei contends that PanOptis’ construction

is incorrect, because it focuses on a particular use of a collection of puncturing patterns and does

not address the meaning of “puncturing pattern,” independent of how it is used. Huawei also

contends that PanOptis’ construction is redundant with other language of the claims that “each of

the at least one puncturing patterns being used to reorder the mother code word.” ’216 Patent claim

2.

Analysis

       The specification makes clear that “puncturing pattern” is a term known in the prior art and

that the term is used in the specification in the same manner as in the prior art. As described in the

Background of the Invention, the prior art techniques applied a single puncturing pattern to a

mother code word to create a “punctured data block (subblock)” which has less bits than the mother

code word due to deleting bits. ’216 Patent Figures 2, 3, 1:62-67, 2:12-3:20. “[T]he coded data

block is punctured according to a selected deleting pattern to produce a corresponding punctured

data block having erasures.” Id. at 1:62-64. Further, the specification is clear that the usage of the

puncturing pattern is what is different in the current disclosure, not the puncturing pattern concept

itself. Specifically, the specification discloses multiple puncturing patterns may be used together

to reorder a mother code word to form an ordering vector. The ordering vector includes all the bits

of the mother code word, just reordered. Although individual puncturing patterns remove bits, the

usage of multiple puncturing patterns together, provides all the bits. This is described:

       For example, different puncturing patterns P1, P2, P3 . . . Pn may be used in
       sequence to reorder and form the reordered mother code word 508. Whereas, in the
       prior art different puncturing patterns P1, P2 . . . Pn (all different) would be used
       separately to puncture each mother code word 306 (all the same) and form different

                                                 37
       subblocks 308a, 308b . . . 308n (see FIG. 3). Exemplary puncturing patterns P1, P2
       and P3 are given below:
       P1=[100100100100100100 . . . 100]
       P2=[010010010010010010 . . . 010]
       P3=[001001001001001001 . . . 001]
       In the prior art, the subblock 308a would contain the bits in positions 1,4,7,10, . . .
       of the mother code word 306, since the puncturing pattern P1 has ones in these
       positions. Similarly, the subblock 308b would contain the bits in positions 2,5,8,11,
       . . . of the mother code word 306, and the subblock 308c (not shown) would contain
       the bits in positions 3,6,9,12 . . . of the mother code word 306. These subblocks
       308a, 308b and 308c are sequentially sent to the receiver 120 until the receiver
       successfully decodes the digital data block 304.
                  In the preferred embodiment of the present invention, the mother code word
       506 is sequentially punctured using one or more puncturing patterns P1, P2, P3 . . .
       Pn that together form the ordering vector. An exemplary ordering vector is given
       below:
                   0=[1,4,7,10, . . . ,2,5,8,11, . . . ,3,6,9,12, . . . ]

’216 Patent 6:47-7:6. This usage of “puncturing pattern” also conforms to the usage in the cited

prior art and also conforms to both experts’ understanding of the term as used in the prior art. (See

Dkt. No. 101-1 (Bims Decl.) at ¶¶ 132-134; Dkt. No. 94-2 (Haimovich Decl) at ¶¶ 88, 106, 108.)

The Court finds that the extrinsic evidence is clear as to the meaning in the art of “puncturing

pattern” and that it conforms to the usage in the specification described above.

       PanOptis contends that it would be confusing to define “puncturing patterns” as

“removing” data. However, it is clear that, as known in the art and also as used in the specification,

that is exactly what puncturing patterns do. That the patent describes using a technique to apply

multiple puncturing patterns to the mother code word and then combine the results to form a

reordered word that includes all the bits, does not change the meaning of an individual puncturing

pattern. At the oral hearing, PanOptis agreed to a construction as adopted below if the Court

changed “preserved” to “selected” and changed “removed” to “ignore.” The Court declines to

adopt such changes so as to stay more true to the intrinsic record as each individual puncturing




                                                 38
pattern preserves and removes bits, again the combination of multiple puncturing patterns

providing all the bits.

        The Court construes “puncturing pattern” to mean “pattern of numbers that

identifies bits to be preserved and bits to be removed.”



    6. “fixed net rate channel” [‘216 Patent claim 34]


                    PanOptis:                                           Huawei:
 “fixed net bit rate channel”                      Indefinite.

 Alternatively:
 “channel characterized by a fixed number of
 net bits transmitted in a given time period.”
 (Dkt. No. 94 at 14)

        The parties dispute whether a term absent from the specification, “net rate,” renders the

claim indefinite.

Positions of the Parties

        PanOptis contends that the claim itself provides context by referring to a “digital data

block” that is coded to create a coded mother code word. PanOptis contends that one of ordinary

skill would understand that, in the claim’s context, the net rate is the effective transmission rate of

those digital data bits. (Dkt. No. 102 at 6 (citing Dkt. No. 94-2 (Haimovich Decl.) at ¶149).)

PanOptis contends that the relevant claim language maps directly to a single paragraph in the

specification, at ‘216 Patent 9:60-10:11, discussing “quality of service requirements” and

“desired” “code rate.” PanOptis contends that this embodiment involves determining a “suitable

code rate” and then selecting “as many bits as is needed to obtain the subsequence corresponding

to that rate” for transmission on the channel. (Dkt. No. 94 at 13 (citing ’216 Patent 9:60-10:11).)

PanOptis contends that one of ordinary skill in the art would understand that the “net bit rate” of

                                                  39
the claim term refers to selecting a bit sequence that corresponds to a code rate, and that the channel

is “fixed” in the sense that the desired “net bit rate” is unchanging over time. (Id. at 13-14 (citing

Dkt. No. 94-2 (Haimovich Decl.) at ¶¶149-50).)

        As to the passage at 9:60-10:11, PanOptis contends that the claim maps to this paragraph.

PanOptis contends that the claim’s unique elements, including “quality of service requirements,”

and “as many bits as [is] needed” to obtain a “desired” or “wanted code rate,” are described in the

specification only within this particular passage. (Dkt. No. 102 at 6.) As to the relevant disclosure

mentioning only “variable rate,” PanOptis contends that the patent describes two solutions within

a variable gross rate channel: (i) where the desired code rate stays the “same” (i.e., is fixed), or (ii)

where it changes. (Id. (citing ’216 Patent at 10:3-8 (“the same number of bits if the same code rate

is desired,” or “more or fewer bits if not, are . . . transmitted.”)).) PanOptis contends that the

specification thus discloses the claimed scenario where the same number of net digital data bits

are transmitted each time, i.e., where the net rate channel is fixed.

        Huawei contends that unlike the gross rate, a net rate depends on context. Huawei contends

that a “net rate” is generally the rate at which “useful” bits are transmitted. (Dkt. No. 101 at 14

(citing PanOptis expert, Dkt. 94-2 (Haimovich Decl.) at ¶150 (“‘[N]et’ bitrate is commonly

understood to in the art as referring to the rate at which information bits, or useful bits, are

transmitted.”)).) Huawei contends that what is “useful” depends on the context.

        Huawei notes that wireless systems use a layered protocol design. (Dkt. No. 94 at 14-15

(citing Dkt. No. 101-1 (Bims Decl.) at ¶124).) Huawei’s expert contends that one common layer,

the transport layer, manages retransmissions. (Dkt. No. 101-4 (Bims Decl.) at ¶125.) He states that

to calculate the net rate of this layer, one must account for retransmissions (e.g., if the same data

is sent twice, the net rate is roughly halved). (Id. at ¶125.) Further, he states that different layers



                                                   40
typically have different net rates. (Id. at ¶126.) Huawei contends that PanOptis’ expert agrees that

a “net rate” is context-dependent: he explains that calculating the “net” bit rate should “exclude[],

for example, certain types of overhead bits.” (Dkt. No. 101 at 15 (quoting Dkt. 94-2 (Haimovich

Decl.) at ¶150).) Huawei’s expert states that overhead bits are not fixed within or across layers;

instead, they depend, for example, on the layer being considered. (Id. (citing Dkt. No. 101-1 (Bims

Decl.) at ¶125).)

        Huawei contends that claim 34, the specification, and the prosecution history do not explain

the baseline (context) for the “net rate” and do not mention “net rate,” other than in the claim.

(Dkt. No. 101 at 15.) Huawei further notes that though the patent refers to a “fixed rate channel”

in the prior art, 1:44-52, a “fixed rate” is not a “fixed net rate.” (Id. (citing Dkt. No. 101-1 (Bims

Decl.) at ¶128 (explaining that there can be a “fixed gross rate” or a “fixed net rate”)).)

        As to PanOptis’ citation of ’216 Patent 9:60-10:11, Huawei notes that this passage does

not recite “fixed.” Huawei states that instead, these lines describe “variable rate,” not fixed rate,

channels. ’216 Patent 9:60-64. Further, Huawei states that this passage contains no mention of a

“net rate.”

        In reply to Huawei’s arguments regarding network layers, PanOptis acknowledges that net

rates can differ between layers, but states that, here, the patent is agnostic as to the concept of

layers. (Dkt. No. 102 at 6, n. 5.)

Analysis

        The specification repeatedly references a “gross rate channel.” No mention is made in the

specification or prosecution history of a “net rate channel.” Further, the concept of “net” is

mentioned nowhere in the specification or prosecution history outside of claim 34. PanOptis

contends that the term “net” gains context from the claim itself, specifically noting that the claim



                                                 41
calls out “digital data block.” However, the specification is replete with disclosure that what is

coded for transmission over a “gross rate channel” is also a digital data block. 3 ’216 Patent

Abstract, Figure 4, 5:40-6:67, 7:17-8:11. Further, it is noted that claim 1, which references a “gross

rate channel,” uses similar “digital data block” language. PanOptis also contends that the concepts

of “wanted”/“desired” and “needed” provide context to “net.” That argument also fails. It is noted

that both claim 1 (“gross rate channel”) and claim 34 “fixed net rate channel” include the word

“desired” and the concept of a “desired” number of bits to fill the bandwidth of the gross rate

channel (claim 1) or the “desired” code rate. Further, PanOptis notes that the passage at 9:43-10:11

includes these concepts. However, there is nothing to indicate that this passage is not directed

toward a “gross rate channel.” In fact, in context of the specification as a whole that passage is

directed toward a gross rate channel.

        As to the claims’ reference to “quality of service,” PanOptis again points to the passage at

9:43-10:11 for supporting such a language. Again, this passage, in the context of the specification

as a whole, is directed to a gross rate channel. The usage in the specification of “as many bits as is

needed to obtain the subsequence” (’216 Patent 10:1-2) also does not lend support to PanOptis’

arguments. Again, there is nothing to indicate that this passage is not directed toward a gross rate

channel. Further, this passage is explicitly directed to channels having variable rates: “schemes on




3
 The parties have agreed that “gross rate channel” is “a channel characterized by the rate at which bits may
be transmitted.” (See Dkt. No. 111 at 69.)

                                                    42
variable rate, i.e., the transmitter controls the occupied bit rate channels.” Id. at 9:62-64. However,

the term in question is “fixed net rate channel.”

       As to quality of service requirements identified by PanOptis, it is noted that quality

measurements are mentioned in context of the prior art. Id. at 2:17. In context of the specification,

such reference applies to gross rate channels.

       Based on the intrinsic evidence, which provides no reference to the “net rate channel”

concept, the “fixed net rate channel” term is indefinite as to the meaning of a “net rate channel.”

The extrinsic evidence also supports such a conclusion. The parties cite to competing expert reports

as to such issue. The Court also finds that Huawei’s expert’s opinions are more supported by the

intrinsic record and more plausible in light of the evidence as a whole. The competing extrinsic

evidence of those skilled in the art better supports Huawei’s position that the term “net rate

channel” does not have definite meaning to those in the art in light of the ’216 Patent specification.

See Teva Pharm. USA, 135 S. Ct. at 841 (2015) (allowing courts to make subsidiary factual

findings about the extrinsic evidence).

       The Court finds that the term “fixed net rate channel” is indefinite.



   7. “transmit/transmitting the first absolute CQI value and the relative CQI value of
      the second absolute CQI value in the same block” [‘851 Patent claims 1, 5]

                    PanOptis:                                                Huawei:
 “transmit/transmitting the absolute CQI value           “transmit/transmitting the absolute CQI value
 for a block for the first data and the relative         calculated for each block of the first data
 CQI value for the same block for the second             plurality of blocks and the relative CQI value
 data”                                                   calculated for each block of the second data
                                                         plurality of blocks”

       The parties dispute whether the transmitting has to be “for each block.”




                                                    43
Positions of the Parties

        PanOptis contends that the patentee claimed (in claim 1 for example) a calculating unit

configured to calculate CQI values “per each of the blocks” of the two data streams. But, the

patentee then claimed a transmitting unit configured to transmit “the first absolute CQI value and

the relative CQI value of the second absolute CQI value in the same block.” PanOptis contends

that the patentee plainly chose not to claim transmitting “per each of the blocks.” (Dkt. No. 94 at

16-17.) PanOptis contends that Huawei’s construction would limit the claims to embodiment 2 of

the specification. (Id. at 16-17, n.7.)

        PanOptis contends that the patent describes various embodiments and that Huawei’s

construction conflicts with some of the embodiments. PanOptis contends that the patent’s various

embodiments describe feeding back CQI information in a variety of different ways, including

certain embodiments that describe that CQI feedback is reported as a single value per data

stream—i.e., “CQI of the reference substream alone is given in an absolute value and the CQIs of

the other substreams are given in relative CQI values.” (Id. at 17 (quoting ’851 Patent 6:10-16).)

Huawei contends that reading each block would cut against the patent’s stated aim, which is to

“reduce the amount of feedback information and system traffic.” (Id. (quoting ’851 Patent 2:22-

25).)

        PanOptis also contends that the patentee amended the transmitting limitation “to

specifically recite that ‘the first CQI value’ for the first data is an absolute value and is not a relative

value.” (Id. at 17 (citing Dkt. No. 94-2, Ex. B-4, p. 179 of 193 (File History Response) at p. 9).)

PanOptis contends that the patentee thus confirmed the claim covers transmitting a single

(absolute) CQI value for the first data and a single (relative) CQI value for the second data. (Id. at

17.)



                                                    44
       Huawei contends that the ’851 Patent describes a narrowband technique (embodiment 2)

that transmits an absolute/relative CQI value pair for each subcarrier block for frequency

scheduling purposes. Huawei also contends that the patent describes the wideband CQI techniques

discussed in the patent transmit only one absolute/relative CQI value pair for each data stream to

the MIMO transmitting apparatus to reduce the amount of transmitted data. Huawei contends that

the narrowband techniques are better, because they provide all the information required for

frequency scheduling but at the cost of transmitting more CQI data. (Dkt. No. 101 at 16.)

       Huawei contends that the narrowband CQI technique (embodiment 2) is the only

embodiment discussed in the prosecution history and the only technique that is captured by claims

1 and 5 of the patent. Huawei contends that its construction aligns the claims with the narrowband

techniques described in embodiment 2 that calculate and transmit CQI data for each block. (Dkt.

No. 101 at 16-17.)

       Huawei contends that in both independent claims, the “calculating” limitations require that

the absolute/relative CQI value pairs are calculated for each subcarrier block of a plurality of

subcarrier blocks in the frequency domain. Huawei contends that though they are calculated for

each subcarrier block, the claims refer to them as first absolute CQI value and relative CQI value.

Huawei contends that, thus, the “transmit unit/transmitting” limitations would require that all the

subcarrier block pairs, subsequent to the calculation process, be transmitted back to the

transmitting apparatus. (Dkt. No. 101 at 17.)

       Huawei states that when summarizing the claims at issue to the Examiner in response to a

rejection, the patentee explained that the claims require calculating absolute/relative CQI value

pairs on a “per each of the blocks” and transmitting the block pairs:

       [T]he subject matter of claims 11 and 18, which recite “calculat[ing] a first absolute
       CQI value per each of the blocks for the first data and a second absolute CQI value

                                                45
       per each of the blocks for the second data, and calculat[ing] a relative value of the
       second absolute CQI value with respect to the first absolute CQI value, per each of
       the blocks, from the first absolute CQI value and the second absolute CQI value in
       the same block,” “transmit[ting] the first absolute CQI value and the relative value
       of the second absolute CQI value in the same block,

(Dkt. No. 101-9 at 8 (emphases in original).)

       Huawei further contends that the subsequent “wherein” limitations of claims 1 and 5 also

support Huawei’s proposal. Huawei contends that the “wherein the relative CQI value…” clause,

which was added for reasons of patentability, minimally requires that the transmission of CQI

values includes at least the first and second absolute/relative CQI block pairs. (Dkt. No. 101 at 17-

18.) Huawei contends that PanOptis never addresses the effect of the “wherein” clause on the

“transmit unit/transmitting” limitations of claims 1 and 5. Huawei contends that PanOptis ignores

the language of claims 1 and 5, both of which comport with only a single technique disclosed in

the specification. Further, Huawei contends that PanOptis’ expert further ignores that all the

narrowband CQI techniques of the ’851 patent transmit of all the absolute/relative CQI block pairs

in the “plurality of blocks” back to the transmitting apparatus. (Id. at 18-19.)

       Huawei contends that PanOptis’ expert admits to mixing the disclosures from different

embodiments that operate in different ways to support his claim construction argument. (Id. at 18

(citing Dkt. 94-2 (Haimovich Decl.) at ¶211).) Huawei contends that PanOptis is using a non-

existent embodiment to contradict the plain language of the claims. (Id.)

       Huawei contends that PanOptis’ proposed construction renders the “transmit

unit/transmitting” limitations indefinite because it is ambiguous as to which absolute/relative CQI

value pair of the frequency domain is transmitted: the third CQI value pair, the penultimate pair,

etc.? Huawei contends that its proposed construction eliminates this ambiguity. (Id.)




                                                 46
       As to the file history, PanOptis contends that the cited passage does nothing more than

parrot the claims. PanOptis contends that the patentee explained that the claim covers a unit

configured to transmit an absolute CQI value for the first data and a relative CQI value for the

second data. (Dkt. No. 102 at 7.)

       As to the “wherein” clause, PanOptis contends that the earlier “calculating unit” clause

defines what must be calculated, and the “wherein” clause explains how that calculation is made

across the blocks of the first and second data—i.e., taking first block from first block, second block

from second block. PanOptis contends that, contrary to Huawei’s argument, the “wherein” clause

does not require transmitting two or more pairs of data. PanOptis contends that it is easy to

calculate multiple pairs of values and transmit only a single pair, and the patent claims just that.

(Id.) PanOptis states that one of ordinary skill in the art would understand that the claim’s

transmitting unit is configured to transmit pairs of data—i.e., where the absolute value for the first

block of the first data is to be transmitted, the relative value for the first block of the second data

is transmitted; where the absolute value for the second block of the first data is to be transmitted,

the relative value for the second block of the second data is transmitted. (Id.)

Analysis

       At the oral hearing, PanOptis emphasized that “the first” merely references “the first data”

and “the second” merely references “the second data” and that what is recited in the claim is

transmitting one value for all of the data. (Dkt. No. 111 at 77.) PanOptis’ argument does not

conform to the claim language. The claim language in question is “the first absolute CQI value”

and “the second absolute CQI value.” At the oral hearing, PanOptis could not rebut that it was

ignoring the antecedent basis of “the first…” and “the second….” (Id. at 79-83.) The claim does

make reference to “first data and second data.” However, the claim then recites:



                                                  47
        …calculate a first absolute channel quality indicator (CQI) value per each of the
        blocks for the first data and a second absolute CQI value per each of the blocks for
        the second data, and calculate a relative CQI value of the second absolute CQI
        value with respect to the first absolute CQI value, per each of the blocks, from the
        first absolute CQI value and the second absolute CQI value in the same block…

’851 Patent claim 1 (emphasis added). The claim then recites the transmitting limitation in

question. It is clear from the claim language, that in the transmitting limitation the antecedent for

“the first absolute CQI value” is the earlier recited “a first absolute channel quality indicator (CQI)

value per each of the blocks” and “the relative CQI value of the second absolute CQI value” is the

earlier recited “a relative CQI value of the second absolute CQI value with respect to the first

absolute CQI value, per each of the blocks.”

        PanOptis, in effect, contends that the use of “the” creates ambiguity and that “the” should

be ignored by contending that any absolute value CQI related to the first data and any relative CQI

value related to the second data may be transmitted. In support of such argument, PanOptis cites

to embodiments in which the absolute CQIs and relative CQIs are not calculated and transmitted

on a block by block basis, but rather, as an average of multiple blocks. See ’851 Patent Figure 4,

5:65-6:21. 4

        The Court finds that such a reading of the claim language is not reasonable in light of the

claim language itself and also in light of the specification. As to the claims (using claim 1 as an

example), first, the Court cannot ignore the claims reference to “the first absolute CQI value” and

“the relative CQI value.” Second, the transmitting limitation further emphasizes the block by block

nature of the claim by stated that “the” values are transmitted “in the same block.” PanOptis would



4
 Though the Court disagrees with PanOptis’ interpretation of the claim in light of the actual claim language
and the specification, to the extent PanOptis seeks to change the use of “the” as an antecedent, such a
correction to the claim would be subject to reasonable debate. Such corrections cannot be made by the
Court as a Court can only correct an error if it “is not subject to reasonable debate.” Novo Indus.,
L.P. v. Micro Molds Corp., 350 F.3d 1348, 1354 (Fed. Cir. 2003)
                                                    48
ignore that the transmitting step of “the” values (which earlier in the claim are calculated for “each

block”) are explicitly recited to be transmitted “in the same block” as opposed to some average

value for multiple blocks. “The same block” appears to clearly refer to usage of “the same block”

in the calculating step in which the calculations are performed “per each of the blocks.” Though,

“the same block” in the calculating step also lacks an antecedent basis, a most natural reading of

“same blocks” in the calculating step is as a reference to the claimed “per each of the blocks” of

the calculating limitation. Third, the subsequent “wherein” clause provides further details of the

calculating process. This limitation further emphasizes a block by block process by describing

calculating the relative CQI value in the first block with respect to the first CQI absolute value,

and calculating the relative CQI second value in the second block with respect to the first absolute

value CQI of the second block. Fourth, the wherein clause again uses the same “the absolute CQI

value” antecedence and “the relative CQI value” antecedence in usage where the claim is clearly

referencing a per block connotation.

       The specification also conforms to Huawei’s construction. Huawei is correct in that

PanOptis, in effect, mixes features of various embodiments. PanOptis contends that the patent

discloses CQI feedback that is reported as a single value per data stream, citing to the embodiment

of Figure 4 and its description at 6:10-16. However, PanOptis has not identified, and the

specification does not describe, such embodiment with relation to the “per each block” limitations

of the calculating unit claim element, “the same block” of both the calculating element and the

transmitting element, and the “first block” and “second block” calculations of the wherein clause.

It is clear that as claimed, the claim is directed to the per each block embodiments of the

specification.




                                                 49
       The Court construes “transmit/transmitting the first absolute CQI value and the

relative CQI value of the second absolute CQI value in the same block” to mean

“transmit/transmitting the absolute CQI value calculated for each block of the first data

plurality of blocks and the relative CQI value calculated for each block of the second data

plurality of blocks.”


   8. “wherein the relative CQI value of the second absolute CQI value in the first block
      of the plurality of blocks for the second data is calculated with respect to the first
      absolute CQI value in the first block of the plurality of blocks for the first data, and
      the relative CQI value of the second absolute CQI value in the second block of the
      plurality of blocks for the second data is calculated with respect to the first absolute
      CQI value in the second block of the plurality of blocks for the first data” [‘851
      Patent claims 1, 5]

                     PanOptis:                                            Huawei:
 “wherein the relative CQI for the first block of     “The relative CQI of the initial block in the
 the plurality of blocks for the second data is       plurality of second data blocks is calculated
 calculated as the absolute CQI value for the         based on the absolute CQI of the initial
 first block of the plurality of blocks for the       block in the plurality of first data blocks,
 first data minus the absolute CQI value for the      and the relative CQI of the next block in the
 first block of the plurality of blocks for the       plurality of second data blocks is calculated
 second data, and the relative CQI for the            based on the absolute CQI of the next block
 second block of the plurality of blocks for the      in the plurality of first data blocks”
 second data is calculated as the absolute CQI
 value for the second block of the plurality of
 blocks for the first data minus the absolute
 CQI value for the second block of the
 plurality of blocks for the second data.”

       Two issues are presented. First, is the “first block of the plurality of blocks” the first block

in time, or just a more general identification of the “first” block and the “second” block of the

plurality of blocks? Second, the parties dispute PanOptis’ requirement that the calculation be a

subtraction (“minus”) calculation.




                                                 50
Positions of the Parties

       PanOptis contends that this term defines the claims’ relative value calculation. PanOptis

contends that “initial” is not used in the claims or the specification, and is confusing in that it

implies a temporal relationship between the blocks that does not exist. (Dkt. No. 94 at 18.)

PanOptis also contends that “first/second data blocks” are not found elsewhere in the claims, in

any party’s construction, or in the specification of the patent. (Id.) PanOptis contends that the sub-

phrase “first block of the plurality of blocks for the second data” is readily understood and needs

no construction.

       PanOptis contends that its construction clarifies the claim language to better explain how

the claimed relative value calculations are made. PanOptis points to the specification as describing

the calculation as examining the CQI values of “the individual chunks” of the various data streams,

and calculating the difference “between the CQI value of the reference substream and the CQI

values of substreams other than the reference substream.” (Id. at 18 (citing ’851 Patent 8:17-24).)

PanOptis contends that this term and the specification both describe reducing feedback information

by calculating the difference “between” and “with respect to” the “CQI value of the reference

substream and the CQI values of [other] substreams.” (Dkt. No. 102 at 8 (citing ’851 Patent 8:17-

24; 1:47-57, 2:22-25).) PanOptis contends that its proposal captures the patent’s “reduc[ing],”

(1:47-57, 2:22-25) and clarifies how it occurs—namely, subtracting the second value from the first

to find the difference “between” the two values.

       PanOptis contends that the reduction in feedback (which is based on the fact that a relative,

subtracted, value can be represented by fewer bits than an absolute value) is the core of the

invention. (Dkt. No. 94 at 19 (citing ’851 Patent 1:47-57, 2:22-25).) PanOptis contends that its

proposal captures this reduction in feedback size by explaining that the relative value calculation



                                                 51
is based on a subtraction operation—namely, the absolute CQI value for a block of the plurality of

blocks for the first data minus the absolute CQI value for the same block of the plurality of blocks

for the second data.

       Huawei objects to PanOptis adding the subtraction function into this claim limitation.

Huawei contends that the ’851 patent does not explicitly disclose any method for calculating the

relative CQI value. (Dkt. No. 101 at 19 (citing Dkt. No. 101-4 (Wells Decl.) at ¶66).) Huawei

states that PanOptis’ inclusion of “subtraction” for calculating the relative CQI value is not proper,

since no calculation functions for relative CQI values are disclosed in the patent. (Id.)

Analysis

       Though PanOptis contends that the patent teaches calculating the “difference” (Dkt. No.

102 at 8), the specification citations provided by PanOptis do not explicitly provide for a

difference, subtraction or minus calculation in any manner. At the oral hearing, PanOptis

acknowledged that it was only relying on the specification’s use of “between.” (See Dkt. No. 111

at 88-89.) The patent does describe reducing the amount of feedback information by sending a

“relative CQI” value as opposed to the absolute CQI value. Id. at 1:47-57, 2:22-25, 7:23-29.

Furthermore, the patent describes that the:

        [r]elative value calculating section 350 calculates relative CQI values of the
        individual chunks (hereinafter may be referred to as "relative chunk CQI values")
        between the CQI value of the reference substream and the CQI values of substreams
        other than the reference substream.
        .
Id. 8:17-22. This passage provides no limitation, though, on the particular method of calculating

the relative value between the reference substream and the other substream. Even if PanOptis’

alleged subtraction embodiment was disclosed, PanOptis has not pointed to clear language in the

intrinsic record of lexicography, disavowal, or disclaimer mandating that such an embodiment

must be incorporated into the claims. See GE Lighting Solutions, 750 F.3d at 1309; Cordis Corp.,

                                                 52
561 F.3d at 1329. Rather, PanOptis merely points to an embodiment of the specification. However,

even a single embodiment is not necessarily enough to read a limitation into the claim from the

specification. Arlington Indus., 632 F.3d at 1254 (“[E]ven where a patent describes only a single

embodiment, claims will not be read restrictively unless the patentee has demonstrated a clear

intention to limit the claim scope using words of expressions of manifest exclusion or restriction.”).

In context of the intrinsic record as a whole, PanOptis has not provided sufficient support to

incorporate “minus” into the construction.

       As to the use of “initial” by Huawei, PanOptis contends that such a term could imply a

temporal meaning. The specification does indicate that the blocks (also called chunks as indicated

in the patent at 1:49-52) refer to bundles in the frequency domain: “[h]ere, a "chunk" refers to a

bundle of consecutive subcarriers in the frequency domain.” ’851 Patent 5:50-52. The claims also

call out “using a plurality of blocks, into which a plurality of consecutive subcarriers in a frequency

domain are divided.” ’851 Patent claims 1, 5. As drafted, the claims recite “the first block” and

“the second block,” and merely require the first/second blocks to be the first and second of “the

plurality of blocks.” Since Huawei has not pointed to any reason to potentially import a temporal

limitation into the claims, the Court considers it improper to do so.

       The Court construes the term “wherein the relative CQI value of the second absolute

CQI value in the first block of the plurality of blocks for the second data is calculated with

respect to the first absolute CQI value in the first block of the plurality of blocks for the first

data, and the relative CQI value of the second absolute CQI value in the second block of the

plurality of blocks for the second data is calculated with respect to the first absolute CQI

value in the second block of the plurality of blocks for the first data” to have its plain and

ordinary meaning.



                                                  53
   9. “wherein a first subset of the values is reserved for indicating the transport format
      of the protocol data unit and a second subset of the values, different from the first
      subset of values, is reserved for indicating the redundancy version for transmitting
      the user data” [‘284 Patent claims 1, 14]

                  PanOptis:                                                 Huawei:
 No construction necessary.                            “wherein a first subset of values is set aside
                                                       just for transport format values of the protocol
 Alternatively:                                        data unit and a second subset of the values is
 “wherein a first subset of the values is used         set aside just for redundancy version values for
 for indicating the transport format of the            transmitting the user data”
 protocol data unit and a second subset of the
 values, different from the first subset of the
 values, is used for indicating the redundancy
 version for transmitting the user data”

       The parties dispute whether “reserved for,” requires “is set aside just for.”

Positions of the Parties

       PanOptis contends that “set aside just for” would narrow the claims to exclude virtually

every disclosed embodiment. PanOptis contends Huawei’s only basis for adding this limitation is

dictionary definitions of the word “reserved.” PanOptis contends that the patent describes “jointly

encoding” at least two values in the control information, the transport format and redundancy

version, in subsets of values reserved for the transport format (the “TF range”) and redundancy

version (the “RV range”), respectively. (Dkt. No. 94 at 21 (citing ’284 Patent 15:29-41, 16:60-

17:24, Table 3).) PanOptis contends that the patent does not disclose that these subsets are “set

aside just for” transport format or redundancy version; rather, it teaches and claims the opposite,

explicitly giving examples where a redundancy version is implicit in the values of the “TF range”

or a transport format is implicit in values of the “RV range.” (Id. (citing ’284 Patent 15:29-60,

claims 3, 29).) PanOptis contends that Huawei’s construction would exclude these disclosed and

claimed embodiments.

       Huawei contends that their construction is consistent with the way the patent uses the word

“reserved.” For example, Huawei contends that the patent explains that prior art techniques had

                                                  54
“25 [32] -1 = 31 transport format values,” with “one value reserved for ‘Out of Range’,” and a 7

bit example where “3 values are to be reserved for signaling.” (Dkt. No. 101 at 21 (quoting ’284

Patent 27:10-11, 27:10-15).) Huawei further contends that their construction is consistent with

extrinsic evidence dictionaries. (Id. at 22, n.9.) Huawei also points to this Court’s construction of

“reserved” in other cases. (Id. (citing Customedia Techs., LLC v. DISH Networks Corp., 2017 WL

568669, 9 (E.D. Tex. Feb. 13, 2017) (construing “individually controlled and reserved advertising

data storage section” to mean “individually controlled data storage section set aside just for storing

the specifically identified advertising data”); Freedom Wireless, Inc. v. Alltel Corp., 2008 WL

4647270, 11 (E.D. Tex. Oct. 17, 2008) (construing “reserved pre-paid cellular telephone number”

to mean “a telephone number ‘dedicated for assignment to a pre-paid subscriber’”)).)

       Huawei contends that its construction also properly recognizes that the asserted claims do

not cover every disclosed embodiment and that the “reserved for” feature, which is only described

once in the patent (in the summary), is not illustrated in the joint field Tables (i.e., Tables 3-8).

(Dkt. No. 101 at 22 (referencing ’284 Patent 7:36-46).) Huawei contends that claims need not

cover every embodiment. Huawei contends that the summary of the invention has three dozen

embodiments, but not each one is described in detail and none of those detailed embodiments

represent all other embodiments. (Id.) Huawei contends that none of the joint field embodiments

in the detailed descriptions demonstrate the “reserved for” feature. (Dkt. No. 101 at 23 (citing ’284

Patent 13:18-28:42 and Dkt. No. 101-1 (Bims Decl.) at ¶139).) Huawei contends that contrary to

PanOptis’ expert, Dkt. 94-2 ¶¶163-64, Tables 3 and 4 do not show the “reserved for” feature for

both subsets of values:




                                                 55
Huawei contends that in Tables 3 & 4, each Signaled Value in the defined TF range (rows 0-12)

explicitly indicates an RV value (red boxes on the right sides); so no Signaled Value in the TF

range (rows 0-12) is reserved for TF values. (Id. at 23 (citing Dkt. No. 100-1 (Bims Decl.) at

¶¶162-63).) Huawei contends that conversely, the RV range (rows 13-15) is set aside just for (i.e.,

reserved for) RV values: those rows only explicitly indicate RV values 1, 2, or 3; but the TF values

in this range are “N/A” (green boxes on the left sides) because one cannot explicitly signal a TF

value in these RV ranges. Huawei states that in Tables 3 & 4, only the RV ranges are reserved for

RV; the TF ranges are not reserved for TF (the TF range can explicitly convey both RV and TF

but does not exclusively indicate TF values; it always explicitly indicates an RV value). (Id.)

Huawei contends that the same is true for the other joint field embodiments in the detailed

description (Tables 5-8): they only show one subset reserved for particular values (the RV values

in the RV ranges), but none of them show both subsets reserved for respective values. (Id. (citing

Dkt. No. 100-1 (Bims Decl.) at ¶¶162-63).)

       Huawei contends that PanOptis’ construction reads the word “reserved” out of the claim

language. Huawei contends that PanOptis’ proposed construction renders “reserved for”

meaningless because “using” one subset of values for TF values is different, and broader than,


                                                56
“reserving” it for TF values. Huawei contends that “allocated,” which was rejected by this Court

in Customedia Techs, is even narrower than PanOptis’ “used for.” (Dkt. No. 101 at 23-24.) Huawei

contends that PanOptis would have every embodiment be a “reserved for” embodiment because

every embodiment “uses” a subset for a TF range and another subset for an RV range. Huawei

contends that not every one of the three dozen embodiments is claimed. Huawei contends that the

“reserved for” feature is just part of one alternative embodiment; it is not a feature of every

embodiment. (Dkt. No. 101 at 24 (citing ’284 Patent 7:36-46 (“According to another exemplary

embodiment ….”)).)

       In reply, PanOptis contends that in Customedia Techs, the patentee made distinguishing

arguments that items were “reserved specifically for,” reserved for one type of data “as opposed

to” another, and/or “set aside” during prosecution Customedia Techs., LLC v. DISH Networks

Corp., 2017 WL 568669, at *8 (E.D. Tex. Feb. 13, 2017). (“On balance, the [] consistent

statements during prosecution should be given effect.”). PanOptis contends that, here “set aside

just for” never appears in the intrinsic record. (Dkt. No. 102 at 8, n. 6.)

       PanOptis contends that the specification describes embodiments of the invention generally

in the summary of the invention, and then provides more detail on individual embodiments later

in the detailed description. (Dkt. No. 102 at 8.) PanOptis contends that Huawei relies on six lines

of the summary but that the patent describes utilizing the “jointly encoded” approach (as opposed

to utilizing shared signaling). (Id. (citing ’284 Patent 7:36-46, 7:15-35.) PanOptis contends that

across sixteen columns in the detailed description, the patent provides the details of its numerous

embodiments, all of which are “jointly encoded” but none of which mention that values are “set

aside just for.” PanOptis contends that each embodiment demonstrates that the two subsets of

values are “reserved” or “used,” respectively, for transport formats or redundancy versions (and



                                                  57
may implicitly signal other information). (Dkt. No. 102 at 9 (citing ’284 Patent 15:21-63, 16:60-

21:3; Dkt. No. 94-2 (Haimovich Decl.) at ¶¶161-164).)

Analysis

       Independent claims 1 and 14 are explicitly focused on the joint encoding embodiments:

       wherein the control channel signal received within said sub-frame comprises a
       control information field, in which the transport format and the redundancy version
       of the protocol data unit are jointly encoded,..

’285 Patent claim 1 (28:57-60), claim 14 (30:9-12). In context of the explicit claim language itself,

and the specification as a whole, this is clear. Huawei argues that the embodiment of the Summary

of Invention is a different stand-alone embodiment than the joint encoding embodiments of Tables

3-8 and the rest of the specification. However, the passage cited to by Huawei does not make

mention of joint encoding. As the claims are clear, even if such embodiment was a separate

embodiment, its relevance to the joint encoding claims is limited at best. Moreover, the claims and

specification must be read as whole. In context of the totality of the intrinsic evidence, it is clear

that “reserved for” does not have to be reserved for exclusive use. Repeatedly, the embodiments

for joint encoding show that the usage is not “set aside” for exclusive use, as even Huawei admits.

In context of the joint encoding embodiments of the specification, it is clear that some subset of

values is reserved for the transport format and some subset of values is reserved for the redundancy

version. That the values are reserved, however, does not mean that the values are reserved

“exclusively for” so that nothing else can be found there, nor does it mean that there cannot be

overlap of the subsets, as shown in the joint encoding embodiments. See ’284 Patent 16:60-21:3.

       The claims in question are directed toward a joint encoding embodiment, and Huawei

would exclude all of the joint encoding embodiments. Therefore, the Court concludes that reading

the claim to exclude the disclosed joint encoding embodiments would be incorrect. See Accent



                                                 58
Packaging, Inc. v. Leggett & Platt, Inc., 707 F.3d 1318, 1326 (Fed. Cir. 2013) (holding that a

construction that excludes the preferred embodiment “is rarely, if ever, correct.”) Though Huawei

cites to other results in other cases dealing with other intrinsic records, the intrinsic record here

dictates otherwise. “[C]laims ‘must be read in view of the specification, of which they are a part.’”

Phillips, 415 F.3d at 1314-15. (quoting Markman v. Westview Instruments, Inc., 52 F.3d 967, 979

(Fed. Cir. 1995) (en banc)). “[T]he specification ‘is always highly relevant to the claim

construction analysis. Usually, it is dispositive; it is the single best guide to the meaning of a

disputed term.’” Id. (quoting Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir.

1996)).

          Having resolved the dispute between the parties, finding that “reserved” is not limited to

“set aside,” the Court finds that the plain meaning of the term needs no further construction. See

O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008) (“district

courts are not (and should not be) required to construe every limitation present in a patent’s

asserted claims.”); Finjan, Inc. v. Secure Computing Corp., 626 F.3d 1197, 1207 (Fed. Cir. 2010)

(“Unlike O2 Micro, where the court failed to resolve the parties’ quarrel, the district court rejected

Defendants’ construction.”).

          The Court construes the term “wherein a first subset of the values is reserved for

indicating the transport format of the protocol data unit and a second subset of the values,

different from the first subset of values, is reserved for indicating the redundancy version

for transmitting the user data” to have its plain and ordinary meaning.



   11. “processing unit for determining based on the received control channel signal a
       transport format of and a redundancy version for an initial transmission or a
       retransmission of a protocol data unit conveying user data” [‘284 Patent claim 1]



                                                 59
 PanOptis:                                           Huawei:

 No construction necessary.                          This term is written as a means-plus-function
                                                     subject to 35 U.S.C. § 112, ¶ 6.
 This claim term should not be governed by 35
 U.S.C. § 112(6). But, should the Court              Structure:
 determine that this claim term should be            The specification does not disclose the
 governed by 35 U.S.C. § 112(6), then PanOptis       necessary structure, algorithm, or flowchart,
 identifies that one or more of the following        which renders the term indefinite under 35
 structure(s), act(s), or materials correspond to    U.S.C. § 112, ¶ 1.
 this claim term:
                                                Function(s):
 Structure:                                     “determining based on the received control
 Figs. 5-10, cols. 10:21-11:5, 11:52-12:26, channel signal a transport format of and a
 23:32- 25:17, 27:56-28:17, and/or equivalents redundancy version for an initial transmission
 thereof.                                       or a retransmission of a protocol data unit
                                                conveying user data”
 Function:
 “determining based on the received control
 channel signal a transport format of and a
 redundancy version for an initial transmission
 or a retransmission of a protocol data unit
 conveying user data”

       The parties dispute whether the term is a means-plus-function term. If a means-plus-

function term, Huawei contends that no algorithm is disclosed for the “processing unit.”

Positions of the Parties

       PanOptis contends that the term does not include “means for” language, and is therefore

entitled to a presumption that it is not subject to § 112 ¶6. PanOptis contends that a “processing

unit” is a well-understood term in the networking and communications arts. (Dkt. No. 94 at 22

(citing Syncpoint Imaging, LLC v. Nintendo of Am. Inc., No. 2:15-cv-00247-JRG-RSP, 2016 WL

55118, at *20 (E.D. Tex. Jan. 5, 2016) (finding the term “processor” not subject to 112(6) where

the claim “itself recites the objectives and operations of the processor”) and Dkt. No. 94-2

(Haimovich Decl.) at ¶¶167-70).) PanOptis further states that the “processing unit” is not a nonce




                                                60
term; rather, it connotes a well-understood structure: the processing unit of a mobile terminal, not

generically meaning anything that manipulates data. (Dkt. No. 94 at 22.)

       PanOptis contends that the claim itself describes the processing unit determining a

transport format and redundancy version “based on the received control channel signal,” from the

“receiver unit” using the control channel information field that consists of two distinct subsets of

values—of which one is reserved for indicating the transport format and the other for indicating

the redundancy version. PanOptis further notes that the information is subsequently utilized by a

“transmitter unit” to transmit a protocol data unit using the transport format and redundancy

version. (Dkt. No. 94 at 22-23 (citing claim 1).) PanOptis contends this is analogous to Realtime

Data, LLC v. Rackspace US, Inc., No. 6:16-cv-961, 2017 WL 2590195, at *16 (E.D. Tex. June 14,

2017) (holding “processor” not subject to § 112 ¶6, noting § 112 ¶6 is not applicable where the

objectives and operations are sufficiently described) and E2E Processing, v. Cabela’s Inc.,2015

U.S. Dist. LEXIS 86060 (E.D. Tex. July 2, 2015) 2015 U.S. Dist. LEXIS 86060 at *20 (noting

that § 112 ¶6 does not apply when there is context as to the “inputs and outputs” and where the

components “interact[] with other components… in a way that… inform[s] the structural character

of the limitation-in-question or otherwise impart[s] structure.”).

       PanOptis contends that if the term is a means-plus-function term, the specification sets

forth sufficient structure for performing the claimed function. PanOptis contends that the claim

and specification describe the processing unit determining a transport format and redundancy

version based on the received control channel signal using the control channel information field.

PanOptis contends that Claim 1 and the specification further illustrate this determining by

explaining that the control channel information field consists of a number of bits representing a




                                                 61
range of values, including two distinct subsets corresponding to the transport format and the

redundancy version. (Dkt. No. 94 at 23 (citing ’284 Patent 11:53-12:11, 15:29-41, 23:47-24:14).)

       Huawei contends that “unit” is a nonce word that imparts no structure under a Williamson

analysis. Huawei notes that this Court has found “unit” to be a nonce word. Cellular Commc’ns

Equip. LLC v. HTC Corp., 2015 WL 10741012, 13 (E.D. Tex. Mar. 9, 2015) (“determination unit”

term subject to §112(6) because the term “only recites the function of designating without any

corresponding structure”); St. Lawrence Commc’ns LLC v. ZTE Corp., 2016 WL 6275390, at 19

(E.D. Tex. Oct. 25, 2016) (“spectral shaping unit” subject to §112(6) because “unit” is a nonce

word, the term was “otherwise arranged in means-plus-function format[,]” and the modifier

“spectral shaping” did not “impart sufficient structural meaning”). Huawei contends that beyond

the nonce words, the term just recites the function performed. (Dkt. No. 101 at 25-26.)

       Huawei contends that the term is indefinite because the specification does not disclose an

algorithm for performing the “determining” function. Huawei contends that the specification

merely parrots the claimed functional language without more. (Dkt. No. 101 at 26.) Huawei

contends that PanOptis’ identified passages for structure do not cite any algorithms: claim 1

(merely recites the functions), 11:53-12:11 (functional descriptions and not clearly linked to the

claimed “determining” function), 15:29-41 (same), 23:47-24:14 (same). (Dkt. No. 101 at 26.)

Huawei further distinguishes Syncpoint Imaging and Realtime Data as being cases about a

“processor” not a “processing unit.”

       In reply, PanOptis contends that Huawei ignores the “wherein” clause limitation that

further defines the processing unit: “wherein the processing unit is further configured for the

determination of the control information field, which consists of a number of bits representing a

range of values that can be represented in the control information field.” PanOptis further contends



                                                62
that the claim language describes how the processing unit interacts with the receiving and

transmitting units. (Dkt. No. 102 at 9.) PanOptis points to claim 1 and the passages at 11:53-12:11

and 15:29-41 as describing (1) that control information is transmitted to the receiving unit, (2) how

the information determined by the processing unit is jointly encoded in the control channel field

in N bits, (3) how the processing unit is configured for the determination of that field, including

specific information about subsets of values, and (4) how the information the processing unit

determines is then utilized by the transmitter unit to transmit a protocol data unit. (Dkt. No. 102 at

9, n.9.)

           PanOptis further contends that Huawei argued to this Court earlier this year that

“processing unit” in a mobile system has sufficient structure and is well-known in the art to be

structure. (Dkt. No. 102 at 10 (citing Dkt. Nos. 102-2, 102-3, and 102-4 (briefing and expert reports

in Huawei Techs. Co. Ltd. v. T-Mobile US, Inc., No. 2:16-cv-56 (E.D. Tex.))).) PanOptis contends

that when the claim and the specification describe the inputs and outputs of the processing unit,

the processing unit’s interaction with other units in the terminal, and the “determining” it performs,

the term is not subject to §112(6). See Huawei Techs. Co. v. T-Mobile US, Inc., 2017 WL 2267304,

at *16 (E.D. Tex.) (“processing unit” is not subject to §112(6)).

Analysis

           The term in question is “processing unit.” The term “processor” may connote structure

such as a central processor or a microprocessor. However, here the term is “processing unit,” a

term which may mean more. In fact, the specification makes clear that in the disclosure of the ‘284

Patent, embodiments of the invention are intended to encompass more than merely processors:

           Moreover, the invention according to other exemplary embodiments relates to the
           implementation of the methods described herein in software and hardware.
           Accordingly, another embodiment of the invention provides a computer readable
           medium storing instructions that, when executed by a processor unit of a base

                                                 63
       station, cause the base station to generate a control channel signal comprising a
       control information field in which a transport format and a redundancy version of
       the protocol data unit is jointly encoded, and to transmit the control channel signal
       to at least one mobile terminal.


’284 Patent 12:12-22. Similarly,

       Another embodiment of the invention relates to the implementation of the above
       described various embodiments using hardware and software. It is recognized that
       the various embodiments of the invention may be implemented or performed using
       computing devices (processors). A computing device or processor may for example
       be general purpose processors, digital signal processors (DSP), application specific
       integrated circuits (ASIC), field programmable gate arrays (FPGA) or other
       programmable logic devices, etc. The various embodiments of the invention may
       also be performed or embodied by a combination of these devices.

Id. at 27:60-28:4. Moreover,

       Further, the various embodiments of the invention may also be implemented by
       means of software modules, which are executed by a processor or directly in
       hardware. Also a combination of software modules and a hardware implementation
       may be possible. The software modules may be stored on any kind of computer
       readable storage media, for example RAM, EPROM, EEPROM, flash memory,
       registers, hard disks, CD-ROM, DVD, etc.

Id. at 28:5-28:12. It is clear that in context of the particular specification of the ’284 Patent,

“processing unit” is broadly interpreted, including a wide range of hardware (including, but not

limited to, processors), hardware and software, or software modules executed by a processor or

directly in hardware. PanOptis contends that this case is similar to Huawei Techs. Co. Ltd. v. T-

Mobile US, Inc., No. 2:16-cv-56 (E.D. Tex.) in which this Court found “processing unit” to not be

a means-plus-function term. The intrinsic record here is different, however, as noted in the

specification passages above.

       Further, though PanOptis argues that the claims provide definite inputs, outputs and

structural connections for the processor unit, the Court finds the opposite. The claim here is

distinguishable from that in Huawei Techs. Co. Ltd. v. T-Mobile US, Inc. Here, the claim calls out



                                                64
a mobile terminal having a receiver unit, processing unit and transmitting unit. Though the claim

may include numerous limitations as to the various signals, transport format, redundancy version,

control information field, etc., the claim provides very little detail beyond the functional language

as to the processing unit. The inputs to the processing unit are not explicitly recited, the outputs of

the processing unit are not explicitly recited, and where signals are provided to and from the

processor are not recited. As to the processor unit specifically, the claim merely states:

       a processing unit for determining based on the received control channel signal a
       transport format of and a redundancy version for an initial transmission or a
       retransmission of a protocol data unit conveying user data

(’284 Patent claim 1) and “wherein the processing unit is further configured for the determination

of the control information field.” (Id.). It is noted that as drafted, the processor unit does not even

have to receive the control channel signal as an input, but rather merely has to make a

determination “based” on the control channel signal received by the receiver. The words of the

claim itself provide no bounds or meaning to the “processing unit” beyond the functional

limitations noted above. In this regard, the intrinsic record, including the specification and the

claims, is distinguishable from Huawei Techs. Co. Ltd. v. T-Mobile US, Inc.

       Though a presumption that the term is not a means-plus-function term exists, because

“means” is not recited, Williamson makes clear the use of a nonce word that does not provide

sufficiently definite means as the name of structure can invoke means-plus-function claiming.

Williamson, 792 F.3d at 1349. Specifically, Williamson states the standard to be:

       The standard is whether the words of the claim are understood by persons of
       ordinary skill in the art to have a sufficiently definite meaning as the name for
       structure. Greenberg, 91 F.3d at 1583. When a claim term lacks the word "means,"
       the presumption can be overcome and § 112, para. 6 will apply if the challenger
       demonstrates that the claim term fails to "recite sufficiently definite structure" or
       else recites "function without reciting sufficient structure for performing that
       function." Watts, 232 F.3d at 880. The converse presumption remains unaffected:



                                                  65
        "use of the word `means' creates a presumption that § 112, ¶ 6 applies."
        Personalized Media, 161 F.3d at 703.

Id. Williamson further stated that:

        Generic terms such as "mechanism," "element," "device," and other nonce words
        that reflect nothing more than verbal constructs may be used in a claim in a manner
        that is tantamount to using the word "means" because they "typically do not connote
        sufficiently definite structure" and therefore may invoke § 112, para. 6.

Id. at 1350. As used in the broad generalized descriptions of the ‘284 Patent, “unit” is a nonce

word and the “processing” modifier provides no structural bounds. Further, as to the surrounding

claim language, the statements in Williamson are applicable here:

        While portions of the claim do describe certain inputs and outputs at a very high
        level (e.g., communications between the presenter and audience member computer
        systems), the claim does not describe how the "distributed learning control module"
        interacts with other components in the distributed learning control server in a way
        that might inform the structural character of the limitation-in-question or otherwise
        impart structure to the "distributed learning control module" as recited in the claim.

Id. at 1351.

        Though Huawei contends no algorithms are disclosed, the Court finds otherwise. 5

Specifically, Figure 5 provides exemplary channel signals that have a joint transport format and

redundancy version (TF/RV) field. ’284 Patent Figure 5, 12:55-58, 22:45-59. Tables 3-8 illustrate

signaled values identifying joint transport format and redundancy version. In context of the

specification, the processing unit detects these signaled values in the TF/RV field. The patent

describes the control information field has this data jointly encoded, and the transport format and

redundancy version are determined from the control information field. Id 10:21-34. Thus, as shown

in the Figures and Tables, an algorithm for detecting transport format and redundancy version is



5
 At the oral hearing, PanOptis maintained its assertion that the term was not a means-plus-function term.
However, if the term is found to be a means-plus-function term, PanOptis agreed to the Court’s construction
adopted herein. (Dkt. No. 111 at 102.) The issue as to whether an algorithm is required, is, thus, not before
this Court as the parties agree to the inclusion of an algorithm

                                                     66
provided in which data in a joint field of a transmission is detected to obtain a signaled value that

correlates to a transport format and redundancy version.

       The Court construes “processing unit for determining based on the received control

channel signal a transport format of and a redundancy version for an initial transmission or

a retransmission of a protocol data unit conveying user data” to mean:

Function: “determining based on the received control channel signal a transport format of

and a redundancy version for an initial transmission or a retransmission of a protocol data

unit conveying user data”

Structure: hardware programmed, or hardware with software programmed, according to

an algorithm in which a determination of the transport format and the redundancy version

is made such as described at 10:21-34 by determining the data within a joint field of a

transmission such as shown and described in Figure 5, 12:55-58, 22:45-59 and that data is

correlated to the transport format and redundancy version via tables such as Tables 3-8, and

equivalents thereof.



   12. “in response to” [‘293 Patent claims 1, 12, 20]

                  PanOptis:                                             Huawei:
 No construction necessary.                        “in response to . . . and not in response to the
                                                   occurrence of any intermediate condition,
                                                   event, or determination”

       The parties dispute whether “in response to” requires an event to occur with no

intermediate conditions, events or determinations.

Positions of the Parties

       PanOptis contends that the intrinsic record does not require the negative limitation of an

absence of “any intermediate condition, event, or determination” in any claim element. PanOptis

                                                 67
also contends that the open-ended “comprising” language, which allows for additional elements

beyond the claimed elements occurring “in response to” a condition, including the existence of

intermediate conditions, events, or determinations. PanOptis also contends that Huawei’s

construction reads out multiple preferred embodiments in the specification that suggest or allow

intermediate conditions, events, or determinations when using the phrase “in response to,”

including embodiments reading on each of the three identified elements of the above claims. (Dkt.

No. 94 at 30 (citing Dkt. No. 94-2 (Haimovich Decl.) at ¶¶227-33).)

       PanOptis acknowledges that the plain meaning of “in response to” indicates a causal

relationship. However, PanOptis objects to Huawei’s construction as improperly prohibiting

intermediate conditions, determinations, or events, such as links in a causal chain. (Dkt. No. 102

at 10.) PanOptis contends that Huawei fails to identify any intrinsic evidence that requires the

exclusion of links in a causal chain. PanOptis contends that the claims and specification allow for

the possibility of such links. (Id. (citing Dkt. No. 94-2 (Haimovich Decl.) at ¶¶222-33).)

       Huawei contends that “in response to” defines a logical relationship where (i) the

occurrence of the cause controls whether or not (ii) the effect is performed. Huawei states that if

the “occurrence of any intermediate condition, event, or determination” controls whether or not

the effect is performed, the effect is no longer “in response to” the cause.

       Huawei contends its construction is consistent with the structure of the claims and

disclosure in the specification. Huawei states that the claim limitations that recite “in response to”

include a cause, (e.g. “first data becoming available for transmission”) and an effect (e.g.

“transmitting a first scheduling request”). Huawei contends that the claims unequivocally require

a cause and effect relationship without the interference of any “intermediate condition.” (Dkt. No.

101 at 27.) For example, Huawei points to claim 1, limitation [c], which recites “in response to



                                                 68
receiving the SG, transmitting from the mobile terminal to the base station transmit buffer status

information.” Huawei contends that the plain language of the claim requires that if a mobile

terminal “receiv[es] . . . the [scheduling grant]” it must “transmit[] . . . buffer status information”

in order to meet the limitation. Huawei contends that the specification confirms a cause and effect

relationship that lacks intermediate conditions that control the outcome: “the UE transmitting a

first scheduling request (SR) to the base station in response to data becoming available for

transmission to the base station” (’293 Patent 3:3-6); “[i]n response to receiving the SG, the UE

transmits to the base station transmit buffer status information” (’293 Patent 3:8-9); “the UE

transmits a second SR to the base station at a next opportunity in response to determining that the

triggering event has occurred” (’293 3:15-18). (Dkt. No. 101 at 27-28.)

       Huawei contends that the Federal Circuit and District Courts have repeatedly interpreted

the phrase “in response to” in a manner consistent with Huawei’s proposal. (Id. at 28 (citing Am.

Calcar, Inc. v. Am. Honda Motor Co., Inc., 651 F.3d 1318, 1340 (Fed. Cir. 2011) (“‘[i]n response

to’ connotes that the second event occur in reaction to the first event.”)).) Huawei states that

American Calcar underscores that “in response to” requires a cause and effect relationship.

Huawei contends that in American Calcar, the District Court rejected a patentee’s contention that

the term should merely mean “after:”

        “[I]n response to[]” means something more than simply “after”…the phrase “in response
       to” connotes more of a cause-and-effect type of relationship rather than a straight temporal
       sequence.

Am. Calcar, 2007 WL 5734827, 6 (S.D. Cal. Sept. 24, 2007). Huawei contends that the Court

construed the term “according to its plain and ordinary meaning, i.e., provision of the option on

the display element occurs in response to the notable condition, not in response to any action on

the part of the user” and the Federal Circuit agreed. (Dkt. No. 101 at 28 (citing Am. Calcar, 2007



                                                  69
WL 5734827 at 6; Am. Calcar, Inc., 651 F.3d at 1324-25, 1329, 1339-40).) Huawei contends that

PanOptis’ infringement contentions make clear that PanOptis is interpreting the term on multiple

independent conditions, events and determinations that control whether or not the recited effect

occurs. (Id. at 29, n. 12.)

        Huawei contends that the alternative embodiments pointed to by PanOptis: (1) contradict

other portions of the specification, (2) do not use the term “in response to,” (3) describe an

embodiment subject to a restriction requirement during prosecution, and/or (4) are explicitly

claimed by another patent related to the ’293 patent. As an example, Huawei points to PanOptis’

expert’s statement that an alternative embodiment which states “[i]n response to the SG, UEl may

transmit a buffer report that indicates the high priority of the data in UEl’s transmit buffer” means

the performance of step (c) of claim 1, (b) of claim 12 and (c) of claim 20 is optional, even if the

“cause” (i.e. receiving a scheduling grant) occurs. (Id. at 29 (citing Dkt. No. 94-2 at ¶231 and ’293

Patent 7:29-31).) Huawei states that the quoted portion relied upon by PanOptis’ expert is

describing Figure 5 of the ’293 patent, which describes claims that were cancelled by the applicant

pursuant to a restriction requirement during prosecution. (Id. (citing Dkt. No. 101-1 (Bims Decl.)

at ¶¶232-33).) Huawei contends that PanOptis has not explained why this single inclusion of the

word “may” means that the claim limitation does not have a cause and effect relationship when

the claim does not use the word “may” and other portions of the specification do not use optional

language for this interaction. (Id. at 29-30 (citing ’293 Patent 3:8-9).)

        Huawei also addresses PanOptis’ argument that an alternative embodiment where “a

triggered but not yet transmitted SR should be cancelled whenever the UE obtains a scheduling

grant” contradicts Huawei’s construction. (Dkt. No. 101 at 30 (citing Dkt. No. 94-2 (Haimovich

Decl.) at ¶¶227-29; ’293 Patent 7:15-21).) Huawei contends that this passage does not use the



                                                  70
phrase “in response to” and also plainly does not support the corresponding limitations of claims

1, 12, and 20 because the passage contemplates a situation where a scheduling request is not

transmitted “in response to” a “scheduling request triggering event,” contrary to the requirements

of the asserted claims. (Id. (citing claim 1 (d2) (“in response to determining that the triggering

event has occurred, at a next opportunity, transmitting a second SR to the base station”)).)

Analysis

       The term is found in various portions of the claims. Claim 1 is illustrative of the term’s

usage in the claims. A mobile terminal may transmit a scheduling request to a base station “in

response to” data becoming available to transmit from the mobile terminal. Then, after a mobile

terminal sends a scheduling request to a base station, the mobile terminal receives a scheduling

grant from the base station. Then “in response to receiving the SG, transmitting from the mobile

terminal to the base station transmit buffer status information.” Finally, the claim states “in

response to determining that the triggering event has occurred, at a next opportunity, transmitting

a second SR to the base station.” ’293 Patent claim 1 (emphasis added). Sending the scheduling

request, receiving the scheduling grant and transmission of buffer status is initially described in

the Background portion of the specification. Id. at 1:58-2:61, Figures 2 and 3.

       This is not a situation such as in Am. Calcar where the parties debated whether merely

having one event occur after another satisfies “in response to.” Here, PanOptis agrees that a causal

relationship is needed between the reception of the SG and transmission of the buffer status

information. (Dkt. No. 102 at 10.) Am. Calcar stands for the proposition that “‘[i]n response to’

connotes that the second event occur in reaction to the first event.” Am. Calcar, 651 F.3d at 1340.

There is no dispute between the parties as to such meaning. However, Huawei would distort that

meaning to mean the second event occurs in reaction to the first event and no other event may



                                                71
intervene, or have any impact whatsoever on, the occurrence of the second event. 6 Am. Calcar

stands for the proposition that a causal relationship exits, but does not support the construction

proposed by Huawei.

        At the oral hearing, Huawei emphasized the flowchart of Figure 6a as indicating that a

simple yes/no decision is made in box 616 and direct feedback is provided to box 604 to transmit

a scheduling request, indicative that “in response” requires no intermediate conditions, events or

determinations. (Dkt. No. 111 at 103.) At most, Huawei relies on the illustrative embodiment of

one of the claimed “in response to” usages. Huawei has not pointed to any evidence in the intrinsic

record indicative that the plain and ordinary causal relationship (“in reaction to”) was disclaimed

or disavowed to warrant inclusion of the negative limitations Huawei seeks. Mere citation to one

embodiment in the specification does not support the negative limitations. Arlington Indus., 632

F.3d at 1254. Further, even the description of that embodiment does not describe that all

intermediate conditions, events or determinations are banned. For these reasons alone, Huawei’s

arguments fail.

        The parties debate the relevance of the various embodiments to the particular claims at

issue. However, as noted above, “in response to” is generally utilized in connection to multiple

steps of the claims. The overall context of the specification provides meaning to “in response” as

the term is utilized throughout the various embodiments and within various steps of each

embodiment. Even accepting Huawei’s arguments as to differing embodiments, these



6
 At the oral hearing, the narrowness of Huawei’s interpretation was fully brought out when the Court asked
Huawei if a first phone would ring “in response” to a second phone dialing the first phone’s number. Huawei
did not deny that intervening events, conditions and determinations such as the phone lines being connected,
the phone company switch working, the first phone being powered, etc. would exclude (under Huawei’s
construction) the first phone from ringing “in response” to the second phone dialing the number of the first
phone. (Dkt. No. 111 at 108-109.) There can be no doubt, however, that in such situation a cause and effect
relationship exits such that the first phone rings in reaction to the dialing by the second phone.

                                                    72
embodiments still provide overall context in view of the intrinsic record as a whole as to the

meaning of “in response to.” Further, as to the embodiment in which a triggered scheduling request

may be cancelled, the Court finds such an embodiment provides relevance to the claims at issue.

Huawei argues that the claims in question require the actual transmission of the triggered

scheduling request, and thus cancellation is not relevant. However, Huawei’s strict negative

limitation itself indicates the relevance. Under Huawei’s construction, checking for cancellation

(even if not canceled) would be an “intermediate determination” barred by the claims. The context

of the intrinsic record as a whole provides further reasons to reject Huawei’s strict negative

limitation. As such, Huawei’s negative limitation strictly limiting the plain and ordinary causal

relationship is not supported.

       The various claim limitations require various events to be “in response to” other events.

Such language requires some causal relationship such that an event occurs in reaction to another.

The parties have not presented evidence that this does not conform to the plain and ordinary

meaning. In addition, Huawei has not shown support in the intrinsic evidence to narrow this

meaning to “not in response to the occurrence of any intermediate condition, event or

determination.” Having rejected Huawei’s narrowing construction, the Court finds that the claim

construction dispute has been resolved and no further construction is needed. See Finjan, Inc., 626

F.3d at 1207 (Fed. Cir. 2010) (“Unlike O2 Micro, where the court failed to resolve the parties’

quarrel, the district court rejected Defendants’ construction.”).

       The Court finds that the term “in response to” has its plain and ordinary meaning.



                                          CONCLUSION

        The Court adopts the constructions above for the disputed and agreed terms. The parties



                                                 73
.




should ensure that all testimony that relates to the terms addressed in this Order is constrained by

the Court’s reasoning. However, in the presence of the jury the parties should not expressly or

implicitly refer to each other’s claim construction positions and should not expressly refer to any

portion of this Order that is not an actual construction adopted by the Court. The references to the

claim construction process should be limited to informing the jury of the constructions adopted by

the Court.
       SIGNED this 3rd day of January, 2012.
       SIGNED this 18th day of January, 2018.




                                                     ____________________________________
                                                     ROY S. PAYNE
                                                     UNITED STATES MAGISTRATE JUDGE




                                                74
